EXHIBIT 10.2

 
 
MAX USA HOLDINGS LTD., as Issuer,
MAX RE CAPITAL LTD., as Guarantor
AND
THE BANK OF NEW YORK, as Trustee
                   
 
INDENTURE
Dated as of April 15, 2007
                   
 

                 
ARTICLE ONE            DEFINIT
  IONS 1
       
Section 1.1
  Certain Terms Defined
    1  
ARTICLE TWO
  SECURITIES
    10  
Section 2.1
  Forms Generally
    10  
Section 2.2
  Form of Trustee’s Certificate of Authentication
    13  
Section 2.3
  Amount Unlimited; Issuable in Series
    14  
Section 2.4
  Authentication and Delivery of Securities
    16  
Section 2.5
  Execution of Securities
    17  
Section 2.6
  Certificate of Authentication
    18  
Section 2.7
  Denomination and Date of Securities; Payments of Interest
    18  
Section 2.8
  Registration, Transfer and Exchange
    19  
Section 2.9
  Mutilated, Defaced, Destroyed, Lost and Stolen Securities
    32  
Section 2.10
  Cancellation of Securities
    33  
Section 2.11
  Temporary Securities
    33  
Section 2.12
  Currency and Manner of Payments in Respect of Securities
    34  
Section 2.13
  CUSIPNumbers
    36  
Section 2.14
  Securities in Global Form
    36  
ARTICLE THREE
  COVENANTS
    37  



      Section 3.1 Payment of Principal, any Premium, Interest and Additional
Amounts 37  

                 
Section 3.2
  Offices for Notices and Payment, etc37
       
Section 3.3
  Money for Securities Payments to Be Held in Trust38
       
Section 3.4
  Additional Amounts39
       
Section 3.5
  Limitation of Liens on Stock of Restricted Subsidiaries41
       
Section 3.6
  Limitation on Disposition of Stock of Designated Subsidiaries41
       
Section 3.7
  Corporate Existence42
       
Section 3.8
  Waiver of Certain Covenants42
       
Section 3.9
  Company Statement as to Compliance; Notice of Certain Defaults42
       
Section 3.10
  Guarantor Statement as to Compliance; Notice of Certain Defaults43
       
ARTICLE FOUR
  SECURITYHOLDERS’ LISTS AND REPORTS BY THE ISSUER, GUARANTOR AND THE TRUSTEE
    44  



      Section 4.1 Company and Guarantor to Furnish Trustee Information as to
Names and Addresses of Securityholders 44  

                 
Section 4.2
  Preservation and Disclosure of Securityholders’ Lists44
       
Section 4.3
  Reports by the Company and Guarantor45
       
Section 4.4
  Reports by the Trustee46
       
ARTICLE FIVE
  REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT
    47  



      Section 5.1 Event of Default Defined; Acceleration of Maturity; Waiver of
Default 47  

                 
Section 5.2
  Collection of Indebtedness by Trustee; Trustee May Prove Debt
    50  
Section 5.3
  Application of Proceeds
    52  
Section 5.4
  Suits for Enforcement
    53  
Section 5.5
  Restoration of Rights on Abandonment of Proceedings
    53  
Section 5.6
  Limitations on Suits by Securityholders
    53  
Section 5.7
  Unconditional Right of Securityholders to Institute Certain Suits
    53  



      Section 5.8 Powers and Remedies Cumulative; Delay or Omission Not Waiver
of Default 54  

                 
Section 5.9
  Control by Securityholders
    54  
Section 5.10
  Waiver of Past Defaults
    54  



      Section 5.11 Trustee to Give Notice of Default, But May Withhold in
Certain Circumstances 55  

                 
Section 5.12
  Right of Court to Require Filing of Undertaking to Pay Costs
    55  
ARTICLE SIX
  CONCERNING THE TRUSTEE
    56  



      Section 6.1 Duties and Responsibilities of the Trustee; During Default;
Prior to Default 56  



      Section 6.2 Certain Rights of the Trustee 57  



      Section 6.3 Trustee Not Responsible for Recitals, Disposition of
Securities or Application of Proceeds Thereof 59  

                 
Section 6.4
  Trustee and Agents May Hold Securities; Collections, etc
    59  
Section 6.5
  Moneys Held by Trustee
    59  
Section 6.6
  Compensation and Indemnification of Trustee and Its Prior Claim
    59  



      Section 6.7 Right of Trustee to Rely on Officers’ Certificate, Guarantor’s
Officer’s Certificate, etc 60  

                 
Section 6.8
  Disqualification of Trustee; Conflicting Interests
    60  
Section 6.9
  Persons Eligible for Appointment as Trustee
    60  
Section 6.10
  Resignation and Removal; Appointment of Successor Trustee
    61  
Section 6.11
  Acceptance of Appointment by Successor Trustee
    62  



      Section 6.12 Merger, Conversion, Consolidation or Succession to Business
of Trustee 63  

                         
Section 6.13
  Preferential Collection of Claims Against the Company
    63          
Section 6.14
  Appointment of Co-Trustees
    64          
ARTICLE SEVEN
  CONCERNING THE SECURITYHOLDERS
    65          
Section 7.1
  Evidence of Action Taken by Securityholders
    65          
Section 7.2
  Proof of Execution of Instruments
    65          
Section 7.3
  Holders to Be Treated as Owners
    65          
Section 7.4
  Securities Owned by Company Deemed Not Outstanding
    65          
Section 7.5
  Right of Revocation of Action Taken
    66          
Section 7.6
  Record Date for Determination of Holders Entitled to Vote
    66          
Section 7.7
  Regarding the Depositary
    67          
ARTICLE EIGHT
  SUPPLEMENTAL INDENTURES
    67          
Section 8.1
  Supplemental Indentures Without Consent of Securityholders
    67          
Section 8.2
  Supplemental Indentures With Consent of Securityholders
    69          
Section 8.3
  Effect of Supplemental Indenture
    70          
Section 8.4
  Documents to Be Given to Trustee
    70          
Section 8.5
  Notation on Securities in Respect of Supplemental Indentures
    70          
ARTICLE NINE
  CONSOLIDATION, AMALGAMATION, MERGER AND SALES
    71          
Section 9.1
  Company May Consolidate, etc., on Certain Terms
    71          
Section 9.2
  Successor Corporation Substituted
    71          
Section 9.3
  Guarantor May Consolidate, Etc., Only on Certain Terms.
    72          
Section 9.4
  Successor Person Substituted for Guarantor
    73          
ARTICLE TEN
  SATISFACTION AND DISCHARGE OF INDENTURE; UNCLAIMED MONEYS
            73  
Section 10.1
  Satisfaction and Discharge of Indenture
    73          



      Section 10.2 Application by Trustee of Funds Deposited for Payment of
Securities 78  

                 
Section 10.3
  Repayment of Moneys Held by Paying Agent
    78  
Section 10.4
  Return of Unclaimed Moneys Held by Trustee and Paying Agent
    78  
Section 10.5
  Reinstatement of Company’s and Guarantor’s Obligations
    79  
Section 10.6
  Payments in Foreign Currencies
    79  
Section 10.7
  Indemnification Against Taxes
    79  
ARTICLE ELEVEN
  MISCELLANEOUS PROVISIONS
    80  



      Section 11.1 Incorporators, Stockholders, Officers and Directors of
Company and Guarantor Exempt from Individual Liability 80  



      Section 11.2 Provisions of Indenture for the Sole Benefit of Parties and
Securityholders 80  



      Section 11.3 Successors and Assigns of Company Bound by Indenture 80  



      Section 11.4 Notices and Demands on Company, the Guarantor, Trustee and
Securityholders 80  



      Section 11.5 Officers’ Certificates and Opinions of Counsel; Statements to
Be Contained Therein 81  



      Section 11.6 Payments Due on Saturdays, Sundays and Holidays 82  



      Section 11.7 Conflict of Any Provision of Indenture with Trust Indenture
Act of 1939 82  



      Section 11.8 New York Law to Govern; Submission to Jurisdiction; Waiver of
Trial by Jury 82  

                 
Section 11.9
  Counterparts
    83  
Section 11.10
  Effect of Headings
    83  
Section 11.11
  Determination of Principal Amount
    83  
ARTICLE TWELVE
  REDEMPTION OF SECURITIES AND SINKING FUNDS
    84  
Section 12.1
  Applicability of Article
    84  
Section 12.2
  Notice of Redemption; Partial Redemptions
    84  
Section 12.3
  Payment of Securities Called for Redemption
    85  



      Section 12.4 Exclusion of Certain Securities from Eligibility for
Selection for Redemption 86  

                 
Section 12.5
  Mandatory and Optional Sinking Funds
    86  
Section 12.6
  Repayment at the Option of the Holders
    88  
Section 12.7
  Optional Redemption For Tax Reasons
    88  
ARTICLE THIRTEEN
  GUARANTEE AND INDEMNITY
    89  
Section 13.1
  The Guarantee
    89  
Section 13.2
  Guarantee Unconditional, etc
    90  
Section 13.3
  Reinstatement
    90  
Section 13.4
  Subrogation
    91  
Section 13.5
  Indemnity
    91  

1

THIS INDENTURE, dated as of April 15, 2007, among MAX USA HOLDINGS LTD., a
corporation duly organized and existing under the laws of the State of Delaware
(the “Company”), MAX RE CAPITAL LTD., a company duly organized and existing
under the laws of Bermuda (the “Guarantor”) and THE BANK OF NEW YORK, a New York
banking corporation, as Trustee (the “Trustee”).

W I T N E S S E T H:

WHEREAS, the Company has duly authorized the issue from time to time of its
unsecured debentures, securities or other evidences of indebtedness to be issued
in one or more Series (the “Securities”) up to such principal amount or amounts
as may from time to time be authorized in accordance with the terms of this
Indenture and to provide, among other things, for the authentication, delivery
and administration thereof, the Company has duly authorized the execution and
delivery of this Indenture;

WHEREAS, for value received, the Guarantor has duly authorized the execution and
delivery of this Indenture to provide for the issuance of the Guarantee and the
indemnity provided for herein; and

WHEREAS, all things necessary to make this Indenture a valid indenture and
agreement of each party according to its terms have been done by each such
party.

NOW, THEREFORE:

In consideration of the premises and the purchases of the Securities by the
holders thereof, the Company, the Guarantor and the Trustee mutually covenant
and agree for the equal and proportionate benefit of the respective holders from
time to time of the Securities as follows:

ARTICLE ONE

DEFINITIONS

SECTION 1.1 Certain Terms Defined. The following terms (except as otherwise
expressly provided or unless the context otherwise clearly requires) for all
purposes of this Indenture and of any indenture supplemental hereto shall have
the respective meanings specified in this Section. All accounting terms used
herein and not expressly defined shall have the meanings assigned to such terms
in accordance with generally accepted accounting principles, and the term
“generally accepted accounting principles” means such accounting principles as
are generally accepted at the time of any computation. The words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Indenture as a whole, as supplemented and amended from time to time, and not to
any particular Article, Section or other subdivision. The terms defined in this
Article have the meanings assigned to them in this Article and include the
plural as well as the singular.

“144A Global Security” means a Global Security bearing the Global Security
Legend and the Private Placement Legend and deposited with and registered in the
name of the Depositary or its nominee issued in an amount equal to the
outstanding principal amount of the Securities sold for initial resale in
reliance on Rule 144A.

“Additional Amounts” means any additional amounts which are required hereby or
by any Security, under circumstances specified herein or therein, to be paid by
the Company or the Guarantor in respect of certain taxes, assessments or other
governmental charges imposed on Holders specified therein and which are owing to
such Holders.

“Applicable Procedures” means, with respect to any transfer, redemption or
exchange of or for beneficial interests in any Global Security, the rules and
procedures of the Depositary, Euroclear and Clearstream that apply to such
transfer, redemption or exchange.

“Authorized Newspaper” means a newspaper, in an official language of the place
of publication or in the English language, customarily published on each day
that is a Business Day in the place of publication, whether or not published on
days that are Legal Holidays in the place of publication, and of general
circulation in each place in connection with which the term is used or in the
financial community of each such place. Where successive publications are
required to be made in Authorized Newspapers, the successive publications may be
made in the same or in different newspapers in the same city meeting the
foregoing requirements and in each case on any day that is a Business Day in the
place of publication.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

“Board of Directors” means either the Board of Directors of the Company or any
committee of such Board duly authorized to act hereunder.

“Board Resolution” means a copy of one or more resolutions, certified by the
Secretary or an Assistant Secretary of the Company to have been duly adopted by
the Board of Directors and to be in full force and effect on the date of such
certification, delivered to the Trustee.

“Business Day” means, except as may otherwise be provided in the form of
Securities of any particular Series, any day, other than a Saturday or Sunday,
or other day on which banking institutions are authorized or required by law or
regulation to close in New York, New York, and, with respect to Securities
denominated in a Foreign Currency, the capital city of the country of such
Foreign Currency, or, with respect to Securities denominated in the Euro,
Brussels, Belgium.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including Preferred Stock, but
excluding any debt securities convertible into such equity.

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
generally accepted accounting principles, and the amount of Indebtedness
represented by such obligation shall be the capitalized amount of such
obligation determined in accordance with such principles.

“Clearstream” means Clearstream Banking, société anonyme, and any successor
thereto.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or if at any time after the
execution and delivery of this Indenture such Commission is not existing and
performing the duties now assigned to it under the Trust Indenture Act, then the
body performing such duties on such date.

“Company” means (except as otherwise provided in Article Six), the Person named
as the “Company” in the first paragraph of this instrument, and, subject to
Article Nine, its successors and assigns.

“Consolidated Net Worth” in respect of any Person means the total of the amounts
shown on the balance sheet of such Person and its consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as of the end of the
most recent fiscal quarter of such Person ending at least 45 days prior to the
taking of any action for the purpose of which the determination is being made,
as (i) the par or stated value of all outstanding Capital Stock of such Person
plus (ii) paid-in capital or capital surplus relating to such Capital Stock plus
(iii) any retained earnings or earned surplus, less any accumulated deficit.

“Conversion Date” has the meaning specified in Section 2.12(d).

“Conversion Event” means the cessation of use of a Foreign Currency both by the
government of the country that issued such Currency and for the settlement of
transactions by a central bank or other public institutions of or within the
international banking community.

“Corporate Trust Office” means the office of the Trustee at which the corporate
trust business of the Trustee shall, at any particular time, be principally
administered, which office is, at the date as of which this Indenture is dated,
located at c/o The Bank of New York, 101 Barclay Street, 4E, New York, NY 10286,
Attention: Global Finance Americas.

“Corporation” includes corporations and limited liability companies and, except
for purposes of Article Nine, associations, companies and business trusts.

“Currency” means any currency or currencies, including, without limitation, the
Euro, issued by the government of one or more countries or by any reorganized
confederation or association of such governments.

“Currency Determination Agent” means the New York Clearing House Bank, if any,
from time to time selected by the Company for purposes of Section 2.12.

“Custodian” means, with respect to the Securities of a Series issuable or issued
in whole or in part in global form, the Person specified pursuant to
Section 2.3(b) hereof as Custodian with respect to the Securities of such
Series, and any and all successors thereto appointed as custodian hereunder and
having become such pursuant to the applicable provisions of this Indenture.

“Definitive Security” means a certificated Security Registered in the name of
the Holder thereof and issued in accordance with Section 2.6 or 2.10 hereof.

“Depositary” means, with respect to the Securities of any Series issuable or
issued in the form of one or more Global Securities, the person designated as
Depositary for such Global Securities by the Company pursuant to Section 2.3
until a successor Depositary shall have become such pursuant to the applicable
provisions of this Indenture, and thereafter “Depositary” shall mean or include
each person who is then a Depositary for such Global Securities, and if at any
time there is more than one person designated as Depositary for Global
Securities of a particular Series, “Depositary,” as used with respect to the
Securities of such Series, means the Depositary with respect to the particular
Global Security or Securities; provided, that if no Depositary is named with
respect to a Series of Securities issued in the form of one or more Global
Securities, the Depositary shall be The Depository Trust Company.

“Designated Subsidiary” means any present or future consolidated Subsidiary of
the Guarantor, the Consolidated Net Worth of which constitutes at least 5% of
the Consolidated Net Worth of the Guarantor.

“Dollar” means the coin or currency of the United States of America which as of
the time of payment is legal tender for the payment of public and private debts.

“Dollar Equivalent of the Foreign Currency” has the meaning specified in
Section 2.12.

“DTC” means The Depository Trust Company.

“Euro” means the currency introduced at the start of the third stage of European
economic and monetary union pursuant to the treaty establishing the European
Community.

“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
System, and any successor thereto.

“Event of Default” means any event or condition specified as such in
Section 5.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate Officer’s Certificate” means a certificate setting forth (i) the
applicable Market Exchange Rate or the applicable quotation and (ii) the Dollar
or Foreign Currency amounts payable on the basis of such Market Exchange Rate or
quotation in respect of the principal of and interest on the applicable Series
of Securities, signed by the treasurer or any assistant treasurer of the
Company, and delivered to the Trustee.

“Foreign Currency” means any Currency, including, without limitation, the Euro,
issued by the government of one or more countries other than the United States
of America or by any recognized confederation or association of such
governments.

“Global Security Legend” means the legend set forth in Section 2.8(f)(ii), which
is required to be placed on all Global Securities issued under this Indenture.

“Global Security” means any global Security issued in accordance with Article 2
hereof.

“Government Obligations” means securities which are (i) direct obligations of
the government which issued the currency in which the Securities of a particular
Series are denominated or (ii) obligations of a Person controlled or supervised
by, or acting as an agency or instrumentality of, the government which issued
the currency in which the Securities of such Series are denominated, the payment
of which obligations is unconditionally guaranteed by such government, and
which, in either case, are full faith and credit obligations of such government,
are denominated in the currency in which the Securities of such Series are
denominated and which are not callable or redeemable at the option of the issuer
thereof.

“Guarantee” means the unconditional guarantee by the Guarantor of the payment of
the principal of, any premium or interest on, and any Additional Amounts with
respect to the Securities and of all obligations of the Company under this
Indenture, as more fully set forth in Article 13.

“Guarantor” means (except as otherwise provided in Article Six) the Person named
as the “Guarantor” in the first paragraph of this instrument, and subject to
Article Nine, its successors and assigns.

“Guarantor Request” and “Guarantor Order” mean, respectively, a written request
or order, as the case may be, signed in the name of the Guarantor by the
Chairman of the Guarantor’s Board of Directors, a Deputy Chairman, the
President, the Chief Financial Officer, the Chief Investment Officer, the Chief
Accounting Officer, the General Counsel or the Secretary, of the Guarantor, and
delivered to the Trustee.

“Guarantor’s Board of Directors” means the board of directors of the Guarantor
or any committee of that board duly authorized to act generally or in any
particular respect for the Guarantor hereunder.

“Guarantor’s Board Resolution” means a copy of one or more resolutions,
certified by the Secretary or an Assistant Secretary of the Guarantor to have
been duly adopted by the Guarantor’s Board of Directors and to be in full force
and effect on the date of such certification, delivered to the Trustee.

“Guarantor’s Officer’s Certificate” means a certificate signed by the Chairman
of the Guarantor’s Board of Directors, a Deputy Chairman, the President, the
Chief Financial Officer, the Chief Investment Officer, the Chief Accounting
Officer, any Vice President, the treasurer, the General Counsel or the Secretary
of the Guarantor, that complies with the requirements of Section 11.5, if and to
the extent required hereby, and is delivered to the Trustee.

“Holder,” “Holder of Securities,” “Securityholder” or other similar terms mean
Registered Holder of a Security.

“Indebtedness” means, with respect to any Person, (i) the principal of and any
premium and interest on (a) indebtedness of such Person for money borrowed and
(b) indebtedness evidenced by notes, debentures, bonds or other similar
instruments for the payment of which such Person is responsible or liable;
(ii) all Capitalized Lease Obligations of such Person; (iii) all obligations of
such Person issued or assumed as the deferred purchase price of property, all
conditional sale obligations and all obligations under any title retention
agreement (but excluding trade accounts payable arising in the ordinary course
of business); (iv) all obligations of such Person for the reimbursement of any
obligor on any letter of credit, banker’s acceptance or similar credit
transaction (other than obligations with respect to letters of credit securing
obligations (other than obligations described in (i) through (iii) above)
entered into in the ordinary course of business of such Person to the extent
such letters of credit are not drawn upon or, if and to the extent drawn upon,
such drawing is reimbursed no later than the third Business Day following
receipt by such Person of a demand for reimbursement following payment on the
letter of credit); (v) all obligations of the type referred to in clauses
(i) through (iv) of other Persons and all dividends of other Persons for the
payment of which, in either case, such Person is responsible or liable as
obligor, guarantor or otherwise; (vi) all obligations of the type referred to in
clauses (i) through (v) of other Persons secured by any Lien on any property or
asset of such Person (whether or not such obligation is assumed by such Person),
the amount of such obligation being deemed to be the lesser of the value of such
property or assets or the amount of the obligation so secured; and (vii) any
amendments, modifications, refundings, renewals or extensions of any
indebtedness or obligation described as Indebtedness in clauses (i) through
(vi) above.

“Indenture” means this instrument as originally executed and delivered or, if
amended or supplemented as herein provided, as so amended or supplemented or
both, and shall include the forms and terms of particular Series of Securities
established as contemplated hereunder.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Security through a Participant.

“interest,” when used with respect to non-interest bearing Securities, means
interest payable at Maturity and, when used with respect to a Security which
provides for the payment of Additional Amounts pursuant to Section 3.8 or
otherwise, includes such Additional Amounts.

“Interest Payment Date” with respect to any Security, means the Stated Maturity
of an installment of interest on such Security.

“Letter of Representations” has the meaning specified in Section 2.1(c)(vi).

“Lien” has the meaning specified in Section 3.5.

“Market Exchange Rate” has the meaning specified in Section 2.12(g).

“Maturity” with respect to any Security, means the date on which the principal
of such Security or an installment of principal becomes due and payable as
provided in or pursuant to this Indenture, whether at the Stated Maturity or by
declaration of acceleration, notice of redemption or repurchase, notice of
option to elect repayment or otherwise, and includes the Redemption Date.

“non-United States Person” means a Person other than a United States Person.

“Officer” means the chairman of the Board of Directors, the Chairman, Vice
Chairman, the president, the chief financial officer, any vice president, the
treasurer, the secretary or any assistant secretary or treasurer of the Company.

“Officers’ Certificate” means a certificate signed by the chairman of the Board
of Directors or the president or any vice president and by the treasurer or the
secretary or any assistant secretary or treasurer of the Company and delivered
to the Trustee. Each such certificate shall include the statements provided for
in Section 11.5, if and to the extent required hereby.

“Opinion of Counsel” means an opinion in writing signed by legal counsel who may
be an employee of or counsel to the Company and who shall be satisfactory to the
Trustee. Each such opinion shall include the statements provided for in
Section 11.5, if and to the extent required hereby.

“Original Issue Date” of any Security (or portion thereof) means the earlier of
(a) the date of such Security or (b) the date of any Security (or portion
thereof) for which such Security was issued (directly or indirectly) on
registration of transfer, exchange or substitution.

“Original Issue Discount Security” means any Security which provides for an
amount less than the stated principal amount thereof to be due and payable upon
declaration of acceleration of the Maturity thereof pursuant to Section 5.1.

“Outstanding” when used with reference to Securities, shall, subject to the
provisions of Sections 7.4 and 11.11, mean, as of any particular time, all
Global Securities and Definitive Securities authenticated and delivered by the
Trustee under this Indenture, except

(a) Securities theretofore cancelled by the Trustee or delivered to the Trustee
for cancellation;

(b) Securities, or portions thereof, for the payment or redemption of which
moneys in the necessary amount and in the specified currency shall have been
deposited in trust with the Trustee or with any paying agent (other than the
Company) or shall have been set aside, segregated and held in trust by the
Company for the holders of such Securities (if the Company shall act as its own
paying agent), provided that if such Securities, or portions thereof, are to be
redeemed prior to the Maturity thereof, notice of such redemption shall have
been given as herein provided, or provision satisfactory to the Trustee shall
have been made for giving such notice; and

(c) Securities in substitution for which other Securities shall have been
authenticated and delivered, or which shall have been paid, pursuant to the
terms of Section 2.9 (except with respect to any such Security as to which proof
satisfactory to the Trustee and the Company is presented that such Security is
held by a person in whose hands such Security is a legal, valid and binding
obligation of the Company).

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively, and, with respect to DTC, shall include Euroclear and Clearstream.

“Paying Agent” means any Person (which may include the Company) authorized by
the Company to pay the principal of or interest, if any, on any Security on
behalf of the Company.

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, joint venture, association, joint stock
company, trust, unincorporated organization or government or any agency or
political subdivision thereof or other entity.

“Place of Payment,” when used with respect to the Securities of any Series,
means the place or places where the principal of and interest, if any, on the
Securities of that Series are payable as specified pursuant to Section 3.2.

“principal” whenever used with reference to the Securities or any Security or
any portion thereof, shall be deemed to include “and premium, if any.”

“Private Placement Legend” means the legend set forth in Section 2.8(f)(i)
hereof to be placed on all Securities issued under this Indenture except as
otherwise permitted by the provisions of this Indenture.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Redemption Date” with respect to any Security or portion thereof to be
redeemed, means the date fixed for such redemption by or pursuant to this
Indenture or such Security.

“Registered Holder” when used with respect to a Security means the person in
whose name such Security is registered in the Security Register.

“Registrar” has the meaning specified in Section 2.8(h)(i).

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Security” means a Global Security bearing the Global
Security Legend and the Private Placement Legend and deposited with and
registered in the name of the Depositary or its nominee issued in an amount
equal to the outstanding principal amount of the Securities of a Series sold for
initial resale in reliance on Rule 904 of Regulation S.

“Responsible Officer” when used with respect to the Trustee shall mean any
officer assigned to the Global Finance Americas unit (or any successor division
or unit) of the Trustee located at the Corporate Trust Office of the Trustee,
who shall have direct responsibility for the administration of this Indenture,
and for the purposes of Section 5.9, Section 5.11 and Section 6.1(b) shall also
include any other officer of the Trustee to whom any corporate trust matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

“Restricted Definitive Security” means one or more Definitive Securities bearing
the Private Placement Legend.

“Restricted Global Securities” means 144A Global Securities and Regulation S
Global Securities.

“Restricted Subsidiary” means any Subsidiary that is incorporated under the laws
of any state of the United States or of the District of Columbia except a
Subsidiary (a) that has total assets which are less than 10% of the Company’s
and its consolidated Subsidiaries’ total assets (including that Subsidiary) on
the most recent fiscal year-end balance sheets of the Subsidiary and the Company
and its consolidated Subsidiaries or (b) that, in the judgment of the Board of
Directors, as evidenced by a resolution of the Board of Directors, is not
material to the Company’s and its consolidated Subsidiaries’ financial
condition, taken as a whole.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended.

“Security” or “Securities” has the meaning stated in the first recital of this
Indenture, or, as the case may be, Securities that have been authenticated and
delivered under this Indenture.

“Security Register” has the meaning specified in Section 2.8(h)(i).

“Series” or “Series of Securities” means a series of Securities. Subject to
Section 2.3(c), the Securities of a Series shall be identical.

“Stated Maturity” with respect to any Security or any installment of principal
thereof or interest thereon or any Additional Amounts with respect thereto,
means the date established by or pursuant to this Indenture or such Security as
the fixed date on which the principal of such Security or such installment of
principal or interest is, or such Additional Amounts are, due and payable.

“Subsidiary” means any Corporation of which at least a majority of the
outstanding stock having by the terms thereof ordinary voting power to elect a
majority of the board of directors of such Corporation (irrespective of whether
or not at the time stock of any other class or classes of such Corporation shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by the Company, or by
one or more Subsidiaries, or by the Company and one or more Subsidiaries.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

“Trustee” means the Person identified as “Trustee” in the first paragraph hereof
and, subject to the provisions of Article Six, any successor trustee.

“United States of America” means the fifty states constituting the United States
of America as of the date of this Indenture.

“United States Person” means, unless otherwise specified with respect to any
Securities pursuant to Section 2.3, an individual who is a citizen or resident
of the United States, a Corporation, partnership or other entity created or
organized in or under the laws of the United States or an estate or trust the
income of which is subject to United States federal income taxation regardless
of its source. For purposes of this definition, the term United States means the
United States of America (including the states and the District of Columbia),
its territories, its possessions and other areas subject to its jurisdiction.

“Unrestricted Definitive Securities” means one or more Definitive Securities
that do not and are not required to bear the Private Placement Legend.

“Unrestricted Global Securities” means one or more Global Securities that do not
and are not required to bear the Private Placement Legend and are deposited with
and registered in the name of the Depositary or its nominee.

“Valuation Date” has the meaning specified in Section 2.12.

“vice president” when used with respect to the Company or the Trustee, means any
vice president, whether or not designated by a number or a word or words added
before or after the title of “vice president.”

ARTICLE TWO

SECURITIES

SECTION 2.1 Forms Generally. (a) The Securities of each Series shall be
substantially in such form (not inconsistent with this Indenture) as shall be
established by or pursuant to a resolution of the Board of Directors or in one
or more indentures supplemental hereto, in each case with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture (the provisions of which shall be appropriate to
reflect the terms of each Series of Securities, including the currency or
denomination, which may be Dollars or any Foreign Currency) and may have
imprinted or otherwise reproduced thereon such legend or legends, not
inconsistent with the provisions of this Indenture, as may be required to comply
with any law or with any rules or regulations pursuant thereto, or with any
rules of any securities exchange or to conform to general usage, all as may be
determined by the officers executing such Securities as evidenced by their
execution of the Securities.

Definitive Securities shall be printed, lithographed or engraved on steel
engraved borders or may be produced in any other manner, all as determined by
the officers executing such Securities as evidenced by their execution of such
Securities.

(b) Notwithstanding anything to the contrary contained herein, Securities of any
Series issued in a transaction exempt from or not subject to the registration
requirements of the Securities Act shall be issued initially in global form and
shall contain the Global Security Legend thereon and a “Schedule of Exchanges of
Interests in the Global Security.” Each Global Security shall represent such
aggregate principal amount of the outstanding Securities of such Series as shall
be specified therein and each shall provide that it shall represent the
aggregate principal amount of outstanding Securities of such Series from time to
time endorsed thereon and that the aggregate principal amount of outstanding
Securities of such Series represented thereby may from time to time be reduced
or increased, as appropriate, to reflect exchanges and redemptions and transfers
of interests therein. Any endorsement of a Global Security to reflect the amount
of any increase or decrease in the aggregate principal amount of outstanding
Securities represented thereby shall be made by the Trustee or the Custodian, at
the direction of the Trustee, in connection with any transfer of a beneficial
interest therein pursuant to Section 2.8 hereof.

(c) Book-Entry Procedures.

(i) This Section 2.1(c) shall apply only to Global Securities deposited with the
Trustee, as Custodian for the Depositary. Participants and Indirect Participants
shall have no rights under this Indenture or any Global Security with respect to
any Global Security held on their behalf by the Depositary or by the Trustee as
Custodian for the Depositary, and the Depositary (or its nominee) shall be
treated by the Company, the Trustee and any agent of the Company or the Trustee
as the absolute owner of such Global Security for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Trustee or any agent of the Company or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Depositary
or impair, as between the Depositary and its Participants or Indirect
Participants, the Applicable Procedures or the operation of customary practices
of the Depositary governing the exercise of the rights of a holder of a
beneficial interest in any Global Security.

(ii) Notwithstanding any other provision of this Indenture, Securities of any
Series issued in a transaction exempt from or not subject to the registration
requirements of the Securities Act shall initially be issued in the form of one
fully-registered security for the aggregate principal amount of the Securities
of such Series, which Security shall be registered in the name of the Depositary
or its nominee. Except as provided in paragraph (e) below, all of the Securities
shall be registered in the Security Register in the name of the Depositary or
its nominee; provided that if the Depositary shall request that the Securities
of such Series be registered in the name of a different nominee, the Trustee
shall exchange all or any portion of the Securities of such Series for an equal
aggregate principal amount of Securities of such Series registered in the name
of such nominee or nominees of the Depositary. No Person other than the
Depositary or its nominee shall be entitled to receive from the Company or the
Trustee either a Security or any other evidence of ownership of the Securities
of such Series, or any right to receive any payment in respect thereof, unless
the Depositary or its nominee shall transfer record ownership of all or any
portion of the Securities of such Series on the Register in connection with
discontinuing the book-entry system as provided in paragraph (e) below or
otherwise in accordance with the Global Legend.

(iii) So long as any Securities of such Series are registered in the name of the
Depositary or any nominee thereof, all payments of the principal or redemption
price of or interest on such Securities shall be made to the Depositary or its
nominee on the dates provided for such payments under this Indenture. Each such
payment to the Depositary or its nominee shall be valid and effective to fully
discharge all liability of the Company and the Trustee with respect to the
principal or redemption price of or interest on the Securities of such Series to
the extent of the sum or sums so paid. In the event of the redemption of less
than all of the Securities of any Series outstanding, the Trustee shall not
require surrender by the Depositary or its nominee of the Securities of such
Series so redeemed, but the Depositary (or its nominee) may retain such
Securities and make an appropriate notation on the Security certificate as to
the amount of such partial redemption; provided that the Depositary shall
deliver to the Trustee, upon request, a written confirmation of such partial
redemption and thereafter the records maintained by the Trustee shall be
conclusive as to the amount of the Securities of such Series of such Maturity
which have been redeemed.

(iv) The Company and the Trustee may treat the Depositary (or its nominee) as
the sole and exclusive owner of the Securities of any Series registered in its
name for the purposes of payment of the principal or redemption price of or
interest on the Securities of such Series, selecting the Securities of such
Series or portions thereof to be redeemed, giving any notice permitted or
required to be given to Holders under this Indenture, registering the transfer
of Securities of such Series, obtaining any consent or other action to be taken
by Holders and for all other purposes whatsoever; and neither the Company nor
the Trustee shall be affected by any notice to the contrary. Neither the Company
nor the Trustee shall have any responsibility or obligation to any Participant
or Indirect Participant, any person claiming a beneficial ownership interest in
the Securities of such Series under or through the Depositary or any Participant
or Indirect Participant, or any other person which is not shown on the Security
Register as being a Holder, with respect to (1) the Securities of such Series,
(2) the accuracy of any records maintained by the Depositary or any Participant
or Indirect Participant, (3) the payment by the Depositary or any Participant or
Indirect Participant of any amount in respect of the principal or redemption
price of or interest on the Securities of such Series, (4) any notice which is
permitted or required to be given to Holders under this Indenture, (5) the
selection by the Depositary or any Participant or Indirect Participant of any
Person to receive payment in the event of a partial redemption of the Securities
of a Series, and (6) any consent given or other action taken by the Depositary
as Holder.

(v) So long as the Securities of any Series or any portion thereof are
registered in the name of the Depositary or any nominee thereof, all notices
required or permitted to be given to the Holders of such Securities under this
Indenture shall be given to the Depositary.

(vi) At or prior to settlement for the Securities of any Series subject to this
Section 2.1(c), the Company and the Trustee shall execute, or signify their
approval of, a letter of representations (the “Letter of Representations”)
applicable to the Securities of such Series. Any successor Trustee shall, in its
written acceptance of its duties under this Indenture, agree to take any actions
necessary from time to time to comply with the requirements of the Letter of
Representations.

(d) The provisions of the “Operating Procedures of the Euroclear System” and
“Terms and Conditions Governing Use of Euroclear” and the “General Terms and
Conditions of Clearstream” and “Customer Handbook” of Clearstream, or any
successor publications, shall be applicable to transfers of beneficial interests
in Global Securities that are held by Participants through Euroclear or
Clearstream.

(e) The Company shall exchange Global Securities of any Series for Definitive
Securities of such Series if: (i) at any time the Depositary notifies the
Company that it is unwilling or unable to continue to act as Depositary for the
Global Securities of such Series or if at any time the Depositary shall no
longer be eligible to act as such because it ceases to be a clearing agency
registered under the Exchange Act, and, in either case, the Company shall not
have appointed a successor Depositary within 90 days after the Company receives
such notice or becomes aware of such ineligibility, (ii) the Company, at its
option, determines that the Global Securities shall be exchanged for Definitive
Securities and delivers a written notice to such effect to the Trustee or
(iii) upon written request of the Depositary if an Event of Default shall have
occurred and be continuing.

Upon the occurrence of any of the events set forth in clauses (i), (ii) or
(iii) of subsection (e) above, the Company shall execute, and, upon receipt of
an order in accordance with Section 2.4 hereof, the Trustee shall authenticate
and deliver, Definitive Securities of such Series, in authorized denominations,
in an aggregate principal amount equal to the principal amount of the Global
Securities of such Series in exchange for such Global Securities.

Upon the exchange of a Global Security of a Series for Definitive Securities of
such Series, such Global Securities shall be cancelled by the Trustee.
Definitive Securities of a Series issued in exchange for a Global Security of
such Series pursuant to this Section 2.1 shall be registered in such names and
in such authorized denominations as the Depositary, pursuant to instructions
from its Participants or its Applicable Procedures, shall instruct the Trustee
in writing. The Trustee or such agent shall deliver such Definitive Securities
to or as directed in writing by the Persons in whose names such Definitive
Securities are so registered or to the Depositary.

SECTION 2.2 Form of Trustee’s Certificate of Authentication. The Trustee’s
certificate of authentication on all Securities shall be in substantially the
following form:

This is one of the Securities of the Series designated herein and referred to in
the within-mentioned Indenture.

     ,

        as Trustee

By                                                    

      Authorized Signatory

[or

                                                            ,

as Authentication Agent

By                                                  

Authorized Signatory]

SECTION 2.3 Amount Unlimited; Issuable in Series. (a) The aggregate principal
amount of Securities which may be authenticated and delivered under this
Indenture is unlimited.

(b) The Securities may be issued in one or more Series. There shall be
established in or pursuant to a resolution of the Board of Directors and set
forth in an Officers’ Certificate, or established in one or more indentures
supplemental hereto, prior to the issuance of Securities of any Series,

(1) the title of the Securities of the Series (which title shall distinguish the
Securities of the Series from all other Securities issued by the Company);

(2) any limit upon the aggregate principal amount of the Securities of the
Series that may be authenticated and delivered under this Indenture (except for
Securities authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Securities of the Series pursuant to
Sections 2.8, 2.9, 2.11 or 12.3);

(3) if other than 100% of their principal amount, the percentage of their
principal amount at which the Securities of the Series will be offered;

(4) the date or dates on which the principal of the Securities of the Series is
payable;

(5) the rate or rates, which may be fixed or variable, at which the Securities
of the Series shall bear interest, if any, the date or dates from which such
interest shall accrue, the Interest Payment Dates on which such interest shall
be payable and the record dates for the determination of Holders to whom
interest and principal is payable;

(6) the place or places where the principal and interest on Securities of the
Series shall be payable (if other than as provided in Section 3.2);

(7) the price or prices at which, the period or periods within which and the
terms and conditions upon which Securities of the Series may be redeemed, in
whole or in part, at the option of the Company, pursuant to any sinking fund or
otherwise;

(8) if other than the principal amount thereof, the portion of the principal
amount of Securities of the Series which shall be payable upon declaration of
acceleration of the Maturity pursuant to Section 5.1 or provable in bankruptcy
pursuant to Section 5.2;

(9) the obligation, if any, of the Company to redeem, purchase or repay
Securities of the Series pursuant to any sinking fund or analogous provisions or
at the option of a Holder thereof and the price or prices in the currency in
which the Securities of such Series are payable, at which and the period or
periods within which and the terms and conditions upon which Securities of the
Series shall be redeemed, purchased or repaid, in whole or in part, pursuant to
such obligation;

(10) if other than denominations of $1,000 and any integral multiple thereof,
the denominations, which may be in Dollars or any Foreign Currency, in which
Securities of the Series shall be issuable;

(11) the form of the Securities, including such legends as required by this
Indenture, by law or as the Company deems necessary or appropriate;

(12) whether the Securities of such Series shall be issuable or issued in the
form of one or more Global Securities and, if so, whether on what terms the
Global Securities shall be exchangeable for definitive Securities of such Series
and the name of any Custodian and/or Depositary for such Global Security;

(13) the Currency or Currencies in which payments of interest or principal and
other amounts are payable with respect to the Securities of the Series are to be
denominated, payable, redeemable or repurchasable, as the case may be;

(14) whether, and under what circumstances, the Securities of any Series shall
be convertible into Securities of any other Series;

(15) if other than the Trustee, any trustees, authenticating or paying agents,
registrars or any other agents with respect to the Securities of such Series;

(16) if the Securities of such Series do not bear interest, the applicable dates
for purposes of Section 4.1 hereof;

(17) any deletions from, modifications of or additions to the Events of Default
or covenants of the Company or the Guarantor with respect to Securities of the
Series, whether or not such Events of Default or covenants are consistent with
the Events of Default or covenants set forth herein;

(18) whether, under what circumstances and the Currency in which, the Company
will pay Additional Amounts as contemplated by Section 3.8 on the Securities of
the Series to any Holder who is a non-United States Person (including any
modification to the definition of such term) in respect of any tax, assessment
or governmental charge and, if so, whether the Company will have the option to
redeem such Securities in the event such Additional Amounts (and the terms of
any such option and payable); and

(19) any other terms or conditions upon which the Securities of the Series are
to be issued (which terms shall not be inconsistent with the provisions of this
Indenture).

SECTION 2.4 Authentication and Delivery of Securities. At any time and from time
to time after the execution and delivery of this Indenture, the Company may
deliver Securities of any Series executed by the Company to the Trustee for
authentication, and the Trustee shall thereupon authenticate and deliver such
Securities to or upon the written order of the Company, signed by both (a) the
chairman of its Board of Directors, or any vice chairman of its Board of
Directors, or its president or any vice president and (b) by its treasurer or
any assistant treasurer, secretary or any assistant secretary without any
further action by the Company. In authenticating such Securities and accepting
the additional responsibilities under this Indenture in relation to such
Securities, the Trustee shall be entitled to receive and (subject to
Section 6.1) shall be fully protected in relying upon:

(1) a certified copy of any resolution or resolutions of the Board of Directors
authorizing the action taken pursuant to the resolution or resolutions delivered
under clause (2) below;

(2) a copy of any resolution or resolutions of the Board of Directors relating
to such Series, in each case certified by the secretary or an assistant
secretary of the Company;

(3) an executed supplemental indenture, if any;

(4) an Officers’ Certificate setting forth the form and terms of the Securities
of such Series as required pursuant to Sections 2.1 and 2.3, respectively, and
prepared in accordance with Section 11.5;

(5) an Opinion of Counsel, prepared in accordance with Section 11.5, to the
effect that:

(a) that the form or forms of such Securities have been established by or
pursuant to a resolution of the Board of Directors or by a supplemental
indenture as permitted by Section 2.1 in conformity with the provisions of this
Indenture;

(b) that the terms of such Securities have been established by or pursuant to a
resolution of the Board of Directors or by an Officers’ Certificate as permitted
by Section 2.3 in conformity with the provisions of this Indenture;

(c) that such Securities have been duly authorized, and, when authenticated and
delivered by the Trustee and issued by the Company in the manner and subject to
any conditions specified in such Opinion of Counsel, will constitute valid and
binding obligations of the Company enforceable in accordance with their terms
(subject, as to enforceability, to applicable bankruptcy, reorganization,
insolvency, conservatorship, moratorium, receivership or other laws affecting
creditors’ rights generally from time to time in effect and to general
principles of equity);

(d) the registration statement, if any, relating to the Securities of such
Series and any amendments thereto has become effective under the Securities Act
of 1933 and to the best knowledge of such counsel, no stop order suspending the
effectiveness of such registration statement, as amended, has been issued and no
proceedings for that purpose have been instituted or threatened;

(e) the authentication and delivery of the Securities of such Series by the
Trustee in accordance with the directions of the Company so to do, and the
Company’s execution and delivery of the Securities of such Series, will not
violate the terms of this Indenture; and

(f) this Indenture has been qualified under the Trust Indenture Act or that it
is not necessary to qualify the Indenture under the Trust Indenture Act.

If all the Securities of any Series are not to be issued at one time, it shall
not be necessary to deliver an Opinion of Counsel and an Officer’s Certificate
at the time of issuance of each Security, but such opinion and certificate, with
appropriate modifications, shall be delivered at or before the time of issuance
of the first Security of such Series. After any such first delivery, any
separate written request by an Officer of the Company or any person designated
in writing by an Officer that the Trustee authenticate and deliver Securities of
such Series for original issue will be deemed to be a certification by the
Company that all conditions precedent provided for in this Indenture relating to
authentication and delivery of such Securities continue to have been complied
with.

The Trustee shall have the right to decline to authenticate and deliver any
Securities under this Section if the Trustee, being advised by counsel,
determines that such action may not lawfully be taken by the Company or if the
issue of such Securities pursuant to this Indenture will affect the Trustee’s
own rights, duties or immunities under this Indenture in a manner not acceptable
to the Trustee.

Notwithstanding the foregoing, if any Security shall have been authenticated and
delivered hereunder but never issued and sold by the Company, and the Company
shall deliver such Security to the Trustee for cancellation as provided in
Section 2.10, together with a written statement (which need not comply with
Section 11.5 and need not be accompanied by an Opinion of Counsel) stating that
such Security has never been issued and sold by the Company, for all purposes of
this Indenture such Security shall be deemed never to have been authenticated
and delivered hereunder and shall never be entitled to the benefits of this
Indenture.

SECTION 2.5 Execution of Securities. The Securities shall be signed on behalf of
the Company by one Officer of the Company. Such signatures may be the manual or
facsimile signatures of the present or any future such officers. The seal of the
Company may be in the form of a facsimile thereof and may be, but shall not be
required to, impressed, affixed, imprinted or otherwise reproduced on the
Securities. Typographical and other minor errors or defects in any such
reproduction of the seal or any such signature shall not affect the validity or
enforceability of any Security that has been duly authenticated and delivered by
the Trustee.

In case any officer of the Company or the Guarantor who shall have signed any of
the Securities shall cease to be such officer before the Security so signed
shall be authenticated (in the case of the Securities) and delivered by the
Trustee or disposed of by the Company or the Guarantor, as the case may be, such
Security nevertheless may be authenticated and delivered or disposed of as
though the person who signed such Security had not ceased to be such officer of
the Company or the Guarantor, as the case may be; and any Security may be signed
on behalf of the Company by such persons as, at the actual date of the execution
of such Security, shall be the proper officers of the Company, although at the
date of the execution and delivery of this Indenture any such person was not
such an officer.

SECTION 2.6 Certificate of Authentication. Only such Securities as shall bear
thereon a certificate of authentication substantially in the form hereinbefore
recited, executed by the Trustee by the manual signature of one of its
authorized signatories, shall be entitled to the benefits of this Indenture or
be valid or obligatory for any purpose. Such certificate by the Trustee upon any
Security executed by the Company and the Guarantor shall be conclusive evidence
that the Security so authenticated has been duly authenticated and delivered
hereunder and that the Holder is entitled to the benefits of this Indenture.

SECTION 2.7 Denomination and Date of Securities; Payments of Interest. The
Securities shall be issuable in denominations as shall be specified as
contemplated by Section 2.3. In the absence of any such specification with
respect to the Securities of any Series, the Securities of such Series shall be
issuable in denominations of $1,000 and any multiple thereof, which may be in
Dollars or any Foreign Currency, and interest shall be computed, except as may
be otherwise provided in the resolution or supplemental indenture establishing
the relevant Series, on the basis of a 360-day year of twelve 30-day months. The
Securities shall be numbered, lettered, or otherwise distinguished in such
manner or in accordance with such plan as the officers of the Company and the
Guarantor executing the same may determine with the approval of the Trustee as
evidenced by the execution and authentication thereof.

Each Security shall be dated the date of its authentication, shall bear interest
from such date and shall be payable on the dates, in each case, which shall be
specified as contemplated by Section 2.3.

Interest on any Security which is payable, and is punctually paid or duly
provided for, on any Interest Payment Date shall be paid to the person in whose
name that Security (or one or more predecessor Securities) is registered at the
close of business on the regular record date for the payment of such interest.

The term “record date” as used with respect to any Interest Payment Date (except
for a date for payment of defaulted interest) shall mean the date specified as
such in the terms of the Securities of any particular Series, or, if no such
date is so specified, if such Interest Payment Date is the first day of a
calendar month, the close of business on the fifteenth day of the next preceding
calendar month or, if such Interest Payment Date is the fifteenth day of a
calendar month, the close of business on the first day of such calendar month,
whether or not such record date is a Business Day.

Any interest on any Security of any Series which is payable, but is not
punctually paid or duly provided for, on any Interest Payment Date (called
“defaulted interest” for the purpose of this Section) shall forthwith cease to
be payable to the Registered Holder on the relevant record date by virtue of his
having been such Holder; and such defaulted interest may be paid by the Company
or the Guarantor, as the case may be, at its election in each case, as provided
in clause (1) or clause (2) below:

(1) The Company or the Guarantor, as the case may be, may elect to make payment
of any defaulted interest to the persons in whose names any such Securities (or
their respective predecessor Securities) are registered at the close of business
on a special record date for the payment of such defaulted interest, which shall
be fixed in the following manner. The Company or the Guarantor, as the case may
be, shall notify the Trustee in writing of the amount of defaulted interest
proposed to be paid on each Security of such Series and the date of the proposed
payment, and at the same time the Company or the Guarantor, as the case may be,
shall deposit with the Trustee an amount of money equal to the aggregate amount
proposed to be paid in respect of such defaulted interest or shall make
arrangements satisfactory to the Trustee for such deposit prior to the date of
the proposed payment, such money when deposited to be held in trust for the
benefit of the persons entitled to such defaulted interest as in this clause
provided. Thereupon the Trustee shall fix a special record date for the payment
of such defaulted interest in respect of Securities of such Series which shall
be not more than 15 nor less than 10 days prior to the date of the proposed
payment and not less than 10 days after the receipt by the Trustee of the notice
of the proposed payment. The Trustee shall promptly notify the Company and the
Guarantor of such special record date and, in the name and at the expense of the
Company or the Guarantor, shall cause notice of the proposed payment of such
defaulted interest and the special record date thereof to be mailed, first-class
postage prepaid, to each Registered Holder at his address as it appears in the
Security Register, not less than 10 days prior to such special record date.
Notice of the proposed payment of such defaulted interest and the special record
date therefor having been mailed as aforesaid, such defaulted interest in
respect of Securities of such Series shall be paid to the person in whose names
such Securities (or their respective predecessor Securities) are registered on
such special record date and such defaulted interest shall no longer be payable
pursuant to the following clause (2).

(2) The Company or the Guarantor, as the case may be, may make payment of any
defaulted interest on the Securities of any Series in any other lawful manner
not inconsistent with the requirements of any securities exchange on which the
Securities of that Series may be listed, and upon such notice as may be required
by such exchange, if, after notice given by the Company or the Guarantor, as the
case may be, to the Trustee of the proposed payment pursuant to this clause,
such payment shall be deemed practicable by the Trustee.

Subject to the foregoing provisions of this Section, each Security delivered
under this Indenture upon transfer of or in exchange for or in lieu of any other
Security shall carry the rights to interest accrued and unpaid which were
carried by such other Security.

SECTION 2.8 Registration, Transfer and Exchange.

(a) Transfer And Exchange of Global Securities. A Global Security may not be
transferred as a whole except by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary. Upon the occurrence of any of the
events set forth in Section 2.1(e) above, Definitive Securities shall be issued
in denominations of $1,000 in excess of $2,000 and in such names as the
Depositary shall instruct the Trustee in writing. Global Securities also may be
exchanged or replaced, in whole or in part, as provided in Sections 2.9 and 2.11
hereof. Except as provided above, every Security authenticated and delivered in
exchange for, or in lieu of, a Global Security or any portion thereof, pursuant
to this Section 2.8 or Section 2.7 or 2.11 hereof, shall be authenticated and
delivered in the form of, and shall be, a Global Security. A Global Security may
not be exchanged for another Security other than as provided in this
Section 2.8(a), and beneficial interests in a Global Security may not be
transferred and exchanged other than as provided in Section 2.8(b) or
(c) hereof.

(b) Transfer and Exchange of Beneficial Interests in the Global Securities. The
transfer and exchange of beneficial interests in the Global Securities shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Securities shall be subject to restrictions on transfer comparable to
those set forth herein to the extent required by the Securities Act. Transfers
of beneficial interests in the Global Securities also shall require compliance
with either clause (i) or (ii) below, as applicable, as well as one or more of
the other following clauses, as applicable:

(i) Transfer of Beneficial Interests in the Same Global Security. Beneficial
interests in any Restricted Global Security may be transferred to Persons who
take delivery thereof in the form of a beneficial interest in the same
Restricted Global Security in accordance with the transfer restrictions set
forth in the Private Placement Legend and any Applicable Procedures. Beneficial
interests in any Unrestricted Global Security may be transferred to Persons who
take delivery thereof in the form of a beneficial interest in an Unrestricted
Global Security. Except as may be required by any Applicable Procedures, no
written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this Section 2.8(b)(i).

(ii) All Other Transfers and Exchanges of Beneficial Interests in Global
Securities. In connection with all transfers and exchanges of beneficial
interests that are not subject to Section 2.8(b)(i) above, the transferor of
such beneficial interest must deliver to the Registrar (A) a written order from
a Participant or an Indirect Participant given to the Depositary in accordance
with the Applicable Procedures directing the Depositary to credit or cause to be
credited a beneficial interest in another Global Security in an amount equal to
the beneficial interest to be transferred or exchanged and (B) instructions
given in accordance with the Applicable Procedures containing information
regarding the Participant account to be credited with such increase. Upon
satisfaction of all of the requirements for transfer or exchange of beneficial
interests in Global Securities contained in this Indenture and the Securities or
otherwise applicable under the Securities Act, the Trustee shall adjust the
principal amount of the relevant Global Security(ies) pursuant to Section 2.8(h)
hereof.

(iii) Transfer of Beneficial Interests in a Restricted Global Security to
Another Restricted Global Security. A holder of a beneficial interest in a
Restricted Global Security may transfer such beneficial interest to a Person who
takes delivery thereof in the form of a beneficial interest in another
Restricted Global Security if the transfer complies with the requirements of
Section 2.8(b)(ii) above and the Registrar receives the following:

(A) if the transferee will take delivery in the form of a beneficial interest in
the 144A Global Security, then the transferor must deliver a certificate in the
form of Exhibit A hereto, including the certifications in item (1) thereof or,
if permitted by the Applicable Procedures, item (3) thereof; and

(B) if the transferee will take delivery in the form of a beneficial interest in
the Regulation S Global Security, then the transferor must deliver a certificate
in the form of Exhibit A hereto, including the certifications in item
(2) thereof.

(iv) Transfer or Exchange of Beneficial Interests in a Restricted Global
Security for Beneficial Interests in an Unrestricted Global Security. A holder
of a beneficial interest in a Restricted Global Security may exchange such
beneficial interest for a beneficial interest in an Unrestricted Global Security
or may transfer such beneficial interest to a Person who takes delivery thereof
in the form of a beneficial interest in an Unrestricted Global Security only if
the exchange or transfer complies with the requirements of Section 2.8(b)(ii)
above and:

(A) the Registrar receives the following:

(1) if the holder of such beneficial interest in a Restricted Global Security
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Security, a certificate from such holder in the form of
Exhibit B hereto, including the certifications in item (1)(a) thereof;

or

(2) if the holder of such beneficial interest in a Restricted Global Security
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Security, a certificate from such holder in the form of Exhibit A hereto,
including the certifications in item (4) thereof;

and, in each such case set forth in this clause (iv), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar and the Company to the effect that
such exchange or transfer complies with the Securities Act and that the
restrictions on transfer contained herein and in the Private Placement Legend
are no longer required in order to maintain compliance with the Securities Act.

If any such transfer is effected pursuant to clause (ii) or (iv) above at a time
when an Unrestricted Global Security has not yet been issued, the Company shall
execute and, upon receipt of an Authentication Order in accordance with
Section 2.2 hereof, the Trustee shall authenticate one or more Unrestricted
Global Securities in an aggregate principal amount equal to the aggregate
principal amount of beneficial interests transferred pursuant to clause (ii) or
(iv) above.

(v) Transfer or Exchange of Beneficial Interests in an Unrestricted Global
Security for Beneficial Interests in a Restricted Global Security Prohibited.
Beneficial interests in an Unrestricted Global Security may not be exchanged
for, or transferred to Persons who take delivery thereof in the form of,
beneficial interests in a Restricted Global Security.

(c) Transfer and Exchange of Beneficial Interests in Global Securities for
Definitive Securities.

(i) Transfer or Exchange of Beneficial Interests in Restricted Global Securities
to Restricted Definitive Securities. Subject to Section 2.8(a) hereof, if any
holder of a beneficial interest in a Restricted Global Security proposes to
exchange such beneficial interest for a Restricted Definitive Security or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a Restricted Definitive Security, then, upon receipt by the Registrar of
the following documentation:

(A) if the holder of such beneficial interest in a Restricted Global Security
proposes to exchange such beneficial interest for a Restricted Definitive
Security, a certificate from such holder in the form of Exhibit B hereto,
including the certifications in item (2)(a) thereof;

(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate to the effect set forth in Exhibit A hereto, including
the certifications in item (1) thereof;

(C) if such beneficial interest is being transferred to a “Non-U.S. Person” in
an offshore transaction (as defined in Section 902(k) of Regulation S) in
accordance with Rule 903 or Rule 904, a certificate to the effect set forth in
Exhibit A hereto, including the certifications in item (2) thereof;

(D) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with
Rule 144 under the Securities Act, a certificate to the effect set forth in
Exhibit A hereto, including the certifications in item (3)(a) thereof;

(E) if such beneficial interest is being transferred to the Company or any of
its Subsidiaries, a certificate to the effect set forth in Exhibit A hereto,
including the certifications in item (3)(b) thereof,

the Trustee shall reduce or cause to be reduced in a corresponding amount
pursuant to Section 2.8(h) hereof, the aggregate principal amount of the
applicable Restricted Global Security, and the Company shall execute and, upon
receipt of an order in accordance with Section 2.4 hereof, the Trustee shall
authenticate and deliver a Restricted Definitive Security in the appropriate
principal amount to the Person designated by the holder of such beneficial
interest in the instructions delivered to the Registrar by the Depositary and
the applicable Participant or Indirect Participant on behalf of such holder. Any
Restricted Definitive Security issued in exchange for beneficial interests in a
Restricted Global Security pursuant to this Section 2.8(c)(i) shall be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall designate in such
instructions. The Trustee shall deliver such Restricted Definitive Securities to
the Persons in whose names such Securities are so registered. Any Restricted
Definitive Security issued in exchange for a beneficial interest in a Restricted
Global Security pursuant to this Section 2.8(c)(i) shall bear the Private
Placement Legend and shall be subject to all restrictions on transfer contained
therein.

(ii) Transfer or Exchange of Beneficial Interests in Restricted Global
Securities to Unrestricted Definitive Securities. Subject to Section 2.8(a)
hereof, a holder of a beneficial interest in a Restricted Global Security may
exchange such beneficial interest for an Unrestricted Definitive Security or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Security only if:

(A) the Registrar receives the following:

(1) if the holder of such beneficial interest in a Restricted Global Security
proposes to exchange such beneficial interest for an Unrestricted Definitive
Security, a certificate from such holder in the form of Exhibit B hereto,
including the certifications in item (1)(b) thereof; or

(2) if the holder of such beneficial interest in a Restricted Global Security
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Security, a
certificate from such holder in the form of Exhibit A hereto, including the
certifications in item (4) thereof; and, in each such case set forth in this
clause (D), if the Registrar so requests or if the Applicable Procedures so
require, an Opinion of Counsel in form reasonably acceptable to the Registrar
and the Company to the effect that such exchange or transfer complies with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

Upon satisfaction of any of the conditions of any of the clauses of this Section
2.8(c)(ii), the Company shall execute and, upon receipt of an Authentication
Order in accordance with Section 2.2 hereof, the Trustee shall authenticate and
deliver an Unrestricted Definitive Security in the appropriate principal amount
to the Person designated by the holder of such beneficial interest in
instructions delivered to the Registrar by the Depositary and the applicable
Participant or Indirect Participant on behalf of such holder, and the Trustee
shall reduce or cause to be reduced in a corresponding amount pursuant to
Section 2.8(h), the aggregate principal amount of the applicable Restricted
Global Security.

(iii) Transfer or Exchange of Beneficial Interests in Unrestricted Global
Securities to Unrestricted Definitive Securities. Subject to Section 2.8(a)
hereof, if any holder of a beneficial interest in an Unrestricted Global
Security proposes to exchange such beneficial interest for an Unrestricted
Definitive Security or to transfer such beneficial interest to a Person who
takes delivery thereof in the form of an Unrestricted Definitive Security, then,
upon satisfaction of the applicable conditions set forth in Section 2.8(b)(i)
hereof, the Trustee shall reduce or cause to be reduced in a corresponding
amount pursuant to Section 2.8(h) hereof, the aggregate principal amount of the
applicable Unrestricted Global Security, and the Company shall execute, and,
upon receipt of an order in accordance with Section 2.4 hereof, the Trustee
shall authenticate and deliver an Unrestricted Definitive Security in the
appropriate principal amount to the Person designated by the holder of such
beneficial interest in written instructions delivered to the Registrar by the
Depositary and the applicable Participant or Indirect Participant on behalf of
such holder. Any Unrestricted Definitive Security issued in exchange for a
beneficial interest pursuant to this Section 2.8(c)(iii) shall be registered in
such name or names and in such authorized denomination or denominations as the
holder of such beneficial interest shall designate in such instructions. The
Trustee shall deliver such Unrestricted Definitive Securities to the Persons in
whose names such Securities are so registered. Any Unrestricted Definitive
Security issued in exchange for a beneficial interest pursuant to this
Section 2.8(c)(iii) shall not bear the Private Placement Legend.

(d) Transfer and Exchange of Definitive Securities for Beneficial Interests in
the Global Securities.

(i) Transfer or Exchange of Restricted Definitive Securities to Beneficial
Interests in Restricted Global Securities. If any holder of a Restricted
Definitive Security proposes to exchange such Restricted Definitive Security for
a beneficial interest in a Restricted Global Security or to transfer such
Restricted Definitive Securities to a Person who takes delivery thereof in the
form of a beneficial interest in a Restricted Global Security, then, upon
receipt by the Registrar of the following documentation:

(A) if the holder of such Restricted Definitive Security proposes to exchange
such Restricted Definitive Security for a beneficial interest in a Restricted
Global Security, a certificate from such holder in the form of Exhibit B hereto,
including the certifications in item (2)(b) thereof;

(B) if such Restricted Definitive Security is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit A
hereto, including the certifications in item (1) thereof;

(C) if such Restricted Definitive Security is being transferred to a “non-U.S.
Person” in an offshore transaction (as defined in Rule 902(k) of Regulation S)
in accordance with Rule 903 or Rule 904, a certificate to the effect set forth
in Exhibit A hereto, including the certifications in item (2) thereof;

(D) if such Restricted Definitive Security is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit A hereto,
including the certifications in item (3)(a) thereof; or

(E) if such Restricted Definitive Security is being transferred to the Company
or any of its Subsidiaries, a certificate to the effect set forth in Exhibit A
hereto, including the certifications in item (3)(b) thereof, the Trustee shall
cancel the Restricted Definitive Security, increase or cause to be increased in
a corresponding amount pursuant to Section 2.8(h) hereof, the aggregate
principal amount of, in the case of clause (A) above, the appropriate Restricted
Global Security, in the case of clause (B) above, a 144A Global Security, and in
the case of clause (C) above, a Regulation S Global Security.

(ii) Transfer or Exchange of Restricted Definitive Securities to Beneficial
Interests in Unrestricted Global Securities. A holder of a Restricted Definitive
Security may exchange such Restricted Definitive Security for a beneficial
interest in an Unrestricted Global Security or transfer such Restricted
Definitive Security to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Security only if:

(A) the Registrar receives the following:

(1) if the holder of such Restricted Definitive Security proposes to exchange
such Restricted Definitive Security for a beneficial interest in an Unrestricted
Global Security, a certificate from such holder in the form of Exhibit B hereto,
including the certifications in item (1)(c) thereof; or

(2) if the holder of such Restricted Definitive Security proposes to transfer
such Restricted Definitive Security to a Person who shall take delivery thereof
in the form of a beneficial interest in an Unrestricted Global Security, a
certificate from such Holder in the form of Exhibit A hereto, including the
certifications in item (4) thereof; and, in each such case set forth in this
clause (D), if the Registrar so requests or if the Applicable Procedures so
require, an Opinion of Counsel in form reasonably acceptable to the Registrar
and the Company to the effect that such exchange or transfer shall be effected
in compliance with the Securities Act and that the restrictions on transfer
contained herein and in the Private Placement Legend shall no longer be required
in order to maintain compliance with the Securities Act.

Upon satisfaction of the conditions of any of the clauses in this
Section 2.8(d)(ii), the Trustee shall cancel such Restricted Definitive Security
and increase or cause to be increased in a corresponding amount pursuant to
Section 2.8(h) hereof, the aggregate principal amount of the Unrestricted Global
Security.

(iii) Transfer or Exchange of Unrestricted Definitive Securities to Beneficial
Interests in Unrestricted Global Securities. A holder of an Unrestricted
Definitive Security may exchange such Unrestricted Definitive Security for a
beneficial interest in an Unrestricted Global Security or transfer such
Unrestricted Definitive Security to a Person who takes delivery thereof in the
form of a beneficial interest in an Unrestricted Global Security at any time.
Upon receipt of a request for such an exchange or transfer, the Trustee shall
cancel the applicable Unrestricted Definitive Security and increase or cause to
be increased in a corresponding amount pursuant to Section 2.8(h) hereof the
aggregate principal amount of one of the Unrestricted Global Securities.

(iv) Transfer or Exchange of Unrestricted Definitive Securities to Beneficial
Interests in Restricted Global Securities Prohibited. An Unrestricted Definitive
Security may not be exchanged for, or transferred to Persons who take delivery
thereof in the form of, beneficial interests in a Restricted Global Security.

(v) Issuance of Unrestricted Global Securities. If any such exchange or transfer
of a Definitive Security for a beneficial interest in an Unrestricted Global
Security is effected pursuant to clause (ii)(B), (ii)(D) or (iii) above at a
time when an Unrestricted Global Security has not yet been issued, the Company
shall issue and, upon receipt of an order in accordance with Section 2.4 hereof,
the Trustee shall authenticate one or more Unrestricted Global Securities in an
aggregate principal amount equal to the principal amount of Definitive
Securities so transferred.

(e) Transfer and Exchange of Definitive Securities for Definitive Securities.
Upon request by a holder of Definitive Securities and such holder’s compliance
with the provisions of this Section 2.8(e), the Registrar shall register the
transfer or exchange of Definitive Securities. Prior to such registration of
transfer or exchange, the requesting Holder shall present or surrender to the
Registrar the Definitive Securities duly endorsed or accompanied by a written
instruction of transfer in form satisfactory to the Company and the Registrar
duly executed by such holder. In addition, the requesting holder shall provide
any additional certifications, documents and information, as applicable,
required pursuant to the following provisions of this Section 2.8(e).

(i) Transfer of Restricted Definitive Securities to Restricted Definitive
Securities. Any Restricted Definitive Security may be transferred to and
registered in the name of Persons who take delivery thereof in the form of a
Restricted Definitive Security if the Registrar receives the following:

(A) if the transfer will be made pursuant to Rule 144A, a certificate in the
form of Exhibit A hereto, including the certifications in item (1) thereof;

(B) if the transfer will be made pursuant to Rule 903 or Rule 904, a certificate
in the form of Exhibit A hereto, including the certifications in item
(2) thereof; and

(C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, a certificate in the form of
Exhibit A hereto, including the certifications, certificates and Opinion of
Counsel required by item (3) thereof, if applicable.

(ii) Transfer or Exchange of Restricted Definitive Securities to Unrestricted
Definitive Securities. Any Restricted Definitive Security may be exchanged by
the holder thereof for an Unrestricted Definitive Security or transferred to a
Person or Persons who take delivery thereof in the form of an Unrestricted
Definitive Security only if:

(A) the Registrar receives the following:

(1) if the holder of such Restricted Definitive Security proposes to exchange
such Restricted Definitive Securities for an Unrestricted Definitive Security, a
certificate from such holder in the form of Exhibit B hereto, including the
certifications in item (1)(d) thereof; or

(2) if the holder of such Restricted Definitive Securities proposes to transfer
such Restricted Definitive Securities to a Person who shall take delivery
thereof in the form of an Unrestricted Definitive Security, a certificate from
such holder in the form of Exhibit A hereto, including the certifications in
item (4) thereof;

and, in each such case set forth in this clause (A), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Company and
the Registrar to the effect that such exchange or transfer complies with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

Upon satisfaction of the conditions of any of the clauses of this
Section 2.8(e)(ii), the Trustee shall cancel the prior Restricted Definitive
Security and the Company shall execute, and upon receipt of an Authentication
Order in accordance with Section 2.2 hereof, the Trustee shall authenticate and
deliver an Unrestricted Definitive Security in the appropriate aggregate
principal amount to the Person designated by the holder of such prior Restricted
Definitive Security in instructions delivered to the Registrar by such holder.

(iii) Transfer of Unrestricted Definitive Securities to Unrestricted Definitive
Securities. A holder of Unrestricted Definitive Securities may transfer such
Unrestricted Definitive Securities to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Security. Upon receipt of a request to
register such a transfer, the Registrar shall register the Unrestricted
Definitive Securities pursuant to the instructions from the holder thereof.

(f) Legends. The following legends shall appear on the face of all Global
Securities and Definitive Securities issued under this Indenture unless
specifically stated otherwise in the applicable provisions of this Indenture.

(i) Private Placement Legend.

(A) Except as permitted by clause (B) below, each Global Security and each
Definitive Security (and all Securities issued in exchange therefor or
substitution thereof) shall bear the legend in substantially the following form:

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE OR OTHER SECURITIES LAWS. NEITHER THIS NOTE
NOR ANY INTEREST HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. BY ITS ACQUISITION HEREOF, THE HOLDER
(1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE
144A (“RULE 144A”) UNDER THE SECURITIES ACT), (2) AGREES NOT TO OFFER, SELL OR
OTHERWISE TRANSFER THIS NOTE PRIOR TO (X) THE DATE WHICH IS TWO YEARS (OR SUCH
SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(k) OF THE SECURITIES ACT) AFTER
THE LATER OF THE ORIGINAL ISSUE DATE OF THE NOTES AND THE LAST DATE ON WHICH MAX
USA HOLDINGS LTD. OR ANY “AFFILIATE” (AS DEFINED IN RULE 144 UNDER THE
SECURITIES ACT) OF MAX USA HOLDINGS LTD. WAS THE OWNER OF THIS NOTE (OR ANY
PREDECESSOR OF THIS NOTE) OR (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY
APPLICABLE LAW (THE “RESALE RESTRICTION TERMINATION DATE”) EXCEPT (A) TO MAX USA
HOLDINGS LTD., (B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE
FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER, IN EACH CASE
TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, (D) IN AN OFFSHORE TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR 904
OF REGULATION S OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT IN EACH OF THE
FOREGOING CASES TO ANY REQUIREMENT OF LAW THAT THE DISPOSITION OF ITS PROPERTY
OR THE PROPERTY OF SUCH INVESTOR ACCOUNT OR ACCOUNTS BE AT ALL TIMES WITHIN ITS
OR THEIR CONTROL, AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
NOTE IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND;
PROVIDED THAT MAX USA HOLDINGS LTD. AND THE TRUSTEE SHALL HAVE THE RIGHT PRIOR
TO ANY SUCH OFFER, SALE OR TRANSFER (I) PURSUANT TO CLAUSE (D) TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM, AND (II) IN EACH OF THE FOREGOING CASES, BUT ONLY
IF THIS NOTE IS NOT A GLOBAL SECURITY (AS DEFINED IN THE INDENTURE REFERRED TO
HEREIN), TO REQUIRE THAT A CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THE
OTHER SIDE OF THIS NOTE IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO MAX USA
HOLDINGS LTD. AND THE TRUSTEE. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF
THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.

(B) Notwithstanding the foregoing, any Global Security or Definitive Security
issued pursuant to clauses (b)(iv), (c)(ii), (c)(iii), (d)(ii), (d)(iii),
(e)(ii), (e)(iii) or (f) to this Section 2.8 (and all Securities issued in
exchange therefor or substitution thereof) shall not bear the Private Placement
Legend.

(ii) Global Security Legend. Each Global Security shall bear a legend in
substantially the following form:

“THIS GLOBAL SECURITY IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS SECURITY) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE
BENEFICIAL OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY
CIRCUMSTANCES EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY
BE REQUIRED PURSUANT TO SECTION 2.8 OF THE INDENTURE, (II) THIS GLOBAL SECURITY
MAY BE EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.8(a) OF THE
INDENTURE, (III) THIS GLOBAL SECURITY MAY BE DELIVERED TO THE TRUSTEE FOR
CANCELLATION PURSUANT TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL
SECURITY MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN
CONSENT OF THE COMPANY.

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR SECURITIES IN
DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY. UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY SECURITY
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”

(g) Cancellation and/or Adjustment of Global Securities. At such time as all
beneficial interests in a particular Global Security have been exchanged for
Definitive Securities or a particular Global Security has been redeemed,
repurchased or cancelled in whole and not in part, each such Global Security
shall be returned to or retained and cancelled by the Trustee in accordance with
Section 2.10 hereof. At any time prior to such cancellation, if any beneficial
interest in a Global Security is exchanged for or transferred to a Person who
will take delivery thereof in the form of a beneficial interest in another
Global Security or for Definitive Securities, the aggregate principal amount of
Securities represented by such Global Security shall be reduced accordingly and
an endorsement shall be made on such Global Security by the Trustee or by the
Depositary at the direction of the Trustee to reflect such reduction; and if the
beneficial interest is being exchanged for or transferred to a Person who will
take delivery thereof in the form of a beneficial interest in another Global
Security, the aggregate principal amount of such other Global Security shall be
increased accordingly and an endorsement shall be made on such Global Security
by the Trustee or by the Depositary at the direction of the Trustee to reflect
such increase.

(h) General Provisions Relating To Transfers And Exchanges.

(i) With respect to the Securities of each Series, the Company shall cause to be
kept a register (each such register being herein sometimes referred to as the
“Security Register”) at an office or agency for such Series in which, subject to
such reasonable regulations as it may prescribe, the Company shall provide for
the registration of the Securities of such Series and of transfers of the
Securities of such Series. Such office or agency shall be the “Registrar” for
that Series of Securities. Unless otherwise specified in or pursuant to this
Indenture or the Securities, the Trustee shall be the initial Registrar for each
Series of Securities. The Company shall have the right to remove and replace
from time to time the Registrar for any Series of Securities; provided that no
such removal or replacement shall be effective until a successor Registrar with
respect to such Series of Securities shall have been appointed by the Company
and shall have accepted such appointment by the Company. In the event that the
Trustee shall not be or shall cease to be Registrar with respect to a Series of
Securities, it shall have the right to examine the Security Register for such
Series at all reasonable times. There shall be only one Security Register for
each Series of Securities.

(ii) Upon surrender for registration of transfer of any Definitive Security of
any Series at any office or agency for such Series, the Company shall execute,
and the Trustee shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Definitive Securities of the same
Series denominated as authorized in or pursuant to this Indenture, of a like
aggregate principal amount bearing a number not contemporaneously outstanding
and containing identical terms and provisions.

(iii) At the option of the Holder, Definitive Securities of any Series may be
exchanged for other Definitive Securities of the same Series containing
identical terms and provisions, in any authorized denominations, and of a like
aggregate principal amount, upon surrender of the Securities to be exchanged at
any office or agency for such Series. Whenever any Definitive Securities are so
surrendered for exchange, the Company shall execute, and the Trustee shall
authenticate and deliver, the Definitive Securities which the Holder making the
exchange is entitled to receive.

(iv) Every Security presented or surrendered for registration of transfer or for
exchange or redemption shall (if so required by the Company or the Registrar for
such Security) be duly endorsed, or be accompanied by a written instrument of
transfer in form satisfactory to the Company and the Registrar for such Security
duly executed by the Holder thereof or his attorney duly authorized in writing.

(v) No service charge shall be made to a holder of a beneficial interest in a
Global Security or to a Holder of a Definitive Security for any registration of
transfer or exchange, but the Company may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith (other than any such transfer taxes or similar governmental charge
payable upon exchange or transfer pursuant to Sections 2.11, 8.5 and 12.3
hereof).

(vi) All Global Securities and Definitive Securities issued upon any
registration of transfer or exchange of Global Securities or Definitive
Securities shall be the valid obligations of the Company and the Guarantor,
evidencing the same debt as the Global Securities or Definitive Securities
surrendered upon such registration of transfer or exchange and shall be entitled
to all of the benefits of this Indenture equally and proportionately with all
other Securities duly issued hereunder.

(vii) Neither the Registrar nor the Company shall be required (A) to issue, to
register the transfer of or to exchange any Securities during a period beginning
at the opening of business 15 days before the day of any selection of Securities
for redemption under Article Twelve hereof and ending at the close of business
on the date of selection, (B) to register the transfer of or to exchange any
Security so selected for redemption in whole or in part, except the unredeemed
portion of any Security being redeemed in part or (C) to register the transfer
of or to exchange a Security between a record date (including a regular record
date) and the next succeeding Interest Payment Date.

(viii) Prior to due presentment for the registration of transfer of any
Security, the Trustee, the Registrar, the Company may deem and treat the Person
in whose name any Security is registered as the absolute owner of such Security
for the purpose of receiving payment of principal of, and interest on such
Security and for all other purposes, in each case regardless of any notice to
the contrary.

(ix) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.8 to effect a registration
of transfer or exchange must be in writing and may be submitted by facsimile.

(x) The Trustee is hereby authorized and directed to enter into a Letter of
Representations with the Depositary in the form provided by the Company and to
act in accordance with such letter.

(xi) Neither the Trustee nor the Registrar shall have any obligation or duty to
monitor, determine or inquire as to compliance with any restriction on transfer
imposed under this Indenture or under applicable law with respect to any
transfer of any interest in any Security (including transfers between or among
beneficial owners of interests in any Global Security) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

In connection with the transfer or exchange of any beneficial interest in a
Global Security or any interest in a Definitive Security, in the event the
Company reasonably believes that such transfer or exchange may violate any
applicable securities laws, the Trustee may require an Opinion of Counsel in
form reasonably acceptable to the Trustee and the Company to the effect that
such exchange or transfer complies with the Securities Act and, if applicable,
that the restrictions on transfer contained herein and in the Private Placement
Legend are no longer required in order to maintain compliance with the
Securities Act.

SECTION 2.9 Mutilated, Defaced, Destroyed, Lost and Stolen Securities. In case
any temporary or definitive Security shall become mutilated, defaced or be
destroyed, lost or stolen, the Company in its discretion may execute, and upon
the written request of any officer of the Company, the Trustee shall
authenticate and deliver, a new Security of the same Series, bearing a number
not contemporaneously outstanding, in exchange and substitution for the
mutilated or defaced Security, or in lieu of and substitution for the Security
so destroyed, lost or stolen. In every case the applicant for a substitute
Security shall furnish to the Company, the Guarantor and the Trustee and to any
agent of the Company, the Guarantor or the Trustee such security or indemnity as
may be required by them to indemnify and defend and to save each of them
harmless and, in every case of destruction, loss or theft, evidence to their
satisfaction of the destruction, loss or theft of such Security and of the
ownership thereof.

Upon the issuance of any substitute Security, the Company may require the
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trustee) connected therewith. In case any Security which has
matured or is about to mature or has been called for redemption in full shall
become mutilated or defaced or be destroyed, lost or stolen, the Company may,
instead of issuing a substitute Security, pay or authorize the payment of the
same (without surrender thereof except in the case of a mutilated or defaced
Security) if the applicant for such payment shall furnish to the Company, the
Guarantor and the Trustee and any agent of the Company, the Guarantor or the
Trustee such security or indemnity as any of them may require to save each of
them harmless, and, in every case of destruction, loss or theft, the applicant
shall also furnish to the Company, the Guarantor and the Trustee and any agent
of the Company, the Guarantor or the Trustee evidence to their satisfaction of
the destruction, loss or theft of such Security and of the ownership thereof.

Every substitute Security of any Series issued pursuant to the provisions of
this Section by virtue of the fact that any such Security is destroyed, lost or
stolen shall constitute an additional contractual obligation of the Company and
the Guarantor, whether or not the destroyed, lost or stolen Security shall be at
any time enforceable by anyone and shall be entitled to all the benefits of (but
shall be subject to all the limitations of rights set forth in) this Indenture
equally and proportionately with any and all other Securities of such Series
duly authenticated and delivered hereunder. All Securities shall be held and
owned upon the express condition that, to the extent permitted by the law, the
foregoing provisions are exclusive with respect to the replacement or payment of
mutilated, defaced, destroyed, lost or stolen Securities and shall preclude any
and all other rights or remedies notwithstanding any law or statute existing or
hereafter enacted to the contrary with respect to the replacement or payment of
negotiable instruments or other securities without their surrender.

SECTION 2.10 Cancellation of Securities. All Securities surrendered for payment,
redemption, registration of transfer or exchange, or for credit against any
payment in respect of a sinking or analogous fund, shall, if surrendered to the
Company, the Guarantor or any agent of the Company, the Guarantor or the
Trustee, be delivered to the Trustee for cancellation or, if surrendered to the
Trustee, shall be cancelled by it; and no Securities shall be issued in lieu
thereof, except as expressly permitted by any of the provisions of this
Indenture. The Trustee shall dispose cancelled Securities in accordance with its
customary procedures. If the Company shall acquire any of the Securities, such
acquisition shall not operate as a redemption or satisfaction of the
indebtedness represented by such Securities unless and until the same are
delivered to the Trustee for cancellation.

SECTION 2.11 Temporary Securities. Pending the preparation of definitive
Securities for any Series, the Company may execute and the Trustee shall
authenticate and deliver temporary Securities for such Series (printed,
lithographed, typewritten or otherwise reproduced, in each case in form
satisfactory to the Trustee). Temporary Securities of any Series may be issued
in any authorized denomination, and substantially in the form of the definitive
Securities of such Series but with such omissions, insertions and variations as
may be appropriate for temporary Securities, all as may be determined by the
Company with the concurrence of the Trustee. Temporary Securities may contain
such reference to any provisions of this Indenture as may be appropriate. Every
temporary Security shall be executed by the Company and be authenticated by the
Trustee upon the same conditions and in substantially the same manner, and with
like effect, as the definitive Securities. Without unreasonable delay the
Company shall execute and shall furnish definitive Securities of such Series and
thereupon temporary Securities of such Series may be surrendered in exchange
therefor without charge at each office or agency to be maintained by the Company
for that purpose pursuant to Section 3.2, and the Trustee shall authenticate and
deliver in exchange for such temporary Securities of such Series a like
aggregate principal amount of definitive Securities of the same Series of
authorized denominations. Until so exchanged, the temporary Securities of any
Series shall be entitled to the same benefits under this Indenture as definitive
Securities of such Series.

SECTION 2.12 Currency and Manner of Payments in Respect of Securities.

(a) With respect to Securities of any Series with respect to which the Holders
of such Securities have not made the election provided for in paragraph
(b) below, the following payment provisions shall apply:

(1) Except as provided in subparagraph (a)(2), in paragraph (b) or in paragraph
(e) below or in the Securities of any particular Series, payment of the
principal of any Security will be made at the Place of Payment by delivery of a
check in the Currency in which the Security is denominated on the payment date
against surrender of such Security, and any interest on any Security will be
paid at the Place of Payment by mailing a check in the Currency in which the
Securities were issued to the Person entitled thereto at the address of such
Person appearing on the Register.

(2) Payment of the principal of and interest on such Security may also, subject
to applicable laws and regulations, be made at such other place or places as may
be designated by the Company by any appropriate method.

(b) With respect to Securities of any Series, the following payment provisions
shall apply, except as otherwise provided in paragraphs (e) and (f) below:

(1) The Board of Directors may provide with respect to any Series of such
Securities that Holders shall have the option to receive payments of principal
of and interest on such Security in any of the Currencies which may be
designated for such election in such Security by delivering to the Trustee a
written election, to be in form and substance satisfactory to the Trustee, not
later than the close of business on the record date immediately preceding the
applicable payment date. Such election will remain in effect for such Holder
until changed by the Holder by written notice to the Trustee (but any such
change must be made not later than the close of business on the record date
immediately preceding the next payment date to be effective for the payment to
be made on such payment date and no such change may be made with respect to
payments to be made on any Security with respect to which notice of redemption
has been given by the Company pursuant to Article Twelve). Any Holder of any
such Security who shall not have delivered any such election to the Trustee not
later than the close of business on the applicable record date will be paid the
amount due on the applicable payment date in the relevant Currency as provided
in paragraph (a) of this Section 2.12. Payment of principal shall be made on the
payment date against surrender of such Securities. Payment of principal and
interest shall be made at the Place of Payment by mailing a check in the
applicable currency to the Person entitled thereto at the address of such Person
appearing on the Security Register. The provisions of Sections 2.12(c), (d),
(e), (f), (g) and (h) are applicable only if the Board of Directors has provided
with respect to a series that Holders should have the option to elect to receive
payments of principal and interest in currencies designated in that election.

(2) Payment of the principal of and interest on such Security may also, subject
to applicable laws and regulations, be made at such other place or places as may
be designated by the Company by any appropriate method.

(c) Not later than the fourth Business Day after the record date for each
payment date, the Trustee will deliver to the Company a written notice
specifying, in the Currency in which each Series of the Securities are
denominated, the respective aggregate amounts of principal of and interest on
the Securities to be made on such payment date, specifying the amounts so
payable in respect of the Securities as to which the Holders shall have elected
to be paid in another Currency as provided in paragraph (b) above. If the Board
of Directors has provided for the election referred to in paragraph (b) above
and if at least one Holder has made such election, then not later than the
second Business Day preceding such record date the Company will deliver to the
Trustee an Exchange Rate Officer’s Certificate in respect of the Dollar or
Foreign Currency payments to be made on such payment date. The Dollar or Foreign
Currency amount receivable by Holders of Securities who have elected payment in
another Currency as provided in paragraph (b) above shall be determined by the
Company on the basis of the applicable Market Exchange Rate in effect on the
second Business Day (the “Valuation Date”) prior to such payment date and set
forth in the applicable Exchange Rate Officer’s Certificate.

(d) If a Conversion Event occurs with respect to a Foreign Currency in which any
of the Securities are denominated or payable, then with respect to each date for
the payment of principal of and interest on the applicable Foreign Currency
denominated Securities occurring after the last date on which the Foreign
Currency was so used (the “Conversion Date”), the Dollar shall be the currency
of payment for use on each such payment date. The Dollar amount to be paid by
the Company to the Trustee and by the Trustee or any Paying Agent to the Holders
of such Securities with respect to such payment date shall be, in the case of a
Foreign Currency, the Dollar Equivalent of the Foreign Currency as determined by
the Currency Determination Agent in the manner provided in paragraphs (g) or
(h) below.

(e) If the Holder of a Security elects payment in a specified Currency as
provided for by paragraph (b) and a Conversion Event occurs with respect to such
elected Currency, such Holder shall receive payment in the Currency in which
payment would have been made in the absence of such election; and if a
Conversion Event occurs with respect to the Currency in which payment would have
been made in the absence of such election, such Holder shall receive payment in
Dollars.

(f) The “Dollar Equivalent of the Foreign Currency” shall be determined by the
Currency Determination Agent as of each Valuation Date and shall be obtained by
converting the specified Foreign Currency into Dollars at the Market Exchange
Rate on the Conversion Date.

(g) For purposes of this Section 2.12 the following term shall have the
following meaning:

“Market Exchange Rate” shall mean for any currency the noon Dollar buying rate
for that currency for cable transfers quoted in New York City on the Valuation
Date as certified for customs purposes by the Federal Reserve Bank of New York.
If such rates are not available for any reason with respect to one or more
Currencies for which an exchange rate is required, the Currency Determination
Agent shall use, in its sole discretion and without liability on its part, such
quotation of the Federal Reserve Bank of New York as of the most recent
available date, or quotations from one or more major banks in New York City or
in the country of issue of the currency in question, or such other quotations as
the Currency Determination Agent shall deem appropriate. Unless otherwise
specified by the Currency Determination Agent, if there is more than one market
for dealing in any currency by reason of foreign exchange regulations or
otherwise, the market to be used in respect of such currency shall be that upon
which a nonresident issuer of securities designated in such currency would
purchase such currency in order to make payments in respect of such securities.

All decisions and determinations of the Currency Determination Agent regarding
the Dollar Equivalent of the Foreign Currency and the Market Exchange Rate as
specified above shall be in its sole discretion and shall, in the absence of
manifest error, be conclusive for all purposes and irrevocably binding upon the
Company, the Guarantor and the Trustee for the relevant Series of Securities and
all Holders of such Securities.

In the event that a Conversion Event has occurred with respect to a Foreign
Currency, the Company, after learning thereof, will immediately give notice
thereof to the Trustee (and the Trustee will promptly thereafter give notice in
the manner provided in Section 11.4 to the affected Holders) specifying the
Conversion Date.

The Trustee shall be fully justified and protected in relying on and acting upon
the information so received by it from the Company and the Currency
Determination Agent and shall not otherwise have any duty or obligation to
determine such information independently.

SECTION 2.13 CUSIP Numbers. The Company in issuing the Securities may use
“CUSIP” or “ISIN” numbers (if then generally in use), and, if so, the Trustee
shall indicate the “CUSIP” or “ISIN” numbers of the Securities in notices of
redemption as a convenience to Holders; provided that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the Securities or as contained in any notice of redemption and that
reliance may be placed only on the other identification numbers printed on the
Securities, and any such redemption shall not be affected by any defect in or
omission of such numbers. The Company will promptly notify the Trustee of any
change in the “CUSIP” or “ISIN” numbers.

SECTION 2.14 Securities in Global Form. If Securities of or within a Series are
issuable in whole or in part in global form, any such Security may provide that
it shall represent the aggregate amount of Outstanding Securities from time to
time endorsed thereon and may also provide that the aggregate amount of
Outstanding Securities represented thereby may from time to time be reduced or
increased to reflect exchanges. Any endorsement of a Security in global form to
reflect the amount, or any increase or decrease in the amount, or changes in the
rights of Holders, of Outstanding Securities represented thereby, shall be made
in such manner and by such Person or Persons as shall be specified therein or in
the Company order to be delivered to the Trustee pursuant to Section 2.4 or, if
applicable, 2.8 or 2.11. Subject to the provisions of Section 2.4 and, if
applicable, Section 2.8 or 2.11, the Trustee shall deliver and redeliver any
Security in permanent global form in the manner and upon instructions given by
the Person or Persons specified therein or in the applicable Company order. Any
instructions by the Company with respect to endorsement or deliver or redelivery
of a Security in global form shall be in writing but need not comply with
Section 11.5 and need not be accompanied by an Opinion of Counsel.

The provisions of the second paragraph of Section 2.4 shall apply to any
Security in global form if such Security was never issued and sold by the
Company and the Company delivers to the Trustee the Security in global form
together with written instructions (which need not comply with Section 11.5 and
need not be accompanied by an Opinion of Counsel) with regard to the reduction
in the principal amount of Securities represented thereby, together with the
written statement contemplated by the last paragraph of Section 2.4.

Notwithstanding the provisions of Section 3.1, unless otherwise specified as
contemplated by Section 2.4, payment of principal of and interest on any
Security in permanent global form shall be made to the Person or Persons
specified in such Security.

ARTICLE THREE

COVENANTS

SECTION 3.1 Payment of Principal, any Premium, Interest and Additional Amounts.
The Company covenants and agrees for the benefit of each Series of Securities
that it will duly and punctually pay or cause to be paid (in the currency in
which the Securities of such Series are payable, except as otherwise provided
pursuant to Section 2.3 for the Securities of such Series and except as provided
in Section 2.12(b), (d) and (e) hereof) the principal of, any premium and
interest on, if any, and any Additional Amounts, if any, with respect to, each
of the Securities of such Series in accordance with the terms of the Securities
of such Series and this Indenture.

SECTION 3.2 Offices for Notices and Payment, etc. So long as any of the
Securities remain outstanding, the Company and the Guarantor shall maintain the
following for each Series: an office or agency (a) where the Securities may be
presented or surrendered for payment, (b) where the Securities may be presented
for registration of transfer and for exchange as in this Indenture provided and
(c) where notices and demands to or upon the Company or the Guarantor in respect
of the Securities or of this Indenture may be served. The Company or the
Guarantor will give to the Trustee written notice of the location of any such
office or agency and of any change of location thereof. In case the Company or
the Guarantor shall fail to so designate or maintain any such office or agency
or shall fail to give such notice of the location or of any change in the
location thereof, presentations, surrenders and demands may be made and notices
may be served at the Corporate Trust Office of the Trustee. Unless otherwise
specified pursuant to Section 2.3, the Trustee is appointed Paying Agent and
Registrar to receive all such presentations, surrenders, notices and demands.

The Company and the Guarantor may also from time to time designate one or more
other offices or agencies where the Securities of one or more Series may be
presented or surrendered for any or all such purposes and may from time to time
rescind such designations; provided, however, that no such designation or
rescission shall in any manner relieve the Company or the Guarantor of its
obligation to maintain an office or agency in each Place of Payment for
Securities of any Series for such purposes. The Company and the Guarantor shall
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency. Unless
otherwise provided in or pursuant to this Indenture, the Company and the
Guarantor hereby designate as the Place of Payment for each Series of Securities
the Borough of Manhattan, The City of New York, and initially appoint the
Corporate Trust Office of the Trustee as the office or agency of the Company in
the Borough of Manhattan, The City of New York for such purpose. The Company and
the Guarantor may subsequently appoint a different office or agency in the
Borough of Manhattan, The City of New York for the Securities of any Series.

Unless otherwise specified with respect to any Securities pursuant to
Section 2.3, if and so long as the Securities of any Series (i) are denominated
in a Foreign Currency or (ii) may be payable in a Foreign Currency, or so long
as it is required under any other provision of this Indenture, then the Company
will maintain with respect to each such Series of Securities, or as so required,
at least one exchange rate agent.

SECTION 3.3 Money for Securities Payments to Be Held in Trust. If the Company
shall at any time act as its own Paying Agent, or if the Guarantor shall act as
Paying Agent, with respect to any Series of Securities, it shall, on or before
each due date of the principal of, any premium, interest on, if any, or
Additional Amounts, if any, with respect to, any of the Securities of such
Series, segregate and hold in trust for the benefit of the Persons entitled
thereto a sum in the currency or currencies, currency unit or units or composite
currency or currencies in which the Securities of such Series are payable
(except as otherwise specified pursuant to Section 2.3 for the Securities of
such Series) sufficient to pay the principal or any premium, interest or
Additional Amounts so becoming due until such sums shall be paid to such Persons
or otherwise disposed of as herein provided, and shall promptly notify the
Trustee of its action or failure so to act.

Whenever the Company shall have one or more Paying Agents for any Series of
Securities, it shall, on or prior to each due date of the principal of, any
premium or interest on, if any, or Additional Amounts, if any, with respect to,
any Securities of such Series, deposit with any Paying Agent a sum (in the
currency or currencies, currency unit or units or composite currency or
currencies described in the preceding paragraph) sufficient to pay the principal
or any premium, interest or Additional Amounts so becoming due, such sum to be
held in trust for the benefit of the Persons entitled thereto, and (unless such
Paying Agent is the Trustee) the Company will promptly notify the Trustee of its
action or failure so to act.

The Company shall cause each Paying Agent for any Series of Securities other
than the Trustee to execute and deliver to the Trustee an instrument in which
such Paying Agent shall agree with the Trustee, subject to the provisions of
this Section, that such Paying Agent shall:

(1) hold all sums held by it for the payment of the principal of, any premium or
interest on, if any, or Additional Amounts, if any, with respect to Securities
of such Series in trust for the benefit of the Persons entitled thereto until
such sums shall be paid to such Persons or otherwise disposed of as provided in
or pursuant to this Indenture;

(2) give the Trustee notice of any default by the Company or the Guarantor (or
any other obligor upon the Securities of such Series) in the making of any
payment of principal, any premium or interest on, if any, or Additional Amounts,
if any, with respect to the Securities of such Series; and

(3) at any time during the continuance of any such default, upon the written
request of the Trustee, forthwith pay to the Trustee all sums so held in trust
by such Paying Agent.

The Company or the Guarantor may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Company order or Guarantor Order direct any Paying Agent to pay, to the
Trustee all sums held in trust by the Company, the Guarantor or such Paying
Agent, such sums to be held by the Trustee upon the same terms as those upon
which such sums were held by the Company, the Guarantor or such Paying Agent;
and, upon such payment by any Paying Agent to the Trustee, such Paying Agent
shall be released from all further liability with respect to such sums.

Except as otherwise provided herein or pursuant hereto, any money deposited with
the Trustee or any Paying Agent, or then held by the Company or the Guarantor,
in trust for the payment of the principal of, any premium or interest on, if
any, or Additional Amounts, if any, with respect to, any Security of any Series
and remaining unclaimed for two years after such principal or any such premium
or interest or any such Additional Amounts shall have become due and payable
shall be paid to the Company on Company Request (or if deposited by the
Guarantor, paid to the Guarantor on Guarantor Request), or (if then held by the
Company or the Guarantor) shall be discharged from such trust; and the Holder of
such Security shall thereafter, as an unsecured general creditor, look only to
the Company and the Guarantor for payment thereof, and all liability of the
Trustee or such Paying Agent with respect to such trust money, and all liability
of the Company as trustee thereof, shall thereupon cease; provided, however,
that the Trustee or such Paying Agent, before being required to make any such
repayment, may, but shall not be required to, at the expense of the Company and
the Guarantor cause to be published once, in an Authorized Newspaper in each
Place of Payment for such Series or to be mailed to Holders of Registered
Securities of such Series, or both, notice that such money remains unclaimed and
that, after a date specified therein, which shall not be less than 30 days from
the date of such publication or mailing nor shall it be later than two years
after such principal and any premium or interest or Additional Amounts shall
have become due and payable, any unclaimed balance of such money then remaining
will be repaid to the Company or the Guarantor, as the case may be.

SECTION 3.4 Additional Amounts. If any taxes, assessments or other governmental
charges are imposed by the jurisdiction, other than the United States, where the
Guarantor or a successor (a “Payor”) is organized or otherwise considered to be
a resident for tax purposes, any jurisdiction, other than the United States,
from or through which the Payor makes a payment on the Securities of any Series,
or, in each case, any political organization or governmental authority thereof
or therein having the power to tax (the “Relevant Tax Jurisdiction”) in respect
of any payments under the Securities of such Series, the Payor shall pay to each
Holder of any such Security, to the extent it may lawfully do so, such
additional amounts (“Additional Amounts”) as may be necessary in order that the
net amounts paid to such Holder will be not less than the amount specified in
such Security to which such holder is entitled; provided, however, the Payor
shall not be required to make any payment of Additional Amounts for or on
account of:

(a) any tax, assessment or other governmental charge which would not have been
imposed but for (i) the existence of any present or former connection between
such Holder (or between a fiduciary, settlor, beneficiary, member or shareholder
of, or possessor of a power over, such Holder, if such Holder is an estate,
trust, partnership, limited liability company or corporation) and the Relevant
Tax Jurisdiction including, without limitation, such Holder (or such fiduciary,
settlor, beneficiary, member, shareholder or possessor) being or having been a
citizen or resident thereof or being or having been present or engaged in a
trade or business therein or having or having had a permanent establishment
therein or (ii) the presentation of a Security (where presentation is required)
for payment on a date more than 30 days after (x) the date on which such payment
became due and payable or (y) the date on which payment thereof is duly provided
for, whichever occurs later;

(b) any estate, inheritance, gift, sales, transfer, personal property or similar
tax, assessment or other governmental charge;

(c) any tax, assessment or other governmental charge which is payable otherwise
than by withholding from payment of (or in respect of) principal of, premium, if
any, or any interest on, the Securities of such Series;

(d) any tax, assessment or other governmental charge that is imposed or withheld
by reason of the failure by the Holder or the beneficial owner of the Securities
of such Series to comply with a request of the Payor addressed to the Holder to
provide information, documents or other evidence concerning the nationality,
residence or identity of the Holder or such beneficial owner which is required
by a statute, treaty, regulation or administrative practice of the taxing
jurisdiction as a precondition to exemption from all or part of such tax,
assessment or other governmental charge; or

(e) any combination of the above;

nor will Additional Amounts be paid with respect to any payment of the principal
of, or any premium or interest on, any Securities of such Series to any Holder
who is a fiduciary or partnership or limited liability company or other than the
sole beneficial owner of such payment to the extent such payment would be
required by the laws of the Relevant Tax Jurisdiction to be included in the
income for tax purposes of a beneficiary or settlor with respect to such
fiduciary or a member of such partnership, limited liability company or
beneficial owner who would not have been entitled to such Additional Amounts had
it been the Holder of such Securities.

The Payor shall provide the Trustee with the official acknowledgment of the
relevant tax authority (or, if such acknowledgment is not available, a certified
copy thereof) evidencing the payment of the withholding taxes by the Payor.
Copies of such documentation shall be made available to the holders of the
Securities of such Series or the paying agent, as applicable, upon request
therefor.

Whenever in this Indenture there is mentioned, in any context, the payment of
the principal of or any premium or interest on, or in respect of, any Security
of any Series or the net proceeds received on the sale or exchange of any
Security of any Series, such mention shall be deemed to include mention of the
payment of Additional Amounts provided by the terms of such Series established
hereby or pursuant hereto to the extent that, in such context, Additional
Amounts are, were or would be payable in respect thereof pursuant to such terms,
and express mention of the payment of Additional Amounts (if applicable) in any
provision hereof shall not be construed as excluding Additional Amounts in those
provisions hereof where such express mention is not made.

Except as otherwise provided in or pursuant to this Indenture or the Securities
of the applicable Series, at least 10 days prior to the first Interest Payment
Date with respect to such Series of Securities (or if the Securities of such
Series shall not bear interest prior to Maturity, the first day on which a
payment of principal is made), and at least 10 days prior to each date of
payment of principal or interest if there has been any change with respect to
the matters set forth in the below-mentioned Officers’ Certificate, the Company
shall furnish to the Trustee and the principal Paying Agent or Paying Agents, if
other than the Trustee, an Officers’ Certificate instructing the Trustee and
such Paying Agent or Paying Agents whether such payment of principal of and
premium, if any, or interest on, if any, and Additional Amounts, if any, with
respect to the Securities of such Series shall be made to Holders of Securities
of such Series who are United States Aliens without withholding for or on
account of any tax, assessment or other governmental charge described in the
Securities of such Series. If any such withholding shall be required, then such
Officers’ Certificate shall specify by country the amount, if any, required to
be withheld on such payments to such Holders of Securities, and the Company
agrees to pay to the Trustee or such Paying Agent the Additional Amounts
required by the terms of such Securities. The Company covenants to indemnify the
Trustee and any Paying Agent for, and to hold them harmless against, any loss,
liability or expense reasonably incurred without negligence or bad faith on
their part arising out of or in connection with actions taken or omitted by any
of them in reliance on any Officers’ Certificate furnished pursuant to this
Section 3.4.

SECTION 3.5 Limitation of Liens on Stock of Restricted Subsidiaries. So long as
any Securities are Outstanding, neither the Company nor the Guarantor will, nor
will it permit any of their respective Subsidiaries to, create, assume, incur,
guarantee or otherwise permit to exist any Indebtedness secured by any mortgage,
pledge, lien, security interest or other encumbrance (a “Lien”) upon any shares
of Capital Stock of any Restricted Subsidiary (whether such shares of stock are
now owned or hereafter acquired) without effectively providing concurrently that
the Securities (and, if the Company and the Guarantor so elect, any other
Indebtedness of the Company that is not subordinate to the Securities and with
respect to which the governing instruments require, or pursuant to which the
Company is otherwise obligated, to provide such security) shall be secured
equally and ratably with such Indebtedness for at least the time period such
other Indebtedness is so secured.

SECTION 3.6 Limitation on Disposition of Stock of Designated Subsidiaries. So
long as any Securities are outstanding and except in a transaction otherwise
governed by this Indenture, neither the Company nor the Guarantor will issue,
sell, assign, transfer or otherwise dispose of any shares of, securities
convertible into, or warrants, rights or options to subscribe for or purchase
shares of, Capital Stock (other than Preferred Stock having no voting rights) of
any Designated Subsidiary, and will not permit any Designated Subsidiary (other
than to the Company or the Guarantor) to issue any shares (other than the
director’s qualifying shares and Preferred Stock having no voting rights) of, or
securities convertible into, or warrants, rights or options to subscribe for or
purchase shares of, Capital Stock (other than Preferred Stock having no voting
rights) of any Designated Subsidiary, if, after giving effect to any such
transaction and the issuance of the maximum number of shares issuable upon the
conversion or exercise of all such convertible securities, warrants, rights or
options, the Company or the Guarantor, as the case may be, would own, directly
or indirectly, less than 80% of the shares of Capital Stock of such Designated
Subsidiary (other than Preferred Stock having no voting rights); provided,
however, that (i) the foregoing shall not prevent any issuance, sale,
assignment, transfer or other disposition by the Company or the Guarantor if the
consolidation is at least a fair market value as determined in good faith by the
Guarantor’s Board of Directors pursuant to a Guarantor’s Board Resolution and
(ii) the foregoing shall not prohibit any such issuance or disposition of
securities if required by any law or any regulation or order of any governmental
or insurance regulatory authority. Notwithstanding the foregoing, (i) the
Company or the Guarantor, as the case may be, may merge or consolidate any
Designated Subsidiary into or with another direct or indirect Subsidiary of the
Guarantor, the shares of capital stock of which the Guarantor owns directly or
indirectly at least 80%, and (ii) the Company or the Guarantor, as the case may
be, may, subject to the provisions of Article Nine, sell, assign, transfer or
otherwise dispose of the entire Capital Stock of any Designated Subsidiary at
one time for at least a fair market value consideration as determined in good
faith by the Guarantor’s Board of Directors pursuant to a Guarantor’s Board
Resolution.

SECTION 3.7 Corporate Existence. Subject to Article Nine, the Company and the
Guarantor shall do or cause to be done all things necessary to preserve and keep
in full force and effect their respective corporate existences and that of each
of their respective Subsidiaries and their respective rights (charter and
statutory) and franchises; provided, however, that the foregoing shall not
obligate the Company or the Guarantor or any of their respective Subsidiaries to
preserve any such existence (other than the Company or the Guarantor), right or
franchise if the Company, the Guarantor or any such Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Company or the Guarantor and its Subsidiaries taken as a whole
and that the loss thereof is not disadvantageous in any material respect to any
Holder.

SECTION 3.8 Waiver of Certain Covenants. The Company or the Guarantor, as the
case may be, may omit in any particular instance to comply with any term,
provision or condition set forth in Section 3.5, 3.6 or 3.7 with respect to the
Securities of any Series if before the time for such compliance the Holders of
at least a majority in aggregate principal amount at Maturity of the Outstanding
Securities of such Series, by Act of such Holders, either shall waive such
compliance in such instance or generally shall have waived compliance with such
term, provision or condition, but no such waiver shall extend to or affect such
term, provision or condition except to the extent so expressly waived, and,
until such waiver shall become effective, the obligations of the Company and the
Guarantor and the duties of the Trustee in respect of any such term, provision
or condition shall remain in full force and effect.

SECTION 3.9 Company Statement as to Compliance; Notice of Certain Defaults.

(1) The Company shall deliver to the Trustee, within 120 days after the end of
each fiscal year, a written statement (which need not be contained in or
accompanied by an Officer’s Certificate) signed by the principal executive
officer, the principal financial officer or the principal accounting officer of
the Company, stating that

(a) a review of the activities of the Company during such year and of its
performance under this Indenture has been made under his or her supervision, and

(b) to the best of his or her knowledge, based on such review, (a) the Company
has complied with all the conditions and covenants imposed on it under this
Indenture throughout such year, or, if there has been a default in the
fulfillment of any such condition or covenant, specifying each such default
known to him or her and the nature and status thereof, and (b) no event has
occurred and is continuing which is, or after notice or lapse of time or both
would become, an Event of Default, or, if such an event has occurred and is
continuing, specifying each such event known to him and the nature and status
thereof.

(2) The Company shall deliver to the Trustee, within five days after the
occurrence thereof, written notice of any Event of Default or any event which
after notice or lapse of time or both would become an Event of Default pursuant
to clause (c) of Section 5.1.

(3) The Trustee shall have no duty to monitor the Company’s compliance with the
covenants contained in this Article Three other than as specifically set forth
in this Section 3.9.

SECTION 3.10 Guarantor Statement as to Compliance; Notice of Certain Defaults.

(1) The Guarantor shall deliver to the Trustee, within 120 days after the end of
each fiscal year, a written statement (which need not be contained in or
accompanied by a Guarantor’s Officer’s Certificate) signed by the principal
executive officer, the principal financial officer or the principal accounting
officer of the Guarantor, stating that

(a) a review of the activities of the Guarantor during such year and of
performance under this Indenture has been made under his or her supervision, and

(b) to the best of his or her knowledge, based on such review, (a) the Guarantor
has complied with conditions and covenants imposed on it under this Indenture
throughout such year, or, if there has been a default in the fulfillment of any
such condition or covenant, specifying each such default known to him or her and
the nature and status thereof, and (b) no event has occurred and is continuing
which constitutes, or which after notice or lapse of time or both would become,
an Event of Default, or, if such an event has occurred and is continuing,
specifying each such event known to him and the nature and status thereof.

(2) The Guarantor shall deliver to the Trustee, within five days after the
occurrence thereof, written notice of any event which after notice or lapse of
time or both would become an Event of Default pursuant to clause (c) of
Section 5.1.

(3) The Trustee shall have no duty to monitor the Guarantor’s compliance with
the covenants contained in this Article Three.

ARTICLE FOUR

SECURITYHOLDERS’ LISTS AND REPORTS BY THE

ISSUER, GUARANTOR AND THE TRUSTEE

SECTION 4.1 Company and Guarantor to Furnish Trustee Information as to Names and
Addresses of Securityholders. The Company and the Guarantor each covenants and
agrees that they will furnish or cause to be furnished to the Trustee for the
Securities of each Series a list in such form as the Trustee may reasonably
require of the names and addresses of the Holders of the Securities of each
Series:

(a) semi-annually and not more than 15 days after each record date for the
payment of interest on such Securities, as hereinabove specified, as of such
record date and on dates to be determined pursuant to Section 2.3 for
non-interest bearing securities in each year, and

(b) at such other times as the Trustee may request in writing, within 30 days
after receipt by the Company or the Guarantor of any such request such list to
be as of a date not more than 15 days prior to the time such information is
furnished,

provided, that if and so long as the Trustee shall be the Registrar for such
Series, such list shall not be required to be furnished.

SECTION 4.2 Preservation and Disclosure of Securityholders’ Lists. (a) The
Trustee for the Securities of each Series shall preserve, in as current a form
as is reasonably practicable, all information as to the names and addresses of
the Holders of each Series of Securities contained in the most recent list
furnished to it as provided in Section 4.1 or maintained by the Trustee in its
capacity as Registrar for such Series, if so acting. The Trustee may destroy any
list furnished to it as provided in Section 4.1 upon receipt of a new list so
furnished.

(b) In case three or more Holders of Securities of any Series (hereinafter
referred to as “applicants”) apply in writing to the Trustee and furnish to the
Trustee reasonable proof that each such applicant has owned a Security for a
period of at least six months preceding the date of such application, and such
application states that the applicants desire to communicate with other Holders
of Securities of a particular Series (in which case the applicants must all hold
Securities of such Series) or with Holders of all Securities with respect to
their rights under this Indenture or under such Securities and such application
is accompanied by a copy of the form of proxy or other communication which such
applicants propose to transmit, then the Trustee shall, within five business
days after the receipt of such application, at its election, either

(i) afford to such applicants access to the information preserved at the time by
the Trustee in accordance with the provisions of subsection (a) of this
Section 4.2, or

(ii) inform such applicants as to the approximate number of Holders of
Securities of such Series or all Securities, as the case may be, whose names and
addresses appear in the information preserved at the time by the Trustee, in
accordance with the provisions of subsection (a) of this Section.

If the Trustee shall elect not to afford to such applicants access to such
information, the Trustee shall, upon the written request of such applicants,
mail to each Securityholder of such Series or all Securities, as the case may
be, whose name and address appear in the information preserved at the time by
the Trustee in accordance with the provisions of subsection (a) of this Section,
a copy of the form of proxy or other communication which is specified in such
request, with reasonable promptness after a tender to the Trustee of the
material to be mailed and of payment, or provision for the payment, of the
reasonable expenses of mailing, unless within five days after such tender, the
Trustee shall mail to such applicants and file with the Commission together with
a copy of the material to be mailed, a written statement to the effect that, in
the opinion of the Trustee, such mailing would be contrary to the best interests
of the Holders of Securities of such Series or all Securities, as the case may
be, or could be in violation of applicable law. Such written statement shall
specify the basis of such opinion. If the Commission, after opportunity for a
hearing upon the objections specified in the written statement so filed, shall
enter an order refusing to sustain any of such objections or if, after the entry
of such order sustaining one or more of such objections, the Commission shall
find, after notice and opportunity for hearing, that all the objections so
sustained have been met, and shall enter an order so declaring, the Trustee
shall mail copies of such material to all such Securityholders with reasonable
promptness after the entry of such order and the renewal of such tender;
otherwise the Trustee shall be relieved of any obligation or duty to such
applicants respecting their application. If the Commission shall refuse to
accept the filing by the Trustee because the Company is not subject to the
ongoing reporting requirements of Section 13 of 15(d) of the Exchange Act or
otherwise, or otherwise communicates to the Company, the applicants or the
Trustee that it does not have jurisdiction over the matter, the Trustee shall
mail copies of such material to all such Securityholders with reasonable
promptness after such refusal or communication.

(c) Each and every Holder of Securities, by receiving and holding the same,
agrees with the Company, the Guarantor and the Trustee that none of the Company,
the Guarantor, the Trustee or any agent of the Company, the Guarantor or the
Trustee shall be held accountable by reason of the disclosure of any such
information as to the names and addresses of the Holders of Securities in
accordance with the provisions of subsection (b) of this Section, regardless of
the source from which such information was derived, and that the Trustee shall
not be held accountable by reason of mailing any material pursuant to a request
made under such subsection (b).

SECTION 4.3 Reports by the Company and Guarantor. The Guarantor or the Company,
if the Company is no longer a subsidiary of the Guarantor, covenants:

(a) to file with the Trustee for the Securities of each Series, within 15 days
after the Company or the Guarantor, as the case may be, is required to file the
same with the Commission, copies of the annual reports and of the information,
documents, and other reports (or copies of such portions of any of the foregoing
as the Commissioner may from time to time by rules and regulations prescribe)
which the Company or the Guarantor, as the case may be, may be required to file
with the Commission pursuant to Section 13 or Section 15(d) of the Exchange Act,
or if the Company or the Guarantor, as the case may be, is not required to file
information, documents, or reports pursuant to either of such Sections, then to
file with the Trustee and the Commission, in accordance with applicable rules
and regulations, if any, prescribed from time to time by the Commission, such of
the supplementary and periodic information, documents, and reports which may be
required pursuant to Section 13 of the Exchange Act, or in respect of a security
listed and registered on a national securities exchange as may be prescribed
from time to time in such rules and regulations;

(b) to file with the Trustee and the Commission, in accordance with applicable
rules and regulations, if any, prescribed from time to time by the Commission,
such additional information, documents, and reports with respect to compliance
by the Company or the Guarantor, as the case may be, with the conditions and
covenants provided for in this Indenture as may be required from time to time by
such rules and regulations; and

(c) to transmit by mail to the Holders of Securities, as the names and addresses
of such holders appear upon the Security Register, in the manner required by
Section11.4, within 30 days after the filing thereof with the Trustee, such
summaries of any information, documents, and reports required to be filed by the
Company or the Guarantor, as the case may be, pursuant to subsection (a) and
(b) of this Section as may be required to be transmitted to such Holders by
rules and regulations prescribed from time to time by the Commission.

Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s or the
Guarantor’s compliance with any of their respective covenants hereunder (as to
which the Trustee is entitled to rely exclusively on Officers’ Certificates).

SECTION 4.4 Reports by the Trustee. (a) The Trustee shall transmit to Holders
such reports concerning the Trustee and its actions under this Indenture as may
be required pursuant to the Trust Indenture Act, if applicable, at the times and
in the manner provided pursuant thereto. If required by Section 313(a) of the
Trust Indenture Act, the Trustee shall, within sixty days after each May 15
following the date of this Indenture deliver to Holders a brief report, dated as
of such May 15, which complies with the provisions of such Section 313(a).

(b) A copy of each such report shall, at the time of such transmission to
Holders, be filed by the Trustee with each stock exchange, if any, upon which
the Securities are listed, with the Commission, the Company and the Guarantor.
The Company or the Guarantor, as the case may be, will promptly notify the
Trustee when the Securities are listed on any stock exchange and of any
delisting thereof.

ARTICLE FIVE

REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS

ON EVENT OF DEFAULT

SECTION 5.1 Event of Default Defined; Acceleration of Maturity; Waiver of
Default. In case one or more of the following Events of Default (unless it is
either inapplicable to a particular Series or it is specifically deleted from or
modified in the instrument establishing such Series and the form of Security for
such Series) shall have occurred and be continuing with respect to any Series of
Securities:

(a) default in the payment of any installment of interest upon any Security of
such Series, or any Additional Amounts payable with respect thereto, as and when
such interest becomes or such Additional Amounts become due and payable, and
continuance of such default for a period of 30 days; or

(b) default in the payment of the principal of or any premium on any Security of
such Series, or any Additional Amounts payable with respect thereto, when such
principal or premium becomes or such Additional Amounts become due and payable
at their Maturity, upon redemption (for any sinking fund payment or otherwise),
by declaration or otherwise; or

(c) failure on the part of the Company or the Guarantor, as the case may be,
duly to observe or perform any other of the covenants or agreements on the part
of the Company or the Guarantor in this Indenture, as the case may be, in the
Securities of such Series, or in this Indenture contained and relating to such
Series, for a period of 60 days after the date on which written notice
specifying such failure and requiring the Company or the Guarantor, as the case
may be, to remedy the same and stating that such notice is a “Notice of Default”
hereunder shall have been given by registered or certified mail to the Company
or the Guarantor, as the case may be, by the Trustee for the Securities of such
Series, or to the Company, the Guarantor and the Trustee by the Holders of at
least 25% in aggregate principal amount at Maturity of the Securities of such
Series at the time Outstanding; or

(d) if any event of default as defined in any mortgage, indenture or instrument
under which there may be issued, or by which there may be secured or evidenced,
any Indebtedness of the Company, the Guarantor or any of its Designated
Subsidiaries (including, in each case, an Event of Default under any other
Series of Securities), whether such Indebtedness now exists or shall hereafter
be created or incurred, shall happen and shall consist of default in the payment
of more than $10,000,000 in principal amount of such Indebtedness at the
maturity thereof (after giving effect to any applicable grace period) or shall
result in such Indebtedness in principal amount in excess of $10,000,000
becoming or being declared due and payable prior to the date on which it would
otherwise become due and payable, and such default shall not be cured or such
acceleration shall not be rescinded or annulled within a period of 30 days after
there shall have been given, by registered or certified mail, to the Company and
the Guarantor by the Trustee or to the Company, the Guarantor and the Trustee by
the Holders of at least 25% in aggregate principal amount at Maturity of the
Outstanding Securities of such Series, a written notice specifying such event of
default and requiring the Company or the Guarantor to cause such acceleration to
be rescinded or annulled or to cause such Indebtedness to be discharged and
stating that such notice is a “Notice of Default” hereunder; or

(e) the Company or the Guarantor shall fail within 60 days to pay, bond or
otherwise discharge any uninsured judgment or court order for the payment of
money in excess of $10,000,000, which is not stayed on appeal or is not
otherwise being appropriately contested in good faith; or

(f) except as permitted by this Indenture, the Guarantee shall be held in any
judicial proceeding to be unenforceable or invalid or shall cease for any reason
to be in full force and effect or the Guarantor or any Person acting on its
behalf, shall deny or disaffirm the Guarantor’s obligations under the Guarantee;
or

(g) the entry by a court having competent jurisdiction of:

(i) a decree or order for relief in respect of the Company, the Guarantor or any
of its Designated Subsidiaries in an involuntary proceeding under any applicable
bankruptcy, insolvency, reorganization (other than a reorganization under a
foreign law that does not relate to insolvency) or other similar law and such
decree or order shall remain unstayed and in effect for a period of 60
consecutive days; or

(ii) a decree or order adjudging the Company, the Guarantor or any of its
Designated Subsidiaries to be insolvent, or approving a petition seeking
reorganization (other than a reorganization under a foreign law that does not
relate to insolvency), arrangement, adjustment or composition of the Company,
the Guarantor or any of its Designated Subsidiaries and such decree or order
shall remain unstayed and in effect for a period of 60 consecutive days; or

(iii) a final and non-appealable order appointing a custodian, receiver,
liquidator, assignee, trustee or other similar official of the Company, the
Guarantor or any of its Designated Subsidiaries of any substantial part of the
property of the Company, the Guarantor or any of its Designated Subsidiaries or
ordering the winding up or liquidation of the affairs of the Company, the
Guarantor or any of its Designated Subsidiaries; or

(h) the commencement by the Company, the Guarantor or any of its Designated
Subsidiaries of a voluntary proceeding under any applicable bankruptcy,
insolvency, reorganization (other than a reorganization under a foreign law that
does not relate to insolvency) or other similar law or of a voluntary proceeding
seeking to be adjudicated insolvent or the consent by the Company, the Guarantor
or any of its Designated Subsidiaries to the entry of a decree or order for
relief in an involuntary proceeding under any applicable bankruptcy, insolvency,
reorganization or other similar law or to the commencement of any insolvency
proceedings against it, or the filing by the Company, the Guarantor or any of
its Designated Subsidiaries of a petition or answer or consent seeking
reorganization, arrangement, adjustment or composition of the Company, the
Guarantor or any of its Designated Subsidiaries under any applicable law, or the
consent by the Company, the Guarantor or any of its Designated Subsidiaries to
the filing of such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or similar official of the
Company, the Guarantor or any of its Designated Subsidiaries or any substantial
part of the property of the Company, the Guarantor or any of its Designated
Subsidiaries or the making by the Company, the Guarantor or any of its
Designated Subsidiaries of an assignment for the benefit of creditors, or the
taking of corporate action by the Company, the Guarantor or any of its
Designated Subsidiaries in furtherance of any such action; or

(i) any other Event of Default provided in the Supplemental Indenture or
resolution of the Board of Directors under which such Series of Securities is
issued or in the form of Security for such Series;

then and in each and every such case (other than an Event of Default under
clause (g) and (h) above), so long as such Event of Default with respect to such
Series shall not have been remedied or waived, unless the principal of all
Securities of such Series shall have already become due and payable, either the
Trustee for such Series or the Holders of not less than 25% in aggregate
principal amount at Maturity of the Securities of such Series then Outstanding
hereunder, by notice in writing to the Company (and to the Trustee if given by
such Holders), may declare the principal (or, in the case of Original Issue
Discount Securities, such principal amount as may be determined in accordance
with the terms thereof) of all the Securities of such Series to be due and
payable immediately, and upon any such declaration the same shall become and
shall be immediately due and payable, anything in this Indenture or in the
Securities of such Series contained to the contrary notwithstanding. With
respect to an Event of Default described under clauses (g) and (h) above, the
principal of all Securities of such Series shall become immediately due and
payable without any declaration or other act by the Trustee or the Holders. This
provision, however, is subject to the condition that if at any time after the
principal of the Securities of such Series (or, in the case of Original Issue
Discount Securities, such principal amount as may be determined in accordance
with the terms thereof) shall have been so declared due and payable, and if
recission would not conflict with any judgment or decree of a court of competent
jurisdiction, the Company or the Guarantor shall pay or shall deposit with the
Trustee a sum sufficient to pay in the Currency in which the Securities of such
Series are payable (except as otherwise provided pursuant to Section 2.3 for the
Securities of such Series and except as provided in Section 2.12(b), (d) and (e)
hereof) all matured installments of interest, if any, upon all the Securities of
such Series and the principal of any and all Securities of such Series which
shall have become due otherwise than by such acceleration (with interest upon
such principal and, to the extent that payment of such interest is enforceable
under applicable law, upon overdue installments of interest, at the rate borne
by the Securities of such Series (or, in the case of Original Issue Discount
Securities, at the yield to Maturity) to the date of such payment or deposit)
and in Dollars such amount as shall be sufficient to cover reasonable
compensation to the Trustee, its agents, attorneys and counsel and all other
expenses and liabilities incurred, and all advances made, by the Trustee, its
agents, attorneys and counsel and any and all defaults under this Indenture,
other than the nonpayment of the principal of Securities of such Series which
shall have become due by such acceleration, shall have been cured or waived,
then and in every such case the Holders of at least a majority in aggregate
principal amount at Maturity of the Securities of such Series then Outstanding,
by written notice to the Company, the Guarantor and the Trustee for the
Securities of such Series, may waive all defaults and rescind and annul such
declaration and its consequences; but no such waiver or rescission and annulment
shall extend to or shall affect any subsequent default or shall impair any right
consequent thereon.

SECTION 5.2 Collection of Indebtedness by Trustee; Trustee May Prove Debt. The
Company and the Guarantor each covenants that (a) in case default shall be made
in the payment of any installment of interest on or any Additional Amounts any
of the Securities of any Series when such interest or Additional Amounts shall
have become due and payable, and such default shall have continued for a period
of 30 days or (b) in case default shall be made in the payment of all or any
part of the principal of any of the Securities of any Series when such interest
on or any Additional Amounts shall have become due and payable, whether upon
Maturity of the Securities of such Series or upon any redemption or by
declaration or otherwise, then upon demand of the Trustee for the Securities of
such Series, the Company or the Guarantor, as the case may be, will pay to the
Trustee for the Securities of such Series for the benefit of the Holders of the
Securities of such Series the whole amount that then shall have become due and
payable on all Securities of such Series for principal of or interest, as the
case may be (with interest to the date of such payment upon the overdue
principal and, to the extent that payment of such interest is enforceable under
applicable law, on overdue installments of interest and Additional Amounts at
the same rate as the rate of interest specified in the Securities of such
Series); and in addition thereto, such further amount as shall be sufficient to
cover the costs and expenses of collection, including reasonable compensation to
the Trustee and each predecessor Trustee, their respective agents, attorneys and
counsel, and any expenses and liabilities incurred, and all advances made, by
the Trustee and each predecessor Trustee.

Until such demand is made by the Trustee, the Company or the Guarantor, as the
case may be, may pay the principal of, interest on, and any Additional Amounts
the Securities of any Series to the persons entitled thereto, whether or not the
principal of and interest on the Securities of such Series are overdue.

In case the Company or the Guarantor, as the case may be, shall fail forthwith
to pay such amounts upon such demand, the Trustee for the Securities of such
Series, in its own name and as trustee of an express trust, shall be entitled
and empowered to institute any action or proceedings at law or in equity for the
collection of the sums so due and unpaid, and may prosecute any such action or
proceedings to judgment or final decree, and may enforce any such judgment or
final decree against the Company or the Guarantor, as the case may be, or other
obligor upon such Securities and collect in the manner provided by law out of
the property of the Company, the Guarantor or any other obligor upon such
Securities, wherever situated, the moneys adjudged or decreed to be payable.

In case there shall be pending proceedings relative to the Company, the
Guarantor or any other obligor upon the Securities under Title 11 of the United
States Code or any other applicable Federal or state bankruptcy, insolvency or
other similar law, or in case a receiver, assignee or trustee in bankruptcy or
reorganization, liquidator, sequestrator or similar official shall have been
appointed for or taken possession of the Company, the Guarantor or their
respective properties or such other obligor, or in case of any other comparable
judicial proceedings relative to the Company, the Guarantor or other obligor
under the Securities of any Series, if any, or to the creditors or property of
the Company, the Guarantor or any such other obligor, the Trustee, irrespective
of whether the principal of any Securities shall then be due and payable as
therein expressed or by declaration or otherwise and irrespective of whether the
Trustee shall have made any demand pursuant to the provisions of this Section,
shall be entitled and empowered, by intervention in such proceedings or
otherwise:

(a) to file and prove a claim or claims for the whole amount of principal (or,
if the Securities of such Series are Original Issue Discount Securities, such
portion of the principal amount as may be due and payable with respect to the
Securities of such Series pursuant to a declaration in accordance with
Section 5.1 hereof), any premium, interest and Additional Amounts owing and
unpaid in respect of the Securities of any Series, and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all expenses and liabilities incurred, and all advances made,
by the Trustee and each predecessor Trustee,) and of the Securityholders allowed
in any judicial proceedings relative to the Company, the Guarantor or any other
obligor upon all Securities of any Series, or to the creditors or property of
the Company, the Guarantor or any such other obligor,

(b) unless prohibited by applicable law and regulations, to vote on behalf of
the holders of the Securities of any Series in any election of a trustee or a
standby trustee in arrangement, reorganization, liquidation or other bankruptcy
or insolvency proceedings or person performing similar functions in comparable
proceedings, and

(c) to collect and receive any moneys or other property payable or deliverable
on any such claims, and to distribute all amounts received with respect to the
claims of the Securityholders and of the Trustee on their behalf; and any
trustee, receiver, or liquidator, custodian or other similar official is hereby
authorized by each of the Holders to make payments to the Trustee for the
Securities of such Series, and, in the event that such Trustee shall consent to
the making of payments directly to the Securityholders, to pay to such Trustee
such amounts as shall be sufficient to cover reasonable compensation to such
Trustee, each predecessor Trustee and their respective agents, attorneys and
counsel, and all other expenses and liabilities incurred, and all advances made,
by such Trustee and each predecessor Trustee and all other amounts due to such
Trustee or any predecessor Trustee pursuant to Section 6.6.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Securityholder any
plan of reorganization, arrangement, adjustment or composition affecting the
Securities of any Series or the rights of any Holder thereof, or to authorize
the Trustee to vote in respect of the claim of any Securityholder in any such
proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar person.

All rights of action and of asserting claims under this Indenture, or under any
of the Securities, may be enforced by the Trustee for the Securities of such
Series without the possession of any of the Securities of such Series or the
production thereof at any trial or other proceedings relative thereto, and any
such action or proceedings instituted by the Trustee shall be brought in its own
name as trustee of an express trust, and any recovery of judgment, subject to
the payment of the expenses, disbursements and compensation of the Trustee, each
predecessor Trustee and their respective agents and attorneys, shall be for the
ratable benefit of the Holders of the Securities in respect of which such action
was taken.

In any proceedings brought by the Trustee for the Securities of such Series (and
also any proceedings involving the interpretation of any provision of this
Indenture to which the Trustee shall be a party), the Trustee shall be held to
represent all the Holders of the Securities in respect to which such action was
taken, and it shall not be necessary to make any Holders of such Securities
parties to any such proceedings.

SECTION 5.3 Application of Proceeds. Any moneys collected by the Trustee for the
Securities of such Series pursuant to this Article in respect of the Securities
of any Series and any money or other property distributable in respect of the
Company’s or the Guarantor’s obligations under this Indenture after the
occurrence of an Event of Default shall be applied in the following order at the
date or dates fixed by such Trustee and, in case of the distribution of such
moneys on account of principal, interest or Additional Amounts upon presentation
of the several Securities in respect of which moneys have been collected and
stamping (or otherwise noting) thereon the payment, or issuing Securities of
such Series in reduced principal amounts in exchange for the presented
Securities of like Series if only partially paid, or upon surrender thereof if
fully paid:

FIRST: To the payment of costs and expenses applicable to such Series in respect
of which moneys have been collected, including compensation to the Trustee and
each predecessor Trustee and their respective agents and attorneys and of all
expenses and liabilities incurred, and all advances made, by the Trustee and
each predecessor Trustee and all other amounts due to the Trustee or any
predecessor Trustee pursuant to Section 6.6;

SECOND: In case the principal of the Securities of such Series in respect of
which moneys have been collected shall not have become and be then due and
payable, to the payment of interest on the Securities of such Series in default
in the order of the Maturity of the installments of such interest and any
Additional Amounts, with interest and any Additional Amounts (to the extent that
such interest has been collected by the Trustee) upon the overdue installments
of interest at the same rate as the rate of interest specified in such
Securities, such payments to be made ratably to the persons entitled thereto,
without discrimination or preference;

THIRD: In case the principal of the Securities of such Series in respect of
which moneys have been collected shall have become and shall be then due and
payable, to the payment of the whole amount then owing and unpaid upon all the
Securities of such Series for principal, interest and Additional Amounts, with
interest upon the overdue principal, and (to the extent that payment of such
interest is permissible by law and that such interest has been collected by the
Trustee) upon overdue installments of interest at the same rate as the rate of
interest specified in the Securities of such Series; and in case such moneys
shall be insufficient to pay in full the whole amount so due and unpaid upon the
Securities of such Series, then to the payment of such principal, interest and
Additional Amounts without preference or priority of principal over interest or
of interest over principal, or of any installment of interest over any other
installment of interest, or of any Security of such Series over any other
Security of such Series, ratably to the aggregate of such principal and accrued
and unpaid interest; and

FOURTH: To the payment of the remainder, if any, to the Company, the Guarantor
or any other person lawfully entitled thereto.

SECTION 5.4 Suits for Enforcement. In case an Event of Default has occurred, has
not been waived and is continuing, the Trustee may in its discretion proceed to
protect and enforce the rights vested in it by this Indenture by such
appropriate judicial proceedings as the Trustee shall deem effectual to protect
and enforce any of such rights, either at law or in equity or in bankruptcy or
otherwise, whether for the specific enforcement of any covenant or agreement
contained in this Indenture or in aid of the exercise of any power granted in
this Indenture or to enforce any other legal or equitable right vested in the
Trustee by this Indenture or by law.

SECTION 5.5 Restoration of Rights on Abandonment of Proceedings. In case the
Trustee for the Securities of any Series shall have proceeded to enforce any
right under this Indenture and such proceedings shall have been discontinued or
abandoned for any reason, or shall have been determined adversely to the
Trustee, then and in every such case the Company, the Guarantor and the Trustee
shall be restored respectively to their former positions and rights hereunder,
and all rights, remedies and powers of the Company, the Guarantor, the Trustee
and the Securityholders shall continue as though no such proceedings had been
taken.

SECTION 5.6 Limitations on Suits by Securityholders. No Holder of any Security
of any Series shall have any right by virtue or by availing of any provision of
this Indenture to institute any action or proceeding at law or in equity or in
bankruptcy or otherwise upon or under or with respect to this Indenture, or for
the appointment of a trustee, receiver, liquidator, custodian or other similar
official or for any other remedy hereunder, unless such Holder previously shall
have given to the Trustee written notice of default and of the continuance
thereof, as hereinbefore provided, and unless also the Holders of not less than
25% in aggregate principal amount at Maturity of the Securities of such Series
then Outstanding shall have made written request upon the Trustee to institute
such action or proceedings in its own name as trustee hereunder and shall have
offered to the Trustee such reasonable indemnity, as it may require against the
costs, expenses and liabilities to be incurred therein or thereby and the
Trustee for 60 days after its receipt of such notice, request and offer of
indemnity shall have failed to institute any such action or proceeding and no
direction inconsistent with such written request shall have been given to the
Trustee pursuant to Section 5.9; it being understood and intended, and being
expressly covenanted by the taker and Holder of every Security with every other
taker and Holder of a Security and the Trustee, that no one or more Holders of
Securities of any Series shall have any right in any manner whatever, by virtue
or by availing of any provision of this Indenture to affect, disturb or
prejudice the rights of any other such Holder of Securities, or to obtain or
seek to obtain priority over or preference to any other such Holder or to
enforce any right under this Indenture, except in the manner herein provided and
for the equal, ratable and common benefit of all Holders of Securities of the
applicable Series. For the protection and enforcement of the provisions of this
Section, each and every Securityholder and the Trustee shall be entitled to such
relief as can be given either at law or in equity.

SECTION 5.7 Unconditional Right of Securityholders to Institute Certain Suits.
Notwithstanding any provision in this Indenture and any provision of any
Security, the right of any Holder of any Security to receive payment of the
principal of and interest on such Security at the respective rates, in the
respective amount and in the Currency therein prescribed on or after the
respective due dates expressed in such Security, or to institute suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of such Holder.

SECTION 5.8 Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default. Except as provided in Sections 2.9 or 5.6, no right or remedy herein
conferred upon or reserved to the Trustee or to the Securityholders is intended
to be exclusive of any other right or remedy, and every right and remedy shall,
to the extent permitted by law, be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

No delay or omission of the Trustee or of any Securityholder to exercise any
right or power accruing upon any Event of Default occurring and continuing as
aforesaid shall impair any such right or power or shall be construed to be a
waiver of any such Event of Default or an acquiescence therein; and, subject to
Sections 2.9 or 5.6, every power and remedy given by this Indenture or by law to
the Trustee, or to the Securityholders may be exercised from time to time, and
as often as shall be deemed expedient, by the Trustee, or the Securityholders.

SECTION 5.9 Control by Securityholders. The Holders of a majority in aggregate
principal amount at Maturity of the Securities of each Series affected (with
each Series treated as a separate class) at the time Outstanding shall have the
right to direct the time, method, and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred on
the Trustee with respect to the Securities of such Series by this Indenture;
provided that such direction shall not be otherwise than in accordance with law
and the provisions of this Indenture and provided further that (subject to the
provisions of Section 6.1) the Trustee shall have the right to decline to follow
any such direction if the Trustee, being advised by counsel, shall determine
that the action or proceeding so directed may not lawfully be taken or if the
Trustee in good faith by its board of directors, the executive committee, or a
trust committee of directors or Responsible Officers of the Trustee shall
determine that the action or proceedings so directed would involve the Trustee
in personal liability or if the Trustee in good faith shall so determine that
the actions or forebearances specified in or pursuant to such direction would be
unduly prejudicial to the interests of Holders of the Securities of all Series
so affected not joining in the giving of said direction, it being understood
that (subject to Section 6.1) the Trustee shall have no duty to ascertain
whether or not such actions or forbearances are unduly prejudicial to such
Holders.

Nothing in this Indenture shall impair the right of the Trustee to take any
action deemed proper by the Trustee and which is not inconsistent with such
direction or directions by Securityholders.

SECTION 5.10 Waiver of Past Defaults. Prior to the declaration of the
acceleration of the Maturity of the Securities of any Series as provided in
Section 5.1, the Holders of not less than a majority in aggregate principal
amount at Maturity of the Securities of such Series at the time Outstanding may
on behalf of the Holders of all the Securities of such Series waive any past
default hereunder or its consequences, except a default in the payment of the
principal of or interest on or any Additional Amounts with respect to, any of
the Securities of such Series (unless the conditions specified in the last
paragraph of Section 5.1 have been fully satisfied). In the case of any such
waiver, the Company, the Guarantor, the Trustee, the Holders of the Securities
of such Series shall be restored to their former positions and rights hereunder,
respectively; but no such waiver shall extend to any subsequent or other default
or impair any right consequent thereon.

Upon any such waiver, such default shall cease to exist and be deemed to have
been cured and not to have occurred, and any Event of Default arising therefrom
shall be deemed to have been cured and not to have occurred for every purpose of
this Indenture; but no such waiver shall extend to any subsequent or other Event
of Default or impair any right consequent thereon.

SECTION 5.11 Trustee to Give Notice of Default, But May Withhold in Certain
Circumstances. The Trustee shall transmit to the Securityholders of any Series
notice in the manner and to the extent provided in Section 11.4, of all defaults
known to the Trustee to have occurred with respect to such Series (as provided
in Section 6.2(h)), such notice to be transmitted within 90 days after the
occurrence thereof, unless such defaults shall have been cured before the giving
of such notice (the term “default” or “defaults” for the purposes of this
Section being hereby defined to mean any event or condition which is, or with
notice or lapse of time or both would become, an Event of Default); provided
that, except in the case of default in the payment of the principal of, interest
on or any Additional Amounts with respect to, any of the Securities of such
Series or any default in the payment of any sinking fund installment or
analogous obligation in respect of any of the Securities of such Series, the
Trustee shall be protected in withholding such notice if and so long as the
board of directors, the executive committee, or a trust committee of directors
or trustees or Responsible Officers of the Trustee in good faith determines that
the withholding of such notice is in the interests of the Securityholders of
such Series.

SECTION 5.12 Right of Court to Require Filing of Undertaking to Pay Costs. All
parties to this Indenture agree, and each Holder of any Security by his
acceptance thereof, shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture or in any suit against the Trustee for any action taken, suffered
or omitted by it as Trustee, the filing by any party litigant in such suit of
an undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Securityholder or group of
Securityholders of any Series holding in the aggregate more than 10% in
aggregate principal amount at Maturity of the Securities of such Series, or, in
the case of any suit relating to or arising under clause (d) of Section 5.1 (if
the suit relates to Securities of more than one but less than all Series), 10%
in aggregate principal amount at Maturity of Securities Outstanding affected
thereby, or in the case of any suit relating to or arising under clause (d) (if
the suit under clause (d) relates to all the Securities then Outstanding), (e),
(f) or (g) of Section 5.1, 10% in aggregate principal amount of all Securities
Outstanding, or to any suit instituted by any Securityholder for the enforcement
of the payment of the principal of, interest on or any Additional Amounts with
respect to, any Security on or after the due date expressed in such Security.

ARTICLE SIX

CONCERNING THE TRUSTEE

SECTION 6.1 Duties and Responsibilities of the Trustee; During Default; Prior to
Default. (a) With respect to the Holders of any Series of Securities issued
hereunder, the Trustee, prior to the occurrence of an Event of Default with
respect to the Securities of a particular Series and after the curing or waiving
of all Events of Default which may have occurred with respect to such Series,
undertakes to perform such duties and only such duties as are specifically set
forth in this Indenture. In case an Event of Default with respect to the
Securities of a Series has occurred (which has not been cured or waived) of
which a Responsible Officer has actual knowledge, the Trustee shall exercise
such of the rights and powers vested in it by this Indenture, and use the same
degree of care and skill in their exercise, as a prudent person would exercise
or use under the circumstances in the conduct of such person’s own affairs.

(b) Prior to the occurrence of an Event of Default with respect to the
Securities of any Series and after the curing or waiving of all such Events of
Default with respect to such Series which may have occurred:

(i) the duties and obligations of the Trustee with respect to the Securities of
any Series shall be determined solely by the express provisions of this
Indenture, and the Trustee shall not be liable except for the performance of
such duties and obligations as are specifically set forth in this Indenture, and
no implied covenants or obligations shall be read into this Indenture against
the Trustee; and

(ii) in the absence of bad faith or negligence on the part of the Trustee, the
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any statements, certificates
or opinions furnished to the Trustee and conforming to the requirements of this
Indenture; but in the case of any such statements, certificates or opinions
which by any provision hereof are specifically required to be furnished to the
Trustee, the Trustee shall be under a duty to examine the same to determine
whether or not they conform to the requirements of this Indenture;

(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act or
its own willful misconduct, except that:

(i) this Subsection shall not be construed to limit the effect of the
Subsections (a), (b) or (d) of this Section;

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer or Responsible Officers of the Trustee, unless it
shall be proved that the Trustee was negligent in ascertaining the pertinent
facts; and

(iii) the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Holders pursuant to Section 5.9 relating to the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred upon the Trustee, under this Indenture.

(d) None of the provisions contained in this Indenture shall require the Trustee
to expend or risk its own funds or otherwise incur personal financial liability
in the performance of any of its duties or in the exercise of any of its rights
or powers, if there shall be reasonable ground for believing that the repayment
of such funds or adequate indemnity against such liability is not reasonably
assured to it.

(e) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the conditions of this
Section 6.1.

SECTION 6.2 Certain Rights of the Trustee. Subject to Section 6.1:

(a) the Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, Officers’ Certificate, Guarantor’s
Officer’s Certificate or any other certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture, note, coupon, security
or other paper or document believed by it to be genuine and to have been signed
or presented by the proper party or parties;

(b) any request, direction, order or demand of the Company or of the Guarantor
mentioned herein shall be sufficiently evidenced by an Officers’ Certificate or
the Guarantor’s Officer’s Certificate (unless other evidence in respect thereof
be herein specifically prescribed); and any resolution of the Board of Directors
or the Guarantor’s Board of Directors may be evidenced to the Trustee by a copy
thereof certified by the secretary or any assistant secretary of the Company or
the Guarantor, as the case may be;

(c) the Trustee may consult with counsel of its selection and any advice or
Opinion of Counsel shall be full and complete authorization and protection in
respect of any action taken, suffered or omitted to be taken by it hereunder in
good faith and in reliance on such advice or Opinion of Counsel;

(d) the Trustee shall be under no obligation to exercise any of the rights,
trusts or powers vested in it by this Indenture at the request, order or
direction of any of the Securityholders pursuant to the provisions of this
Indenture, unless such Securityholders shall have offered to the Trustee
security or indemnity satisfactory to it against the costs, expenses and
liabilities which might be incurred therein or thereby;

(e) the Trustee shall not be liable for any action taken or omitted by it in
good faith and believed by it to be authorized or within the discretion, rights
or powers conferred upon it by this Indenture;

(f) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, appraisal, bond, debenture,
note, coupon, security, or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney at the
sole cost of the Company and shall incur no liability or additional liability of
any kind by reason of such inquiry or investigation;

(g) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys not
regularly in its employ and the Trustee shall not be responsible for any
misconduct or negligence on the part of any such agent or attorney appointed
with due care by it hereunder;

(h) the Trustee shall not be deemed to have notice or be charged with knowledge
of any default or Event of Default unless a Responsible Officer has received
written notice from the Company, the Guarantor or any Holder of such default or
Event of Default at the Corporate Trust Office of the Trustee and such notice
references the Securities and this Indenture and identifies each such default or
Event of Default;

(i) the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, co-trustee, custodian and other Person employed to
act hereunder;

(j) the Trustee may request that the Company or the Guarantor deliver an
Officers’ Certificate or Guarantor’s Officer’s Certificate, respectively,
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture, which Officers’
Certificate or Guarantor’s Officer’s Certificate, as the case may be, may be
signed by any person authorized to sign an Officers’ Certificate or Guarantor’s
Officer’s Certificate, as the case may be, including any person specified as so
authorized in any such certificate previously delivered and not superseded;

(k) no provision of this Indenture shall be deemed to impose any duty or
obligation on the Trustee to perform any act or acts, receive or obtain any
interest in property or exercise any interest in property, or exercise any
right, power, duty or obligation conferred or imposed on it in any jurisdiction
in which it shall be illegal, or in which the Trustee shall be unqualified or
incompetent in accordance with applicable law, to perform any such act or acts,
to receive or obtain any such interest in property or to exercise any such
right, power, duty or obligation; and no permissive or discretionary power or
authority available to the Trustee shall be construed to be a duty;

(l) anything in this Indenture notwithstanding, in no event shall the Trustee be
liable for special, indirect, punitive or consequential loss or damage of any
kind whatsoever (including but not limited to loss of profit), even if the
Trustee has been advised as to the likelihood of such loss or damage and
regardless of the form of action; and

(m) the Trustee shall not be responsible or liable for any failure or delay in
the performance of its obligations under this Indenture arising out of or
caused, directly or indirectly, by circumstances beyond its reasonable control,
including, without limitation, acts of God; earthquakes; fire; flood; terrorism;
wars and other military disturbances; sabotage; epidemics; riots; interruptions;
loss or malfunctions of utilities, computer (hardware or software) or
communication services; accidents; labor disputes; acts of civil or military
authority and governmental action.

SECTION 6.3 Trustee Not Responsible for Recitals, Disposition of Securities or
Application of Proceeds Thereof. The recitals contained herein and in the
Securities, except the Trustee’s certificate of authentication, shall be taken
as the statements of the Company or the Guarantor, as the case may be, and the
Trustee assumes no responsibility for the correctness of the same. The Trustee
makes no representation as to the validity or sufficiency of this Indenture or
of the Securities. The Trustee shall not be accountable for the use or
application by the Company or the Guarantor, as the case may be, of any of the
Securities or of the proceeds thereof.

SECTION 6.4 Trustee and Agents May Hold Securities; Collections, etc. The
Trustee, any Paying Agent, Registrar, or any agent of the Company, the Guarantor
or the Trustee, in its individual or any other capacity, may become the owner or
pledgee of Securities with the same rights it would have if it were not the
Trustee or such agent and, subject to Sections 6.8 and 6.13, if operative, may
otherwise deal with the Company or the Guarantor, as the case may be, and
receive, collect, hold and retain collections from the Company or the Guarantor,
as the case may be, with the same rights it would have if it were not the
Trustee or such agent.

SECTION 6.5 Moneys Held by Trustee. Subject to the provisions of Section 10.4
hereof, all moneys received by the Trustee shall, until used or applied as
herein provided, be held in trust for the purposes for which they were received,
but need not be segregated from other funds except to the extent required by
mandatory provisions of law. Neither the Trustee nor any agent of the Company,
the Guarantor or the Trustee shall be under any liability for interest on any
moneys received by it hereunder.

SECTION 6.6 Compensation and Indemnification of Trustee and Its Prior Claim. The
Company and the Guarantor, covenant and agree to pay in Dollars to the Trustee
from time to time, and the Trustee shall be entitled to, such compensation as
shall be agreed in writing between the Company or the Guarantor, as the case may
be, and the Trustee (which shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust) and the Company and
the Guarantor covenant and agree to pay or reimburse in Dollars the Trustee and
each predecessor Trustee upon its request for all expenses, disbursements and
advances incurred or made by or on behalf of it in accordance with any of the
provisions of this Indenture (including the compensation and the expenses and
disbursements of its counsel and of all agents and other persons not regularly
in its employ) except any such expense, disbursement or advance as may arise
from its negligence or bad faith. Each of the Company and the Guarantor also
covenants to indemnify the Trustee and each predecessor Trustee for, and to hold
it harmless against, any and all loss, liability, damage, claim or expense,
including taxes (other than taxes based on the income of the Trustee), incurred
without negligence or bad faith on its part, arising out of or in connection
with the acceptance or administration of this Indenture or the trusts hereunder
and its duties hereunder, including the costs and expenses of defending itself
against or investigating any claim (whether asserted by the Company, the
Guarantor, a Holder or any other Person) of liability in the premises. The
obligations of the Company and the Guarantor under this Section to compensate
and indemnify the Trustee and each predecessor Trustee and to pay or reimburse
the Trustee and each predecessor Trustee for expenses, disbursements and
advances shall constitute additional indebtedness hereunder and shall survive
the satisfaction and discharge of the Securities and this Indenture, the
termination for any reason of this Indenture, or the resignation or removal of
the Trustee. Such additional indebtedness shall be a senior claim to that of the
Securities upon all property and funds held or collected by the Trustee as such,
except funds held in trust for the benefit of the Holders of particular
Securities, and the Securities are hereby subordinated to such senior claim.

When the Trustee incurs expenses or renders services in connection with an Event
of Default specified in Section 5.1(e), the expenses (including the reasonable
charges and expenses of its counsel) and the compensation for the services are
intended to constitute expenses of administration under any applicable Federal
or state bankruptcy, insolvency or other similar law.

“Trustee” for purposes of this Section shall include any predecessor Trustee;
provided, however, that the negligence, willful misconduct or bad faith of any
Trustee hereunder shall not affect the rights of any other Trustee hereunder.

SECTION 6.7 Right of Trustee to Rely on Officers’ Certificate, Guarantor’s
Officer’s Certificate, etc. Subject to Sections 6.1 and 6.2, whenever in the
administration of the trusts of this Indenture the Trustee shall deem it
necessary or desirable that a matter be proved or established prior to taking or
suffering or omitting any action hereunder, such matter (unless other evidence
in respect thereof be herein specifically prescribed) may, in the absence of bad
faith on the part of the Trustee, be deemed to be conclusively proved and
established by an Officers’ Certificate or Guarantor’s Officer’s Certificate, as
the case may be, complying with Section 11.5 delivered to the Trustee, and such
certificate, in the absence of bad faith on the part of the Trustee, shall be
full warrant to the Trustee for any action taken, suffered or omitted by it or
under the provisions of this Indenture upon the faith thereof.

SECTION 6.8 Disqualification of Trustee; Conflicting Interests. If the Trustee
for the Securities of any Series has or shall acquire any “conflicting
interest,” as defined in the Trust Indenture Act, it shall, within 90 days after
ascertaining that it has such conflicting interest, and if the default (as
defined in the Trust Indenture Act) to which such conflicting interest relates
has not been cured or waived or otherwise eliminated before the end of such
90-day period, the Trustee shall, either eliminate such conflicting interest or
resign in the manner and with the effect specified in the Trust Indenture Act
and this Indenture.

SECTION 6.9 Persons Eligible for Appointment as Trustee. The Trustee for each
Series of Securities hereunder shall at all times be a Corporation organized and
doing business under the laws of the United States of America or of any State or
the District of Columbia having a combined capital and surplus of at least
$50,000,000, and which is authorized under such laws to exercise corporate trust
powers and is subject to supervision or examination by Federal, state or
District of Columbia authority. If such Corporation publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section, the combined capital and surplus of such Corporation shall be deemed to
be its combined capital and surplus as set forth in its most recent report of
condition so published. In case at any time the Trustee shall cease to be
eligible in accordance with the provisions of this Section, the Trustee shall
resign immediately in the manner and with the effect specified in Section 6.10.

SECTION 6.10 Resignation and Removal; Appointment of Successor Trustee. (a) The
Trustee, or any trustee or trustees hereafter appointed, may at any time resign
with respect to one or more or all Series of Securities by giving written notice
of resignation to the Company and the Guarantor and by mailing notice thereof to
the Holders in the manner and to the extent provided in Section 11.4. Upon
receiving such notice of resignation, the Company or the Guarantor, as the case
may be, shall promptly appoint a successor trustee or trustees with respect to
the applicable Series by written instrument in duplicate, executed by authority
of the Board of Directors or the Guarantor’s Board of Directors, as the case may
be, one copy of which instrument shall be delivered to the resigning Trustee and
one copy to the successor trustee or trustees. If no successor trustee shall
have been so appointed with respect to any Series and have accepted appointment
within 30 days after the mailing of such notice of resignation, the resigning
trustee may petition, at the expense of the Company and the Guarantor, any court
of competent jurisdiction for the appointment of a successor trustee, or any
Securityholder who has been a bona fide Holder of a Security or Securities of
the applicable Series for at least six months may, subject to the provisions of
Section 5.12, on behalf of himself and all others similarly situated, petition
any such court for the appointment of a successor trustee. Such court may
thereupon, after such notice, if any, as it may deem proper and prescribe,
appoint a successor trustee.

(b) In case at any time any of the following shall occur:

(i) the Trustee shall fail to comply with the provisions of Section 6.8 with
respect to any Series of Securities after written request therefor by the
Company, the Guarantor or by any Securityholder who has been a bona fide Holder
of a Security or Securities of such Series for at least six months unless the
Trustee’s duty to resign is stayed in accordance with the provisions of Section
310(b) of the Trust Indenture Act; or

(ii) the Trustee shall cease to be eligible in accordance with the provisions of
Section 6.9 and shall fail to resign after written request therefor by the
Company, the Guarantor or by any Securityholder; or

(iii) the Trustee shall become incapable of acting with respect to any Series of
the Securities, or shall be adjudged a bankrupt or insolvent, or a receiver or
liquidator of the Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation;

then, in any such case, the Company or the Guarantor may remove the Trustee with
respect to the applicable Series of Securities and appoint a successor trustee
for such Series by written instrument, in duplicate, executed by order of the
Board of Directors of the Company or the Guarantor’s Board of Directors, as the
case may be, one copy of which instrument shall be delivered to the Trustee so
removed and one copy to the successor trustee, or, subject to the provisions of
Section 5.12, any Securityholder who has been a bona fide Holder of a Security
or Securities of such Series for at least six months may on behalf of himself
and all others similarly situated, petition any court of competent jurisdiction
for the removal of the Trustee and the appointment of a successor trustee with
respect to such Series. Such court may thereupon, after such notice, if any, as
it may deem proper and prescribe, remove the Trustee and appoint a successor
trustee.

(c) The Holders of a majority in aggregate principal amount of the Securities of
each Series at the time Outstanding may at any time remove the Trustee with
respect to Securities of such Series and such Holders shall provide promptly to
the Company and the Guarantor the evidence provided for in Section 7.1 of the
action in that regard taken by the Securityholders. In such an event and upon
receipt of such evidence, the Company or the Guarantor will appoint a successor
trustee with respect to the Securities of such Series by delivering to the
Trustee so removed, and to the successor trustee so appointed such evidence
received from the Holders.

If no successor Trustee shall have been appointed with respect to such Series
within 30 days after the mailing of such notice of removal, the Trustee being
removed may petition, at the expense of the Company and the Guarantor, any court
of competent jurisdiction for the appointment of a successor Trustee with
respect to the Securities of such Series.

(d) Any resignation or removal of the Trustee with respect to any Series and any
appointment of a successor trustee with respect to such Series pursuant to any
of the provisions of this Section 6.10 shall become effective upon acceptance of
appointment by the successor trustee as provided in Section 6.11.

SECTION 6.11 Acceptance of Appointment by Successor Trustee. Any successor
trustee appointed as provided in Section 6.10 shall execute and deliver to the
Company, the Guarantor and to its predecessor Trustee an instrument accepting
such appointment hereunder, and thereupon the resignation or removal of the
predecessor Trustee with respect to all or any applicable Series shall become
effective and such successor trustee, without any further act, deed or
conveyance, shall become vested with all rights, powers, duties and obligations
with respect to such Series of its predecessor hereunder, with like effect as if
originally named as trustee for such Series hereunder; but, nevertheless, on the
written request of the Company, of the Guarantor or of the successor trustee,
upon payment of its charges then unpaid, the trustee ceasing to act shall,
subject to Section 10.4, pay over to the successor trustee all moneys at the
time held by it hereunder and shall execute and deliver an instrument
transferring to such successor trustee all such rights, powers, duties and
obligations. Upon request of any such successor trustee, the Company shall
execute any and all instruments in writing for more fully and certainly vesting
in and confirming to such successor trustee all such rights and powers. Any
trustee ceasing to act shall, nevertheless, retain a prior claim upon all
property or funds held or collected by such trustee to secure any amounts then
due it pursuant to the provisions of Section 6.6.

If a successor trustee is appointed with respect to the Securities of one or
more (but not all) Series, the Company, the Guarantor, the predecessor Trustee
and each successor trustee with respect to the Securities of any applicable
Series shall execute and deliver an indenture supplemental hereto which shall
contain such provisions as shall be deemed necessary or desirable to confirm
that all the rights, powers, trusts and duties of the predecessor Trustee with
respect to the Securities of any Series as to which the predecessor Trustee is
not retiring shall continue to be vested in the predecessor Trustee, and shall
add to or change any of the provisions of this Indenture as shall be necessary
to provide for or facilitate the administration of the trusts hereunder by more
than one trustee, it being understood that nothing herein or in such
supplemental indenture shall constitute such trustees co-trustees of the same
trust and that each such trustee shall be trustee of a trust or trusts under
separate indentures.

No successor trustee with respect to any Series of Securities shall accept
appointment as provided in this Section 6.11 unless at the time of such
acceptance such successor trustee shall be qualified under the provisions of
Section 6.8 and eligible under the provisions of Section 6.9.

Upon acceptance of appointment by any successor trustee as provided in this
Section 6.11, the Company or the Guarantor, as the case may be, shall give
notice in the manner and to the extent provided in Section 11.4 to the Holders
of Securities of any Series for which such successor trustee is acting as
trustee at their last addresses as they shall appear in the Security Register.
If the acceptance of appointment is substantially contemporaneous with the
resignation, then the notice called for by the preceding sentence may be
combined with the notice called for by Section 6.10. If the Company fails to
mail such notice within ten days after acceptance of appointment by the
successor trustee, the successor trustee shall cause such notice to be mailed at
the expense of the Company and the Guarantor.

SECTION 6.12 Merger, Conversion, Consolidation or Succession to Business of
Trustee. Any Corporation into which the Trustee may be merged or converted or
with which it may be consolidated, or any Corporation resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
Corporation succeeding to all or substantially all the corporate trust business
of the Trustee, shall be the successor of the Trustee hereunder, provided that
such Corporation shall be qualified under the provisions of Section 6.8 and
eligible under the provisions of Section 6.9, without the execution or filing of
any paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture any of the Securities of any Series shall have been
authenticated but not delivered, any such successor to the Trustee may adopt the
certificate of authentication of any predecessor Trustee and deliver such
Securities so authenticated; and, in case at that time any of the Securities of
any Series shall not have been authenticated, any successor to the Trustee may
authenticate such Securities either in the name of any predecessor Trustee
hereunder or in the name of the successor Trustee; and in all such cases such
certificates shall have the full force which it is anywhere in the Securities of
such Series or in this Indenture provided that the certificate of the Trustee
shall have; provided, that the right to adopt the certificate of authentication
of any predecessor Trustee or to authenticate Securities of any Series in the
name of any predecessor Trustee shall apply only to its successor or successors
by merger, conversion or consolidation.

SECTION 6.13 Preferential Collection of Claims Against the Company. If and when
the Trustee shall be or become a creditor of the Company (or any other obligor
upon the Securities), the Trustee shall be subject to the provisions of the
Trust Indenture Act, if such act shall then be applicable to this Indenture,
regarding the collection of claims against the Company or the Guarantor (or any
such other obligor).

SECTION 6.14 Appointment of Co-Trustees. At any time or times, for the purpose
of meeting the legal requirements of any jurisdiction in which any collateral
may at the time be located, or if the Trustee is unable or unwilling to execute
any documents in a jurisdiction in which any collateral may at any time be
located or hold or enforce the rights of the secured parties thereunder, each of
the Company and the Trustee shall have power to appoint, and, upon the written
request of the Trustee or of the Holders of at least twenty-five per centum
(25%) in aggregate principal amount of the Notes then Outstanding, the Company
shall for such purpose join with the Trustee in the execution and delivery of
all instruments and agreements necessary or proper to appoint, one or more
Persons approved by the Trustee and, if no Event of Default shall have occurred
and be continuing, by the Company either to act as co-trustee, jointly with the
Trustee, of all or any part of any collateral, or to act as separate trustee of
any such property, in either case with such powers as may be provided in the
instrument of appointment, and to vest in such Person or Persons, in the
capacity aforesaid, any property, title, right or power deemed necessary or
desirable, subject to the other provisions of this Section. If the Company does
not join in such appointment within fifteen (15) days after the receipt by it of
a request so to do, or if an Event of Default shall have occurred and be
continuing, the Trustee alone shall have power to make such appointment.

Should any written instrument or instruments from the Company and the Guarantor
be required by any co-trustee or separate trustee so appointed to more fully
confirm to such co-trustee or separate trustee such property, title, right or
power, any and all such instruments shall, on request, be executed, acknowledged
and delivered by the Company and the Guarantor.

Every co-trustee or separate trustee shall, to the extent permitted by law, but
to such extent only, be appointed subject to the following conditions:

(a) The Securities shall be authenticated and delivered, and all rights, powers,
duties and obligations hereunder in respect of the custody of securities, cash
and other personal property held by, or required to be deposited or pledged
with, the Trustee hereunder, shall be exercised solely, by the Trustee;

(b) The rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by such appointment shall be
conferred or imposed upon and exercised or performed either by the Trustee or by
the Trustee and such co-trustee or separate trustee jointly, as shall be
provided in the instrument appointing such co-trustee or separate trustee,
except to the extent that under any law of any jurisdiction in which any
particular act is to be performed the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by such co-trustee or separate
trustee;

(c) The Trustee at any time, by an instrument in writing executed by it, with
the concurrence of the Company and the Guarantor, may accept the resignation of
or remove any co-trustee or separate trustee appointed under this Section, and,
if an Event of Default shall have occurred and be continuing, the Trustee shall
have power to accept the resignation of, or remove, any such co-trustee or
separate trustee without the concurrence of the Company. Upon the written
request of the Trustee, the Company and the Guarantor shall join with the
Trustee in the execution and delivery of all instruments and agreements
necessary or proper to effectuate such resignation or removal. A successor to
any co-trustee or separate trustee so resigned or removed may be appointed in
the manner provided in this Section;

(d) Neither the Trustee nor any co-trustee or separate trustee hereunder shall
be personally liable by reason of any act or omission of any other trustee
hereunder; and

(e) Any Act of Holders delivered to the Trustee shall be deemed to have been
delivered to each such co-trustee and separate trustee.

ARTICLE SEVEN

CONCERNING THE SECURITYHOLDERS

SECTION 7.1 Evidence of Action Taken by Securityholders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by a specified
percentage in principal amount of the Securityholders of any or all Series may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such specified percentage of Securityholders in person or by
agent duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee. Proof of execution of any instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Indenture and (subject to Sections 6.1 and 6.2) conclusive in favor of the
Trustee, the Company and the Guarantor, if made in the manner provided in this
Article.

(b) The ownership of Securities shall be proved by the Security Register.

SECTION 7.2 Proof of Execution of Instruments. The execution of any instrument
by a Securityholder or his agent or proxy may be proved in accordance with such
reasonable rules and regulations as may be prescribed by the Trustee or in such
manner as shall be satisfactory to the Trustee.

SECTION 7.3 Holders to Be Treated as Owners. The Company, the Guarantor, the
Trustee and any agent of the Company, the Guarantor or the Trustee may deem and
treat the person in whose name any Security shall be registered upon the
Security Register for such Series as the absolute owner of such Security
(whether or not such Security shall be overdue and notwithstanding any notation
of ownership or other writing thereon) for the purpose of receiving payment of
or on account of the principal of, interest on, and any Additional Amounts with
respect to, such Security and for all other purposes; and neither the Company,
the Guarantor, the Trustee nor any agent of the Company, the Guarantor or the
Trustee shall be affected by any notice to the contrary. All such payments so
made to any such person, or upon his order, shall be valid, and, to the extent
of the sum or sums so paid, effectual to satisfy and discharge the liability for
moneys payable upon any such Security.

SECTION 7.4 Securities Owned by Company Deemed Not Outstanding. In determining
whether the Holders of the requisite aggregate principal amount of Outstanding
Securities of any or all Series have concurred in any direction, consent or
waiver under this Indenture or whether a quorum is present at a meeting of
Holders of Securities, Securities which are owned by the Company, the Guarantor
or any other obligor on the Securities with respect to which such determination
is being made or by any person directly or indirectly controlling or controlled
by or under direct or indirect common control with the Company, the Guarantor or
any other obligor on the Securities with respect to which such determination is
being made shall be disregarded and deemed not to be Outstanding for the purpose
of any such determination, except that for the purpose of determining whether
the Trustee shall be protected in relying on any such direction, consent or
waiver, and for purposes of determining the presence of a quorum, only
Securities which a Responsible Officer of the Trustee actually knows are so
owned shall be so disregarded. Securities so owned which have been pledged in
good faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Trustee the pledgee’s right so to act with respect to such
Securities and that the pledgee is not the Company, the Guarantor or any other
obligor upon the Securities or any person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Company, the
Guarantor or any other obligor on the Securities. In case of a dispute as to
such right, the advice of counsel shall be full protection in respect of any
decision made by the Trustee in accordance with such advice. Upon request of the
Trustee, the Company shall furnish to the Trustee promptly an Officers’
Certificate listing and identifying all Securities, if any, known by the Company
to be owned or held by or for the account of any of the above-described persons;
and, subject to Sections 6.1 and 6.2, the Trustee shall be entitled to accept
such Officers’ Certificate as conclusive evidence of the facts therein set forth
and of the fact that all Securities not listed therein are Outstanding for the
purpose of any such determination.

SECTION 7.5 Right of Revocation of Action Taken. At any time prior to (but not
after) the evidencing to the Trustee, as provided in Section 7.1, of the taking
of any action by the Holders of the percentage in aggregate principal amount of
the Securities of any or all Series, as the case may be, specified in this
Indenture in connection with such action, any Holder of a Security the serial
number of which is shown by the evidence to be included among the serial numbers
of the Securities the Holders of which have consented to such action may, by
filing written notice at the Corporate Trust Office and upon proof of holding as
provided in this Article, revoke such action so far as concerns such Security.
Except as aforesaid any such action taken by the Holder of any Security shall be
conclusive and binding upon such Holder and upon all future Holders and owners
of such Security and of any Securities issued in exchange or substitution
therefor, irrespective of whether or not any notation in regard thereto is made
upon any such Security. Any action taken by the Holders of the percentage in
aggregate principal amount of the Securities of any or all Series, as the case
may be, specified in this Indenture in connection with such action shall be
conclusively binding upon the Company, the Guarantor, the Trustee and the
Holders of all the Securities affected by such action.

SECTION 7.6 Record Date for Determination of Holders Entitled to Vote. The
Company may, in the circumstances permitted by the Trust Indenture Act, if
applicable, set a record date for the purpose of determining the Securityholders
entitled to give or take any request, demand, authorization, direction, notice,
consent, waiver or other action, or to vote on any action, authorized or
permitted to be given or taken by Securityholders. If there is to be a record
date and no such record date has been set by the Company prior to the first
solicitation of a Securityholder made by any Person in respect of any such
action, or, in the case of any such vote, prior to such vote, the record date
for any such action or vote shall be the 30th day (or, if later, the date of the
most recent list of Holders required to be provided pursuant to Section 4.1)
prior to such first solicitation or vote, as the case may be. With regard to any
record date, only the Holders on such date (or their duly appointed proxies)
shall be entitled to give or take, or vote on, the relevant action.

SECTION 7.7 Regarding the Depositary. None of the Trustee, the Paying Agent or
the Registrar shall have any responsibility or obligation to any beneficial
owner in a Global Security, any member of or Participant in the Depositary or
other Person with respect to the accuracy of the records of the Depositary or
its nominee or of any Participant, with respect to any ownership interest in the
Securities or with respect to the delivery to any Participant, beneficial owner
or other Person (other than the Depositary) of any notice (including any notice
of redemption) or the payment of any amount, under or with respect to such
Securities. All notices and communications to be given to the Securityholders
and all payments to be made to Holders under the Securities and this Indenture
shall be given or made only to or upon the order of the registered Holders
(which shall be the Depositary or its nominee in the case of the Global
Security). The rights of beneficial owners in the Global Security shall be
exercised only through the Depositary subject to the applicable procedures. The
Trustee, the Paying Agent and the Registrar shall be entitled to rely and shall
be fully protected in relying upon information furnished by the Depositary with
respect to its members, participants and any beneficial owners. The Trustee, the
Paying Agent and the Registrar shall be entitled to deal with the Depositary,
and any nominee thereof, that is the registered Holder of any Global Security
for all purposes of this Indenture relating to such Global Security (including
the payment of principal, premium, if any, and interest and additional amounts,
if any, and the giving of instructions or directions by or to the owner or
holder of a beneficial ownership interest in such Global Security) as the sole
Holder of such Global Security and shall have no obligations to the beneficial
owners thereof. None of the Trustee, the Paying Agent or the Registrar shall
have any responsibility or liability for any acts or omissions of the Depositary
with respect to such Global Security, for the records of any such depositary,
including records in respect of beneficial ownership interests in respect of any
such Global Security, for any transactions between the Depositary and any
Participant or between or among the Depositary, any such Participant and/or any
holder or owner of a beneficial interest in such Global Security, or for any
transfers of beneficial interests in any such Global Security.

ARTICLE EIGHT

SUPPLEMENTAL INDENTURES

SECTION 8.1 Supplemental Indentures Without Consent of Securityholders. The
Company (when authorized by a resolution of its Board of Directors), the
Guarantor (when authorized by a Guarantor’s Board Resolution) and the Trustee
for the Securities of an effected Series may from time to time and at any time
enter into an indenture or indentures supplemental hereto (which shall conform
to the provisions of the Trust Indenture Act of 1939, if such act shall then be
applicable to the Indenture, as in force at the date of the execution thereof),
in form satisfactory to such Trustee, and applicable to a particular Series of
Securities or all Series of Securities outstanding or to be outstanding
hereunder for one or more of the following purposes:

(a) to convey, transfer, assign, mortgage or pledge to the Trustee as security
for the Securities of one or more Series any property or assets;

(b) to evidence the succession of another Corporation to the Company or the
Guarantor, or successive successions, and the assumption by the successor
Corporation of the covenants, agreements and obligations of the Company or the
Guarantor, as the case may be, pursuant to Article Nine;

(c) to add to the covenants of the Company or the Guarantor, as the case may be,
such further covenants, restrictions, conditions or provisions as its Board of
Directors and the Trustee shall consider to be for the protection of the Holders
of Securities of any or all Series and, if such additional covenants are to be
for the benefit of less than all the Series of Securities stating that such
covenants are being added solely for the benefit of such Series, and to make the
occurrence, or the occurrence and continuance, of a default in any such
additional covenants, restrictions, conditions or provisions an Event of Default
permitting the enforcement of all or any of the several remedies provided in
this Indenture as herein set forth (and if such additional Events of Default are
to be for the benefit of less than all Series of the Securities stating that
such Events of Default are being added solely for the benefit of such Series);
provided, that in respect of any such additional covenant, restriction,
condition or provision such supplemental indenture may provide for a particular
period of grace after default (which period may be shorter or longer than that
allowed in the case of other defaults) or may provide for an immediate
enforcement upon such an Event of Default or may limit the remedies available to
the Trustee upon such an Event of Default or may limit the right of the Holders
of not less than a majority in aggregate principal amount at Maturity of the
Securities of such Series to waive such an Event of Default;

(d) to cure any ambiguity or to correct or supplement any provision contained
herein or in any supplemental indenture which may be defective or inconsistent
with any other provision contained herein or in any supplemental indenture; or
to make such other provisions in regard to matters or questions arising under
this Indenture or under any supplemental indenture as the Board of Directors or
the Guarantor’s Board of Directors may deem necessary or desirable and which
shall not materially and adversely affect the interests of the Holders of the
Securities;

(e) to establish the form or terms of Securities of any Series as permitted by
Sections 2.1 and 2.3;

(f) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee with respect to the Securities of one or more Series and to
add to or change any of the provisions of this Indenture as shall be necessary
to provide for or facilitate the administration of the trusts hereunder by more
than the one Trustee, pursuant to the requirements of Section 6.11; or

(g) for the issuance of a different Series of Securities; provided, that prior
to the issuance of any such different Series, a supplemental indenture may
change any provision of this Indenture applicable only to such Series.

Any amendment described in clause (d) above made solely to conform this
Indenture or the Securities of a particular Series to the final offering
memorandum or other disclosure document provided to investors in connection with
the initial offering of such Securities by the Company will not be deemed to
adversely affect the interests of the Holders in any respect.

The Trustee is hereby authorized to join with the Company and the Guarantor in
the execution of any such supplemental indenture, to make any further
appropriate agreements and stipulations which may be therein contained and to
accept the conveyance, transfer, assignment, mortgage or pledge of any property
thereunder, but the Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

Any supplemental indenture authorized by the provisions of this Section may be
executed without the consent of the Holders of any of the Securities at the time
Outstanding, notwithstanding any of the provisions of Section 8.2.

SECTION 8.2 Supplemental Indentures With Consent of Securityholders. With the
consent (evidenced as provided in Article Seven) of the Holders of not less than
a majority in aggregate principal amount at Maturity of the Securities at the
time Outstanding of each Series affected by such supplemental indenture (treated
as one class), the Company, when authorized by a resolution of its Board of
Directors, the Guarantor, when authorized by a Guarantor’s Board Resolution and
the Trustee for such Series of Securities may, from time to time and at any
time, enter into an indenture or indentures supplemental hereto (which shall
conform to the provisions of the Trust Indenture Act of 1939, if such act shall
then be applicable to the Indenture, as in force at the date of execution
thereof) for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Indenture or of any supplemental
indenture or of modifying in any manner the rights of the Holders of the
Securities of each such Series; provided, that no such supplemental indenture
shall (a) extend the final Maturity of any Security of such Series, or reduce
the principal amount thereof or reduce the rate or extend the time of payment of
interest thereon, or reduce any amount payable on redemption thereof, or impair
or affect the right of any Securityholder of such Series to institute suit for
payment thereof or (b) reduce the aforesaid percentage of Securities of any such
Series, the consent of the Holders of which is required for any such
supplemental indenture, without the consent of the Holders of each Security of
such Series so affected.

Upon the request of the Company or the Guarantor, accompanied by a copy of a
resolution of the Board of Directors or by a copy of a Guarantor’s Board
Resolution, certified by the secretary or an assistant secretary of the Company
or the Guarantor, as the case may be, authorizing the execution of any such
supplemental indenture, and upon the filing with the Trustee for such Series of
Securities of evidence of the consent of Securityholders as aforesaid and other
documents, if any, required by Section 7.1, the Trustee for such Series of
Securities shall join with the Company and the Guarantor in the execution of
such supplemental indenture unless such supplemental indenture affects such
Trustee’s own rights, duties or immunities under this Indenture or otherwise, in
which case such Trustee may in its discretion, but shall not be obligated to,
enter into such supplemental indenture.

It shall not be necessary for the consent of the Securityholders under this
Section to approve the particular form of any proposed supplemental indenture,
but it shall be sufficient if such consent shall approve the substance thereof.

Promptly after the execution by the Company, the Guarantor and the Trustee of
any supplemental indenture pursuant to the provisions of this Section, the
Company and the Guarantor shall give notice in the manner and to the extent
provided in Section 11.4 to the Holders of Securities of each Series affected
thereby at their addresses as they shall appear on the Security Register,
setting forth in general terms the substance of such supplemental indenture. Any
failure of the Company or the Guarantor to mail such notice, or any defect
therein, shall not, however, in any way impair or affect the validity of any
such supplemental indenture.

For the purposes of this Section 8.2 only, if the Securities of any Series are
issuable upon the exercise of warrants, each holder of an unexercised and
unexpired warrant with respect to such Series shall be deemed to be a Holder of
Outstanding Securities of such Series in the amount issuable upon the exercise
of such warrant. For such purposes, the ownership of any such warrant shall be
determined by the Company and the Guarantor in a manner consistent with
customary commercial practices. The Trustee for such Series shall be entitled to
rely on an Officers’ Certificate or a Guarantor’s Officer’s Certificate as to
the principal amount of Securities of such Series in respect of which consents
shall have been executed by holders of such warrants.

SECTION 8.3 Effect of Supplemental Indenture. Upon the execution of any
supplemental indenture pursuant to the provisions hereof, this Indenture shall
be and be deemed to be modified and amended in accordance therewith and the
respective rights, limitations of rights, obligations, duties and immunities
under this Indenture of the Trustee, the Company, the Guarantor and the Holders
of Securities of each Series affected thereby shall thereafter be determined,
exercised and enforced hereunder subject in all respects to such modifications
and amendments, and all the terms and conditions of any such supplemental
indenture shall be and be deemed to be part of the terms and conditions of this
Indenture for any and all purposes.

SECTION 8.4 Documents to Be Given to Trustee. The Trustee, subject to the
provisions of Sections 6.1 and 6.2, shall receive an Officers’ Certificate or
Guarantor’s Officer’s Certificate, as the case may be, and an Opinion of Counsel
as conclusive evidence that any supplemental indenture executed pursuant to this
Article Eight complies with the applicable provisions of this Indenture.

SECTION 8.5 Notation on Securities in Respect of Supplemental Indentures.
Securities of any Series authenticated and delivered after the execution of any
supplemental indenture pursuant to the provisions of this Article may bear, upon
the direction of the Company, a notation for the Securities of such Series as to
any matter provided for by such supplemental indenture or as to any action taken
at any such meeting. If the Company or the Trustee shall so determine, new
Securities of any Series so modified as to conform, in the opinion of the
Trustee and the Board of Directors, to any modification of this Indenture
contained in any such supplemental indenture may be prepared by the Company,
authenticated by the Trustee and delivered in exchange for the Securities of
such Series then Outstanding.

ARTICLE NINE

CONSOLIDATION, AMALGAMATION, MERGER AND SALES

SECTION 9.1 Company May Consolidate, etc., on Certain Terms. The Company shall
not consolidate or amalgamate with or merge into any other Person (whether or
not affiliated with the Company), or convey, transfer or lease its properties
and assets as an entirety or substantially as an entirety to any other Person
(whether or not affiliated with the Company), and the Company shall not permit
any other Person (whether or not affiliated with the Company) to consolidate or
amalgamate with or merge into the Company or convey, transfer or lease its
properties and assets as an entirety or substantially as an entirety to the
Company; unless:

(a) in case the Company shall consolidate or amalgamate with or merge into
another Person or convey, transfer or lease its properties and assets as an
entirety or substantially as an entirety to any Person, the Person formed by
such consolidation or amalgamation or into which the Company is merged or the
Person, if not the Company, which acquires by conveyance or transfer, or which
leases, the properties and assets of the Company as an entirety or substantially
as an entirety shall be a Corporation organized and existing under the laws of
the United States of America or any state thereof or the District of Columbia
and shall expressly assume, by an indenture (or indentures, if at such time
there is more than one Trustee) supplemental hereto, executed by the successor
Person and the Guarantor and delivered to the Trustee the due and punctual
payment of the principal of, any premium and interest on and any Additional
Amounts with respect to all the Securities and the performance of every
obligation in this Indenture and the Outstanding Securities on the part of the
Company to be performed or observed, provided, that, unless such person is a
Corporation, a corporate co-issuer will be added to the Securities and this
Indenture by a supplemental indenture;

(b) immediately after giving effect to such transaction and treating any
indebtedness which becomes an obligation of the Company or a Subsidiary as a
result of such transaction as having been incurred by the Company or such
Subsidiary at the time of such transaction, no Event of Default or event which,
after notice or lapse of time, or both, would become an Event of Default, shall
have occurred and be continuing; and

(c) either the Company or the successor Person shall have delivered to the
Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that
such consolidation, merger, conveyance, transfer or lease and, if a supplemental
indenture is required in connection with such transaction, such supplemental
indenture comply with this Article and that all conditions precedent herein
provided for relating to such transaction have been complied with.

SECTION 9.2 Successor Corporation Substituted. In case of any such
consolidation, merger, conveyance, transfer, sale or lease and following such an
assumption by the successor Person or Persons, such successor Person or Persons
shall succeed to and be substituted for the Company, with the same effect as if
it had been named herein. Such successor Corporation may cause to be signed, and
may issue either in its own name or in the name of the Company prior to such
succession any or all of the Securities issuable hereunder which theretofore
shall not have been signed by the Company and delivered to the Trustee; and,
upon the order of such successor Corporation instead of the Company and subject
to all the terms, conditions and limitations in this Indenture prescribed, the
Trustee shall authenticate and shall deliver any Securities, which previously
shall have been signed and delivered by the officers of the Company to the
Trustee for authentication, and any Securities which such successor Corporation
thereafter shall cause to be signed and delivered to the Trustee for that
purpose. All of the Securities so issued shall in all respects have the same
legal rank and benefit under this Indenture as the Securities theretofore or
thereafter issued in accordance with the terms of this Indenture as though all
of such Securities had been issued at the date of the execution hereof.

In case of any such merger, conveyance, transfer, sale or lease such changes in
phraseology and form (but not in substance) may be made in the Securities
thereafter to be issued as may be appropriate.

In the event of any such sale or conveyance (other than a conveyance by way of
lease) the Company or any successor Person or Persons which shall theretofore
have become such in the manner described in this Article shall be discharged
from all obligations and covenants under this Indenture and the Securities and
may be liquidated and dissolved.

SECTION 9.3 Guarantor May Consolidate, Etc., Only on Certain Terms.

The Guarantor shall not consolidate or amalgamate with or merge into any other
Person (whether or not affiliated with the Guarantor), or convey, transfer or
lease its properties and assets as an entirety or substantially as an entirety
to any other Person (whether or not affiliated with the Guarantor), and the
Guarantor shall not permit any other Person (whether or not affiliated with the
Guarantor) to consolidate or amalgamate with or merge into the Guarantor or
convey, transfer or lease its properties and assets as an entirety or
substantially as an entirety to the Guarantor; unless:

(1) in case the Guarantor shall consolidate or amalgamate with or merge into
another Person or convey, transfer or lease its properties and assets as an
entirety or substantially as an entirety to any Person, the Person formed by
such consolidation or amalgamation or into which the Guarantor is merged or the
Person which acquires by conveyance or transfer, or which leases, the properties
and assets of the Guarantor as an entirety or substantially as an entirety shall
be a Corporation organized and existing under the laws of the United States of
America, any state thereof or the District of Columbia, Bermuda or any member of
the Organization for Economic Co-Operation and Development, and shall expressly
assume, by an indenture (or indentures, if at such time there is more than one
Trustee) supplemental hereto, executed by the successor Person and the Company
and delivered to the Trustee the performance of every obligation in this
Indenture and the Outstanding Securities on the part of the Guarantor to be
performed or observed;

(2) immediately after giving effect to such transaction and treating any
indebtedness which becomes an obligation of the Guarantor or a Subsidiary as a
result of such transaction as having been incurred by the Guarantor or such
Subsidiary at the time of such transaction, no Event of Default or event which,
after notice or lapse of time, or both, would become an Event of Default, shall
have occurred and be continuing; and

(3) either the Guarantor or the successor Person shall have delivered to the
Trustee a Guarantor’s Officer’s Certificate and an Opinion of Counsel, each
stating that such consolidation, merger, conveyance, transfer or lease and, if a
supplemental indenture is required in connection with such transaction, such
supplemental indenture comply with this Article and that all conditions
precedent herein provided for relating to such transaction have been complied
with.

SECTION 9.4 Successor Person Substituted for Guarantor.

Upon any consolidation or amalgamation by the Guarantor with or merger of the
Guarantor into any other Person or any conveyance, transfer or lease of the
properties and assets of the Guarantor substantially as an entirety to any
Person in accordance with Section 9.3, the successor Person formed by such
consolidation or amalgamation or into which the Guarantor is merged or to which
such conveyance, transfer or lease is made shall succeed to, and be substituted
for, and may exercise every right and power of, the Guarantor under this
Indenture with the same effect as if such successor Person had been named as the
Guarantor herein; and thereafter, except in the case of a lease, the predecessor
Person shall be released from all obligations and covenants under this Indenture
and the Securities.

ARTICLE TEN

SATISFACTION AND DISCHARGE OF INDENTURE; UNCLAIMED MONEYS

SECTION 10.1 Satisfaction and Discharge of Indenture.

(a) Satisfaction and Discharge. (i) If at any time (A) the Company or the
Guarantor shall have paid or caused to be paid the principal of, interest on and
any Additional Amounts on all the Securities of any Series Outstanding hereunder
(other than Securities which have been destroyed, lost or stolen and which have
been replaced or paid as provided in Section 2.9) as and when the same shall
have become due and payable, or (ii) the Company or the Guarantor shall have
delivered to the Trustee for cancellation all Securities of any Series
theretofore authenticated (other than any Securities of such Series which have
been destroyed, lost or stolen and which shall have been replaced or paid as
provided in Section 2.9) or (iii)(A) all the Securities of such Series not
theretofore delivered to the Trustee for cancellation shall have become due and
payable, or are by their terms to become due and payable within one year or are
to be called for redemption within one year under arrangements satisfactory to
the Trustee for the giving of notice of redemption, and (B) the Company or the
Guarantor shall have irrevocably deposited or caused to be deposited with the
Trustee as trust funds the entire amount in the Currency required (other than
moneys repaid by the Trustee or any Paying Agent to the Company or the Guarantor
in accordance with Section 10.4) or Government Obligations maturing as to
principal and interest in such amounts and at such times as will ensure the
availability of cash sufficient, in the opinion of a firm of independent
certified public accountants, to pay at Maturity or upon redemption all
Securities of such Series (other than any Securities of such Series which shall
have been destroyed, lost or stolen and which shall have been replaced or paid
as provided in Section 2.9) not theretofore delivered to the Trustee for
cancellation, including principal, interest due or to become due and any
Additional Amounts to such date of Maturity as the case may be, and if, in any
such case, the Company or the Guarantor shall also pay or cause to be paid all
other sums payable hereunder by the Company or the Guarantor with respect to
Securities of such Series and the Guarantee in respect thereof, then this
Indenture shall cease to be of further effect with respect to Securities of such
Series (except as to (i) rights of registration of transfer and exchange, and
the Company’s right of optional redemption, (ii) substitution of mutilated,
defaced, destroyed, lost or stolen Securities, (iii) rights of Holders to
receive payments of principal thereof and interest thereon upon the original
stated due dates therefor (but not upon acceleration) and remaining rights of
the Holders to receive mandatory sinking fund payments, if any, (iv) the rights,
obligations and immunities of the Trustee hereunder and (v) the rights of the
Securityholders of such Series as beneficiaries hereof with respect to the
property so deposited with the Trustee payable to all or any of them), and,
subject to Section 10.5, the Trustee, on demand of the Company accompanied by an
Officers’ Certificate, or on demand of the Guarantor accompanied by a
Guarantor’s Officer’s Certificate, and an Opinion of Counsel and at the cost and
expense of the Company and the Guarantor, shall execute proper instruments
acknowledging such satisfaction of and discharging this Indenture with respect
to such Series; provided, that the rights of Holders of the Securities to
receive amounts in respect of principal of, interest on and any Additional
Amounts with respect to, the Securities held by them shall not be delayed longer
than required by then-applicable mandatory rules or policies of any securities
exchange upon which the Securities are listed. The Company and the Guarantor
each agree to reimburse the Trustee for any costs or expenses thereafter
reasonably and properly incurred and to compensate the Trustee for any services
thereafter reasonably and properly rendered by the Trustee in connection with
this Indenture, the Securities of such Series and the Guarantee in respect
thereof.

(b) Covenant Defeasance.

(i) On and after the date the conditions set forth in clause (ii) below are
satisfied (“covenant defeasance”), the Company and the Guarantor shall be
released from its obligations under Sections 3.4, 3.5, 3.6, 3.9, 9.1(c), and, to
the extent specified pursuant to Section 2.3 with respect to the Securities of a
particular Series, any other covenant applicable to such Series and Events of
Default specified in Sections 5.1(d), (e) or (i). For this purpose, such
covenant defeasance means that, with respect to such Outstanding Securities, the
Company and the Guarantor may omit to comply with, and shall have no liability
in respect of, any term, condition or limitation set forth in any such Section
or such other covenant, whether directly or indirectly, by reason of any
reference elsewhere herein to any such Section or such other covenant or by
reason of reference in any such Section or such other covenant to any other
provision herein or in any other document and such omission to comply shall not
constitute an Event of Default under Section 5.1(c) or otherwise, as the case
may be, but, except as specified above, the remainder of this Indenture, such
Securities and the Guarantee in respect thereof shall be unaffected thereby.

(ii) The following shall be the conditions to application of clause (i) above to
any Outstanding Securities of or within a Series:

(A) The Company or the Guarantor shall irrevocably have deposited or caused to
be deposited with the Trustee (or another trustee satisfying the requirements of
Section 6.9 who shall agree to comply with the provisions of this
Section 10.1(b) applicable to it) as trust funds in trust for the purpose of
making the following payments, specifically pledged as security for, and
dedicated solely to, the benefit of the Holders of such Securities, (1) an
amount in Dollars or in such Foreign Currency in which such Securities are then
specified as payable, or (2) Government Obligations applicable to such
Securities (determined on the basis of the Currency in which such Securities are
then specified as payable) which through the scheduled payment of principal and
interest in respect thereof in accordance with their terms will provide, not
later than one day before the due date of any payment of principal of and
interest, if any, on such Securities, money in an amount, or (3) a combination
thereof, in any case, in an amount, sufficient, without consideration of any
reinvestment of such principal and interest, in the opinion of a nationally
recognized firm of independent public accountants expressed in a written
certification thereof delivered to the Trustee, to pay and discharge, and which
shall be applied by the Trustee (or other qualifying trustee) to pay and
discharge, (y) the principal of, interest on and any Additional Amounts on such
Outstanding Securities at the Maturity (which may be a Redemption Date) of such
principal or installment of principal or interest or any Additional Amounts and
(z) any mandatory sinking fund payments or analogous payments applicable to such
Outstanding Securities on the days on which such payments are due and payable in
accordance with the terms of this Indenture, of such Securities and the
Guarantee in respect thereof;

(B) such covenant defeasance shall not result in a breach or violation of, or
constitute a default under, this Indenture or any other material agreement or
instrument to which the Company or the Guarantor is a party or by which either
of them is bound (other than a default under this Indenture arising from the
borrowing of funds to make such deposit);

(C) no Event of Default or event which with notice or lapse of time or both
would become an Event of Default with respect to such Securities shall have
occurred and be continuing on the date of such deposit and at any time during
the period ending on the 123rd day after the date of such deposit (it being
understood that this condition shall not be deemed satisfied until the
expiration of such period);

(D) the Company or the Guarantor shall have delivered to the Trustee an Opinion
of Counsel to the effect that the Holders of such Outstanding Securities will
not recognize income, gain or loss for Federal income tax purposes as a result
of such covenant defeasance and will be subject to Federal income tax on the
same amounts, in the same manner and at the same times as would have been the
case if such covenant defeasance had not occurred;

(E) the Company or the Guarantor shall have delivered to the Trustee an Opinion
of Counsel to the effect that, after the 123rd day after the date of deposit,
all money and Government Obligations (including the proceeds thereof) deposited
or caused to be deposited with the Trustee (or other qualifying trustee)
pursuant to this clause (ii) to be held in trust will not be subject to any case
or proceeding (whether voluntary or involuntary) in respect of the Company or
the Guarantor under any Federal or State bankruptcy, insolvency, reorganization
or other similar law, or any decree or order for relief in respect of the
Company or the Guarantor issued in connection therewith;

(F) the Company or the Guarantor shall have delivered to the Trustee an
Officers’ Certificate or Guarantor’s Officer’s Certificate, as the case may be,
and an Opinion of Counsel, each stating that all conditions precedent to the
covenant defeasance under clause (b) of this Section 10.1 have been complied
with; and

(G) notwithstanding any other provisions of this Section 10.1(b), such
defeasance shall be effected in compliance with any additional or substitute
terms, conditions or limitations which may be imposed on the Company or the
Guarantor in connection therewith pursuant to Section 2.3.

(c) Legal Defeasance.

(i) On and after the date the conditions set forth in clause (ii) below are
satisfied (“legal defeasance”), the Company and the Guarantor shall be deemed to
have been discharged from its obligations with respect to the Securities of any
Series and this Indenture with respect to such Series. For this purpose, such
legal defeasance means that the Company and the Guarantor shall be deemed to
have paid and discharged the entire Indebtedness represented by such Outstanding
Securities which shall thereafter be deemed to be “Outstanding” only for the
purposes of Section 10.1 and the other Sections of this Indenture referred to in
clauses (A) and (B) below, and to have satisfied all of its other obligations
under such Securities, the Guarantee in respect thereof and this Indenture
insofar as such Securities and the Guarantee in respect thereof are concerned
(and the Trustee, at the expense of the Company and the Guarantor shall execute
proper instruments acknowledging the same), except for the following which shall
survive until otherwise terminated or discharged hereunder: (i) the rights of
Holders of such Outstanding Securities to receive, solely from the trust fund
described in clause (ii)(A) and as more fully set forth in such clause, payments
in respect of the principal of and interest, if any, on, and Additional Amounts,
if any, with respect to, such Securities when such payments are due, (ii) the
obligations of the Company, the Guarantor and the Trustee with respect to such
Securities under Sections 2.8, 2.9 and 3.2 and with respect to the payment of
Additional Amounts, if any, on such Securities as contemplated by Section 3.8
(but only to the extent that the Additional Amounts payable with respect to such
Securities exceed the amount deposited in respect of such Additional Amounts
pursuant to clause (ii)(A)), (iii) the rights, powers, trusts, duties and
immunities of the Trustee hereunder, (iv) the rights of optional redemption and
(v) this Article Ten.

(ii) The following shall be the conditions to application of clause (i) above to
any Outstanding Securities of or within a Series:

(A) The Company or the Guarantor shall irrevocably have deposited or caused to
be deposited with the Trustee (or another trustee satisfying the requirements of
Section 6.9 who shall agree to comply with the provisions of this
Section 10.1(c) applicable to it) as trust funds in trust for the purpose of
making the following payments, specifically pledged as security for, and
dedicated solely to, the benefit of the Holders of such Securities, (1) an
amount in Dollars or in such Foreign Currency in which such Securities are then
specified as payable, or (2) Government Obligations applicable to such
Securities (determined on the basis of the Currency in which such Securities are
then specified as payable) which through the scheduled payment of principal,
interest and any Additional Amounts in respect thereof in accordance with their
terms will provide, not later than one day before the due date of any payment of
principal of and interest, if any, and any Additional Amounts, on such
Securities, money in an amount, or (3) a combination thereof, in any case, in an
amount, sufficient, without consideration of any reinvestment of such principal
and interest, in the opinion of a nationally recognized firm of independent
public accountants expressed in a written certification thereof delivered to the
Trustee, to pay and discharge, and which shall be applied by the Trustee (or
other qualifying trustee) to pay and discharge, (y) the principal of, interest
on and any Additional Amounts on such Outstanding Securities at the Maturity
(which may be a Redemption Date) of such principal or installment of principal
or interest and any Additional Amounts and (z) any mandatory sinking fund
payments or analogous payments applicable to such Outstanding Securities on the
days on which such payments are due and payable in accordance with the terms of
this Indenture, of such Securities and the Guarantee in respect thereof;

(B) such covenant defeasance shall not result in a breach or violation of, or
constitute a default under, this Indenture or any other material agreement or
instrument to which the Company or the Guarantor is a party or by which either
of them is bound (other than a default under this Indenture arising from the
borrowing of funds to make such deposit);

(C) no Event of Default or event which with notice or lapse of time or both
would become an Event of Default with respect to such Securities shall have
occurred and be continuing on the date of such deposit and at any time during
the period ending on the 123rd day after the date of such deposit (it being
understood that this condition shall not be deemed satisfied until the
expiration of such period);

(D) the Company or the Guarantor shall have delivered to the Trustee an Opinion
of Counsel stating that (i) the Company or the Guarantor has received from the
Internal Revenue Service a letter ruling, or there has been published by the
Internal Revenue Service a Revenue Ruling, or (ii) since the date of execution
of this Indenture, there has been a change in the applicable Federal income tax
law, in either case to the effect that, and based thereon such opinion shall
confirm that, the Holders of such Outstanding Securities will not recognize
income, gain or loss for Federal income tax purposes as a result of such
defeasance and will be subject to Federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such defeasance
had not occurred;

(E) the Company or the Guarantor shall have delivered to the Trustee an Opinion
of Counsel to the effect that, after the 123rd day after the date of deposit,
all money and Government Obligations (including the proceeds thereof) deposited
or caused to be deposited with the Trustee (or other qualifying trustee)
pursuant to this clause (ii) to be held in trust will not be subject to any case
or proceeding (whether voluntary or involuntary) in respect of the Company or
the Guarantor under any Federal or State bankruptcy, insolvency, reorganization
or other similar law, or any decree or order for relief in respect of the
Company or the Guarantor issued in connection therewith;

(F) the Company or the Guarantor shall have delivered to the Trustee an
Officers’ Certificate or a Guarantor’s Officer’s Certificate, as the case may
be, and an Opinion of Counsel, each stating that all conditions precedent to the
defeasance under clause (c) of this Section 10.1 have been complied with; and

(G) notwithstanding any other provisions of this Section 10.1(c), such
defeasance shall be effected in compliance with any additional or substitute
terms, conditions or limitations which may be imposed on the Company or the
Guarantor in connection therewith pursuant to Section 2.3.

SECTION 10.2 Application by Trustee of Funds Deposited for Payment of
Securities. Subject to Section 10.4, all moneys deposited with the Trustee
pursuant to Section 10.1 shall be held in trust and applied by it to the
payment, either directly or through any Paying Agent (including the Company or
the Guarantor acting as its own Paying Agent), to the Holders of the particular
Securities of such Series for the payment or redemption of which such moneys
have been deposited with the Trustee, of all sums due and to become due thereon
for principal and interest; but such money need not be segregated from other
funds except to the extent required by law.

SECTION 10.3 Repayment of Moneys Held by Paying Agent. In connection with the
satisfaction and discharge of this Indenture with respect to Securities of any
Series, all moneys then held by any Paying Agent under the provisions of this
Indenture with respect to such Series of Securities shall, upon demand of the
Company or the Guarantor, be repaid to it or paid to the Trustee and thereupon
such Paying Agent shall be released from all further liability with respect to
such moneys.

SECTION 10.4 Return of Unclaimed Moneys Held by Trustee and Paying Agent. Any
moneys deposited with or paid to the Trustee or any Paying Agent for the payment
of the principal of or interest on any Security of any Series and not applied
but remaining unclaimed for two years after the date upon which such principal,
interest or any Additional Amounts shall have become due and payable, shall,
upon the written request of the Company or the Guarantor and unless otherwise
required by mandatory provisions of applicable escheat or abandoned or unclaimed
property law, be repaid to the Company or the Guarantor, as the case may be, by
the Trustee or such Paying Agent for such Series, and the Holder of the Security
of such Series shall, unless otherwise required by mandatory provisions of
applicable escheat or abandoned or unclaimed property laws, thereafter look only
to the Company or the Guarantor, as the case may be, for any payment which such
Holder may be entitled to collect, and all liability of the Trustee or any
Paying Agent with respect to such moneys shall thereupon cease.

SECTION 10.5 Reinstatement of Company’s and Guarantor’s Obligations. If the
Trustee is unable to apply any funds or Government Obligations in accordance
with Section 10.1 by reason of any legal proceeding or by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application or by reason of the Trustee’s inability
to convert any such funds or Government Obligations into the Currency required
to be paid with respect to the Securities of such Series, the Company’s and the
Guarantor’s obligations under this Indenture and the Securities of any Series
for which such application is prohibited shall be revived and reinstated as if
no deposit had occurred pursuant to Section 10.1 until such time as the Trustee
is permitted to apply all such funds or Government Obligations in accordance
with Section 10.1 or is able to convert all such funds or Government
Obligations; provided, however, that if the Company or the Guarantor has made
any payment of interest on or principal of any of such Securities because of the
reinstatement of either of its obligations, the Company or the Guarantor, as the
case may be, shall be subrogated to the rights of the Securityholders of such
Securities to receive such payment from the funds or Government Obligations held
by the Trustee.

SECTION 10.6 Payments in Foreign Currencies. Unless otherwise specified in or
pursuant to this Indenture or any Security, if, after a deposit referred to in
10.1 has been made, (a) the Holder of a Security in respect of which such
deposit was made is entitled to, and does, elect pursuant to Section 3.1 or the
terms of such Security to receive payment in a Currency other than that in which
the deposit pursuant to Section 10.1 has been made in respect of such Security,
or (b) a Conversion Event occurs in respect of the Foreign Currency in which the
deposit pursuant to Section 10.1 has been made, the indebtedness represented by
such Security shall be deemed to have been, and will be, fully discharged and
satisfied through the payment of the principal of, and interest, if any, on, and
Additional Amounts, if any, with respect to, such Security as the same becomes
due out of the proceeds yielded by converting (from time to time as specified
below in the case of any such election) the amount or other property deposited
in respect of such Security into the Currency in which such Security becomes
payable as a result of such election or Conversion Event based on (x) in the
case of payments made pursuant to clause (a) above, the applicable market
exchange rate for such Currency in effect on the second Business Day prior to
each payment date, or (y) with respect to a Conversion Event, the applicable
market exchange rate for such Foreign Currency in effect (as nearly as feasible)
at the time of the Conversion Event.

SECTION 10.7 Indemnification Against Taxes. The Company and the Guarantor shall
pay and indemnify the Trustee (or other qualifying trustee, collectively for
purposes of this Section 10.7 and Section 10.1, the “Trustee”) against any tax,
fee or other charge, imposed on or assessed against the Government Obligations
deposited pursuant to Section 10.1 or the principal or interest received in
respect thereof other than any such tax, fee or other charge which by law is for
the account of the Holders of such Outstanding Securities.

ARTICLE ELEVEN

MISCELLANEOUS PROVISIONS

SECTION 11.1 Incorporators, Stockholders, Officers and Directors of Company and
Guarantor Exempt from Individual Liability. No recourse under or upon any
obligation, covenant or agreement contained in this Indenture, in any Security,
or because of any indebtedness evidenced thereby, shall be had against any
incorporator, as such or against any past, present or future stockholder,
member, partner, other owner of Capital Stock, officer or director, as such, of
the Company or the Guarantor or of any successor, either directly or through the
Company, the Guarantor or any successor, under any rule of law, statute or
constitutional provision or by the enforcement of any assessment or by any legal
or equitable proceeding or otherwise, all such liability being expressly waived
and released by the acceptance of the Securities by the Holders thereof and as
part of the consideration for the issue of the Securities.

SECTION 11.2 Provisions of Indenture for the Sole Benefit of Parties and
Securityholders. Nothing in this Indenture or in the Securities, expressed or
implied, shall give or be construed to give to any Person, firm or Corporation,
other than the parties hereto, any Paying Agent and their successors hereunder
and the Holders of the Securities any legal or equitable right, remedy or claim
under this Indenture or under any covenant or provision herein contained, all
such covenants and provisions being for the sole benefit of the parties hereto
and their successors and of the Holders of the Securities.

SECTION 11.3 Successors and Assigns of Company Bound by Indenture. All the
covenants, stipulations, promises and agreements in this Indenture contained by
or on behalf of each of the Company and the Guarantor shall bind their
respective successors and assigns, whether so expressed or not.

SECTION 11.4 Notices and Demands on Company, the Guarantor, Trustee and
Securityholders. Any notice or demand which by any provision of this Indenture
is required or permitted to be given or served by the Trustee, by the Holders of
Securities to or on the Company or the Guarantor shall be in writing and shall
be given or served by being deposited postage prepaid, first-class mail (except
as otherwise specifically provided herein) addressed (until another address of
the Company or the Guarantor is filed by the Company or the Guarantor with the
Trustee) to Max USA Holdings Ltd., c/o Max Re Capital Ltd., Max Re House, 2
Front Street, Hamilton, HM 12, Bermuda, Attention: General Counsel with a copy
to the Chief Financial Officer. Any notice, direction, request or demand by the
Company or the Guarantor or any Securityholder to or upon the Trustee shall be
in writing and delivered in person, via facsimile or by postage pre-paid,
first-class mail and shall be deemed to have been sufficiently given or made,
for all purposes, if actually received at the Corporate Trust Office. Any
facsimiles to the Trustee shall be sent to fax number (212) 815-5802.

Where this Indenture provides for notice to Holders of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed by first-class mail, postage prepaid to such Registered
Holders as their names and addresses appear in the Security Register within the
time prescribed. Where this Indenture provides for notice in any manner, such
notice may be waived in writing by the Person entitled to receive such notice,
either before or after the event, and such waiver shall be the equivalent of
such notice. Waivers of notice by Holders shall be filed with the Trustee, but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver. In any case where notice to Holders is given
by mail, neither the failure to mail such notice, nor any defect in any notice
so mailed to any particular Holder shall affect the sufficiency of such notice
with respect to other Holders, and any notice which is mailed in the manner
herein provided shall be conclusively presumed to have been duly given.

In case, by reason of the suspension of or irregularities in regular mail
service, it shall be impracticable to mail notice to the Company, the Guarantor
and Securityholders when such notice is required to be given pursuant to any
provision of this Indenture, then any manner of giving such notice as shall be
satisfactory to the Trustee shall be deemed to be a sufficient giving of such
notice.

SECTION 11.5 Officers’ Certificates and Opinions of Counsel; Statements to Be
Contained Therein. Upon any application or demand by the Company or the
Guarantor to the Trustee to take any action under any of the provisions of this
Indenture, the Company or the Guarantor shall furnish to the Trustee an
Officers’ Certificate or Guarantor’s Officer’s Certificate, as the case may be,
stating that all conditions precedent provided for in this Indenture relating to
the proposed action have been complied with and an Opinion of Counsel stating
that in the opinion of such counsel all such conditions precedent have been
complied with, except that in the case of any such application or demand as to
which the furnishing of such documents is specifically required by any provision
of this Indenture relating to such particular application or demand, no
additional certificate or opinion need be furnished.

Each certificate or opinion provided for in this Indenture (except for the
certificates specified in Sections 3.9 and 3.10) and delivered to the Trustee
with respect to compliance with a condition or covenant provided for in this
Indenture shall include (a) a statement that the person making such certificate
or opinion has read such covenant or condition, (b) a brief statement as to the
nature and scope of the examination or investigation upon which the statements
or opinions contained in such certificate or opinion are based, (c) a statement
that, in the opinion of such person, such person has made such examination or
investigation as is necessary to enable such person to express an informed
opinion as to whether or not such covenant or condition has been complied with
and (d) a statement as to whether or not, in the opinion of such person, such
condition or covenant has been complied with.

Any certificate, statement or opinion of an officer of the Company or the
Guarantor may be based, insofar as it relates to legal matters, upon a
certificate or opinion of or representations by counsel, unless such officer
knows that the certificate or opinion or representations with respect to the
matters upon which his certificate, statement or opinion may be based as
aforesaid are erroneous, or in the exercise of reasonable care should know that
the same are erroneous. Any certificate, statement or opinion of counsel may be
based, insofar as it relates to factual matters, information with respect to
which is in the possession of the Company or the Guarantor, upon the
certificate, statement or opinion of or representations by an officer or
officers of the Company or the Guarantor, unless such counsel knows that the
certificate, statement or opinion or representations with respect to the matters
upon which his certificate, statement or opinion may be based as aforesaid are
erroneous, or in the exercise of reasonable care should know that the same are
erroneous.

Any certificate, statement or opinion of an officer of the Company or the
Guarantor or of counsel may be based, insofar as it relates to accounting
matters, upon a certificate or opinion of or representations by an accountant or
firm of accountants in the employ of the Company or the Guarantor, unless such
officer or counsel, as the case may be, knows that the certificate or opinion or
representations with respect to the accounting matters upon which his
certificate, statement or opinion may be based as aforesaid are erroneous, or in
the exercise of reasonable care should know that the same are erroneous.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion as to such matters in one or several documents.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Any certificate or opinion of any independent firm of public accountants filed
with the Trustee shall contain a statement that such firm is independent.

SECTION 11.6 Payments Due on Saturdays, Sundays and Holidays. Unless otherwise
specified in the certificate representing the Securities of a Series, the date
of Maturity of interest on or principal of the Securities of any Series or the
date fixed for redemption or repayment of any such Security shall not be a
Business Day, then payment of interest or principal need not be made on such
date, but may be made on the next succeeding Business Day with the same force
and effect as if made on the date of Maturity or the date fixed for redemption,
and no interest shall accrue for the period after such date.

SECTION 11.7 Conflict of Any Provision of Indenture with Trust Indenture Act of
1939. If this Indenture has been qualified under the Trust Indenture Act with
respect to a particular Series of Securities, and to the extent that any
provision of this Indenture, with respect to said Series of Securities, limits,
qualifies or conflicts with another provision included in this Indenture which
is required to be included herein by any of Sections 310 to 317, inclusive, of
the Trust Indenture Act, such required provision shall control with respect to
such Series of Securities.

SECTION 11.8 New York Law to Govern; Submission to Jurisdiction; Waiver of Trial
by Jury. This Indenture and each Security shall be deemed to be a contract under
the laws of the State of New York, and for all purposes shall be construed in
accordance with the laws of such State.

Each of the Company and the Guarantor submits to the jurisdiction of the courts
of the State of New York and the courts of the United States, in each case
located in the Borough of Manhattan, The City of New York and State of New York
over any suit, action or proceeding arising under or in connection with this
Indenture or the transactions contemplated hereby or the Securities. Each of the
Company and the Guarantor waives any objection that it may have to the venue of
any suit, action or proceeding arising under or in connection with this
Indenture or the transactions contemplated hereby or the Securities in the
courts of the State of New York or the courts of the United States, in each case
located in the Borough of Manhattan, The City of New York and State of New York,
or that such suit, action or proceeding brought in the courts of the State of
New York or the courts of the United States, in each case located in the Borough
of Manhattan, The City of New York and State of New York, was brought in an
inconvenient court and agrees not to plead or claim the same.

Each of the Company and Guarantor agrees that service of all writs, process and
summonses in any suit, action or proceeding arising under or in connection with
this Indenture or the transactions contemplated hereby or the Securities against
the Company in any court of the State of New York or any United States Federal
court, in each case, sitting in the Borough of Manhattan, City and State of New
York, may be made upon the CT Corporation System at 111 Eighth Avenue, New York,
New York 10011, whom the Company irrevocably appoints as its authorized agent
for service of process. Each of the Company and the Guarantor represents and
warrants that the CT Corporation System has agreed to act as the Company’s and
Guarantor’s agent for service of process. Each of the Company and the Guarantor
agrees that such appointment shall be irrevocable until the irrevocable
appointment by the Company and Guarantor of a successor in The City of New York
as its authorized agent for such purpose and the acceptance of such appointment
by such successor. Each of the Company and Guarantor further agrees to take any
and all action, including the filing of any and all documents and instruments
that may be necessary to continue such appointment in full force and effect as
aforesaid. If the CT Corporation System shall cease to act as the agent for
service of process for the Company and the Guarantor, the Company and the
Guarantor shall appoint without delay, another such agent and provide prompt
written notice to the Trustee of such appointment.

EACH PARTY HERETO, AND EACH HOLDER OF A SECURITY BY ACCEPTANCE THEREOF, HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS INDENTURE.

SECTION 11.9 Counterparts. This Indenture may be executed in any number of
counterparts, each of which shall be an original; but such counterparts shall
together constitute but one and the same instrument.

SECTION 11.10 Effect of Headings. The Article and Section headings herein and
the Table of Contents are for convenience only and shall not affect the
construction hereof.

SECTION 11.11 Determination of Principal Amount. In determining whether the
Holders of the requisite principal amount of outstanding Securities of any
Series have given any request, demand, authorization, direction, notice, consent
or waiver hereunder, whether a quorum is present at a meeting of Holders of
Securities or whether sufficient funds are available for redemption or for any
other purpose, the principal amount of an Original Issue Discount Security that
shall be deemed to be outstanding for such purposes shall be the amount of the
principal thereof that would be due and payable as of the date of such
determination upon a declaration of acceleration of the Maturity thereof
pursuant to Section 5.1 and the principal amount of any Securities denominated
in a Foreign Currency that shall be deemed to be outstanding for such purposes
shall be determined by converting the Foreign Currency into Dollars at the
Market Exchange Rate as of the date of such determination.

ARTICLE TWELVE

REDEMPTION OF SECURITIES AND SINKING FUNDS

SECTION 12.1 Applicability of Article. The provisions of this Article shall be
applicable to the Securities of any Series which are redeemable before their
Maturity or to any sinking fund for the retirement of Securities of a Series
except as otherwise specified as contemplated by Section 2.3 for Securities of
such Series.

SECTION 12.2 Notice of Redemption; Partial Redemptions. Notice of redemption to
the Holders of Securities of any Series to be redeemed as a whole or in part at
the option of the Company shall be given by giving notice of such redemption as
provided in Section 11.4, at least 30 days and not more than 60 days prior to
the date fixed for redemption to such Holders of Securities of such Series.
Failure to give notice by mail, or any defect in the notice to the Holder of any
Security of a Series designated for redemption as a whole or in part shall not
affect the validity of the proceedings for the redemption of any other Security
of such Series.

The notice of redemption to each such Holder shall identify the Securities to be
redeemed (including “CUSIP” or “ISIN” numbers), specify the date fixed for
redemption, the redemption price, the Place or Places of Payment, that payment
will be made upon presentation and surrender of such Securities, and that such
redemption is pursuant to the mandatory or optional sinking fund, or both, if
such be the case, that interest accrued to the date fixed for redemption will be
paid as specified in such notice and that on and after said date interest
thereon or on the portions thereof to be redeemed will cease to accrue and that,
if less than all of the Outstanding Securities of a Series are to be redeemed,
the identification and principal amount of the Securities to be redeemed. If
less than all of the Securities of any Series and to be redeemed, the notice of
redemption shall specify the numbers of the Securities of such Series to be
redeemed. In case any Security of a Series is to be redeemed in part, the notice
of redemption shall state the portion of the principal amount thereof to be
redeemed and shall state that on and after the date fixed for redemption, upon
surrender of such Security, a new Security or Securities of such Series in
principal amount equal to the unredeemed portion thereof will be issued.

The notice of redemption of Securities of any Series to be redeemed at the
option of the Company shall be given by the Company or, at the Company’s
request, by the Trustee in the name and at the expense of the Company. The
Company shall give the Trustee at least 45 days prior written notice of any
redemption hereunder (unless a shorter notice shall be satisfactory to the
Trustee).

Not later than 11:00 a.m., New York time, on the Redemption Date specified in
the notice of redemption given as provided in this Section, the Company will
have on deposit with the Trustee or with one or more paying agents (or, if the
Company is acting as its own paying agent, set aside, segregate and hold in
trust as provided in Section 3.4) an amount of money in the currency in which
the Securities of such Series are payable (except as otherwise specified
pursuant to Section 2.3 and except as provided in Sections 2.12(b), (d) and
(e) of this Indenture) sufficient to redeem on the Redemption Date all the
Securities of such Series so called for redemption at the appropriate redemption
price, together with accrued interest to the date fixed for redemption. If less
than all the Outstanding Securities of a Series are to be redeemed, the Company
will deliver to the Trustee at least 60 days prior to the date fixed for
redemption an Officers’ Certificate stating the aggregate principal amount of
Securities to be redeemed.

If less than all the Securities of a Series are to be redeemed, the Trustee
shall select, in such manner as it shall deem appropriate and fair, Securities
of such Series to be redeemed in whole or in part. Securities may be redeemed in
part in multiples equal to the minimum authorized denomination for Securities of
such Series or any multiple thereof. The Trustee shall promptly notify the
Company in writing of the Securities of such Series selected for redemption and,
in the case of any Securities of such Series selected for partial redemption,
the principal amount thereof to be redeemed. For all purposes of this Indenture,
unless the context otherwise requires, all provisions relating to the redemption
of Securities of any Series shall relate, in the case of any Security redeemed
or to be redeemed only in part, to the portion of the principal amount of such
Security which has been or is to be redeemed.

SECTION 12.3 Payment of Securities Called for Redemption. If notice of
redemption has been given as above provided, the Securities or portions of
Securities specified in such notice shall become due and payable on the date and
at the place stated in such notice at the applicable redemption price, together
with interest accrued to the date fixed for redemption, and on and after said
date (unless the Company shall default in the payment of such Securities at the
redemption price, together with interest accrued to said date) interest on the
Securities or portions of Securities so called for redemption shall cease to
accrue and, except as provided in Sections 6.5 and 10.4, such Securities shall
cease from and after the date fixed for redemption to be entitled to any benefit
or security under this Indenture, and the Holders thereof shall have no right in
respect of such Securities except the right to receive the redemption price
thereof and unpaid interest to the date fixed for redemption. On presentation
and surrender of such Securities at a place of payment specified in said notice,
said Securities or the specified portions thereof shall be paid and redeemed by
the Company at the applicable redemption price, together with interest accrued
thereon to the date fixed for redemption; provided that any semi-annual payment
of interest on Securities becoming due on the date fixed for redemption shall be
payable to the Holders of such Securities registered as such on the relevant
record date subject to the terms and provisions of Section 2.4 hereof.

If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal shall, until paid or duly provided for,
bear interest from the date fixed for redemption at the rate of interest borne
by the Security.

Upon presentation of any Security redeemed in part only, the Company shall
execute and the Trustee shall authenticate and deliver to or on the order of the
Holder thereof, at the expense of the Company, a new Security or Securities, of
authorized denominations, in principal amount equal to the unredeemed portion of
the Security so presented.

SECTION 12.4 Exclusion of Certain Securities from Eligibility for Selection for
Redemption. Securities shall be excluded from eligibility for selection for
redemption if they are identified by registration and certificate number in a
written statement signed by an Officer of the Company and delivered to the
Trustee at least 40 days prior to the last date on which notice of redemption
may be given as being owned of record and beneficially by, and not pledged or
hypothecated by, either (a) the Company, (b) the Guarantor or (c) an entity
specifically identified in such written statement directly or indirectly
controlling or controlled by or under direct or indirect common control with the
Company.

SECTION 12.5 Mandatory and Optional Sinking Funds. The minimum amount of any
sinking fund payment provided for by the terms of Securities of any Series is
herein referred to as a “mandatory sinking fund payment,” and any payment in
excess of such minimum amount provided for by the terms of Securities of any
Series is herein referred to as an “optional sinking fund payment.” The date on
which a sinking fund payment is to be made is herein referred to as the “sinking
fund payment date.”

In lieu of making all or any part of any mandatory sinking fund payment with
respect to any Series of Securities in cash, the Company or the Guarantor may at
its option (a) deliver to the Trustee Securities of such Series theretofore
purchased or otherwise acquired (except upon redemption pursuant to the
mandatory sinking fund) by the Company or the Guarantor or receive credit for
Securities of such Series (not previously so credited) theretofore purchased or
otherwise acquired (except as aforesaid) by the Company or the Guarantor and
delivered to the Trustee for cancellation pursuant to Section 2.10, (b) receive
credit for optional sinking fund payments (not previously so credited) made
pursuant to this Section, or (c) receive credit for Securities of such Series
(not previously so credited) redeemed by the Company or the Guarantor through
any optional redemption provision contained in the terms of such Series.
Securities so delivered or credited shall be received or credited by the Trustee
at the sinking fund redemption price specified in such Securities.

On or before the forty-fifth day next preceding each sinking fund payment date
for any Series of Securities, the Company or the Guarantor will deliver to the
Trustee a written statement (which need not contain the statements required by
Section 11.5) signed by an Officer of the Company or the Guarantor, as the case
may be, (a) specifying the portion of the mandatory sinking fund payment to be
satisfied by payment of cash in the currency in which the Securities of such
Series are payable (except as otherwise specified pursuant to Section 2.3 for
the Securities of such Series and except as provided in Section 2.12(b), (d) and
(e) hereof), and the portion to be satisfied by credit of Securities of such
Series, (b) stating that none of the Securities of such Series has theretofore
been so credited, (c) stating that no defaults in the payment of interest or
Events of Default with respect to such Series have occurred (which have not been
waived or cured) and are continuing, (d) stating whether or not the Company or
the Guarantor, as the case may be, intends to exercise its right to make an
optional sinking fund payment with respect to such Series and, if so, specifying
the amount of such optional sinking fund payment which the Company or the
Guarantor, as the case may be, intends to pay on or before the next succeeding
sinking fund payment date and (e) specifying such sinking fund payment date. Any
Securities of such Series to be credited and required to be delivered to the
Trustee in order for the Company or the Guarantor, as the case may be, to be
entitled to credit therefor as aforesaid which have not theretofore been
delivered to the Trustee shall be delivered for cancellation pursuant to
Section 2.10 to the Trustee with such written statement (or reasonably promptly
thereafter if acceptable to the Trustee). Such written statement shall be
irrevocable and upon its receipt by the Trustee the Company and the Guarantor
shall become unconditionally obligated to make all the cash payments or payments
therein referred to, if any, on or before the next succeeding sinking fund
payment date. Failure of the Company or the Guarantor, on or before any such
sixtieth day, to deliver such written statement and Securities specified in this
paragraph, if any, shall not constitute a default but shall constitute, on and
as of such date, the irrevocable election of the Company or the Guarantor
(i) that the mandatory sinking fund payment for such Series due on the next
succeeding sinking fund payment date shall be paid entirely in cash (in the
currency described above) without the option to deliver or credit Securities of
such Series in respect thereof and (ii) that the Company or the Guarantor will
make no optional sinking fund payment with respect to such Series as provided in
this Section.

If the sinking fund payment or payments (mandatory or optional or both) to be
made in cash (in the currency described above) on the next succeeding sinking
fund payment date plus any unused balance of any preceding sinking fund payments
made in cash shall exceed $100,000, or the equivalent in the currency in which
the Securities of such Series are payable (or a lesser sum if the Company or the
Guarantor shall so request) with respect to the Securities of any particular
Series, such cash shall be applied on the next succeeding sinking fund payment
date to the redemption of Securities of such Series at the sinking fund
redemption price together with accrued interest to the date fixed for
redemption. If such amount shall be $100,000, or the equivalent in the currency
in which the Securities of such Series are payable, or less and the Company or
the Guarantor makes no such request then it shall be carried over until a sum in
excess of $100,000, or the equivalent in the currency in which the Securities of
such Series are payable, is available. The Trustee shall select, in the manner
provided in Section 12.2, for redemption on such sinking fund payment date a
sufficient principal amount of Securities of such Series to absorb said cash, as
nearly as may be possible, and shall (if requested in writing by the Company or
the Guarantor) inform the Company or the Guarantor of the serial numbers of the
Securities of such Series (or portions thereof) so selected. Securities of any
Series which are identified by registration and certificate number in an
Officers’ Certificate at least 60 days prior to the sinking fund payment date as
being beneficially owned by, and not pledged or hypothecated by, the Company,
the Guarantor or an entity directly or indirectly controlling or controlled by
or under direct or indirect common control with the Company or the Guarantor
shall be excluded from Securities of such Series eligible for selection for
redemption. The Trustee, in the name and at the expense of the Company or the
Guarantor (or the Company or the Guarantor, if it shall so notify the Trustee in
writing) shall cause notice of redemption of the Securities of such Series to be
given in substantially the manner provided in Section 12.2 (and with the effect
provided in Section 12.3) for the redemption of Securities of such Series in
part at the option of the Company. The amount of any sinking fund payments not
so applied or allocated to the redemption of Securities of such Series shall be
added to the next cash sinking fund payment for such Series and, together with
such payment, shall be applied in accordance with the provisions of this
Section. Any and all sinking fund moneys held on the Stated Maturity date of the
Securities of any particular Series (or earlier, if such Maturity is
accelerated), which are not held for the payment or redemption of particular
Securities of such Series shall be applied, together with other moneys, if
necessary, sufficient for the purpose, to the payment of the principal of, and
interest on, the Securities of such Series at Maturity.

The Trustee shall not convert any currency in which the Securities of such
Series are payable for the purposes of such sinking fund application unless
specifically requested to do so by the Company or the Guarantor, and any such
conversion agreed to by the Trustee in response to such request shall be for the
account and at the expense of the Company or the Guarantor and shall not affect
the Company’s or the Guarantor’s obligation to pay the Holders in the currency
to which such Holder may be entitled.

Not later than 9:00 a.m., New York time, on the sinking fund payment date, the
Company or the Guarantor shall have paid to the Trustee in cash (in the currency
described in the third paragraph of this Section 12.5) or shall otherwise
provide for the payment of all interest accrued to the date fixed for redemption
on Securities to be redeemed on the next following sinking fund payment date.

The Trustee shall not redeem or cause to be redeemed any Securities of a Series
with sinking fund moneys or mail or publish any notice of redemption of
Securities for such Series by operation of the sinking fund during the
continuance of a default in payment of interest on such Securities or of any
Event of Default except that, where the mailing or publication of notice of
redemption of any Securities shall theretofore have been made, the Trustee shall
redeem or cause to be redeemed such Securities, provided that it shall have
received from the Company or the Guarantor a sum sufficient for such redemption.
Except as aforesaid, any moneys in the sinking fund for such Series at the time
when any such Event of Default shall occur, and any moneys thereafter paid into
the sinking fund, shall, during the continuance of such Event of Default, be
deemed to have been collected under Article Five and held for the payment of all
such Securities. In case such Event of Default shall have been waived as
provided in Section 5.10 or the default cured on or before the sixtieth day
preceding the sinking fund payment date in any year, such moneys shall
thereafter be applied on the next succeeding sinking fund payment date in
accordance with this Section to the redemption of such Securities.

SECTION 12.6 Repayment at the Option of the Holders. Securities of any Series
which are repayable at the option of the Holders thereof before their Stated
Maturity shall be repaid in accordance with the terms of the Securities of such
Series.

The repayment of any principal amount of Securities pursuant to such option of
the Holder to require repayment of Securities before their Stated Maturity, for
purposes of Section 10.1, shall not operate as a payment, redemption or
satisfaction of the indebtedness represented by such Securities unless and until
the Company or the Guarantor, at its option, shall deliver or surrender the same
to the Trustee with a directive that such Securities be cancelled.

SECTION 12.7 Optional Redemption For Tax Reasons. The Company shall be entitled
to redeem all, but not part, of the Securities of any Series if as a result of
any change in or amendment to the laws, regulations or rulings of the Relevant
Tax Jurisdiction or any change in the official application or interpretation of
such laws, regulations or rulings, or any change in the official application or
interpretation of, or any execution of or amendment to, any treaty or treaties
affecting taxation to which such Relevant Tax Jurisdiction is a party (a “Change
in Tax Law”), the Payor is or would be required on the occasion of the next
payment of principal or interest in respect of the Securities of such Series to
pay Additional Amounts pursuant to Section  and the payment of such Additional
Amounts cannot be avoided by the use of any reasonable measures available to the
Payor. The Change in Tax Law must become effective on or after the original
issue date with respect to the Securities of such Series. Notwithstanding
anything to the contrary contained in this Article XII, the Company must
(i) deliver to the trustee at least 30 days before the redemption date an
Officers’ Certificate and an opinion of independent legal counsel of recognized
standing to the effect that the Payor has or will become obligated to pay
Additional Amounts as a result of such Change in Tax Law and (ii) provide the
holders with notice of the intended redemption at least 30 days and no more than
60 days before the redemption date. The redemption price will equal the
principal amount of the Securities of such Series plus accrued interest to the
redemption date.

ARTICLE THIRTEEN

GUARANTEE AND INDEMNITY

SECTION 13.1 The Guarantee.

(a) The Guarantor hereby unconditionally guarantees to each Holder of a Security
authenticated and delivered by the Trustee the due and punctual payment of the
principal of, any premium and interest on, and any Additional Amounts with
respect to such Security and the due and punctual payment of the sinking fund
payments (if any) provided for pursuant to the terms of such Security, when and
as the same shall become due and payable, whether at Maturity, by acceleration,
redemption, repayment or otherwise, in accordance with the terms of such
Security and of this Indenture. In case of the failure of the Company punctually
to pay any such principal, premium, interest, Additional Amounts or sinking fund
payment, the Guarantor hereby agrees to cause any such payment to be made
punctually when and as the same shall become due and payable, whether at
Maturity, upon acceleration, redemption, repayment or otherwise, and as if such
payment were made by the Company. The aforesaid Guarantee is one of payment and
not of collection.

(b) The Guarantor’s obligations hereunder shall rank pari passu with all other
senior unsecured debt obligations of the Guarantor (other than any obligations
preferred by statute or by operation of law).

(c) The Guarantor’s obligation under Section 13.1(a) shall terminate if and when
the Company ceases to be a subsidiary of the Guarantor; provided, however, that
immediately prior to such termination, the Guarantor shall automatically assume,
without any action by the Holders or the Trustee or any further action on behalf
of the Guarantor, the due and punctual payment of the principal of, any premium
and interest on and any Additional Amounts with respect to all the Securities
and the performance of every obligation in this Indenture and the Outstanding
Securities on the part of the Company to be performed or observed with the same
effect as if the Guarantor had been named as an issuer herein. Upon such an
assumption, the Guarantor shall execute a supplemental indenture evidencing its
assumption of all such rights and obligations of the Company, and the Company
shall be released from its liabilities hereunder and under such Securities as
obligor on the Securities of such Series.

(d) The Guarantor may, without the consent of the Holders, assume all of the
rights and obligations of the Company hereunder with respect to a Series of
Securities and under the Securities of such Series if, after giving effect to
such assumption, no Event of Default or event which with the giving of notice or
lapse of time, or both, would become an Event of Default, shall have occurred
and be continuing. Upon such an assumption, the Guarantor shall execute a
supplemental indenture evidencing its assumption of all such rights and
obligations of the Company and the Company shall be released from its
liabilities hereunder and under such Securities as obligor on the Securities of
such Series.

(e) The Guarantor shall assume all of the rights and obligations of the Company
hereunder with respect to a Series of Securities and under the Securities of
such Series if, upon a default by the Company in the due and punctual payment of
the principal of, any premium and interest on and any Additional Amounts with
respect to all such Securities, the Guarantor is prevented by any court order or
judicial proceeding from fulfilling its obligations under Section 13.1(a) with
respect to such Series of Securities. Such assumption shall result in the
Securities of such Series becoming the direct obligations of the Guarantor and
shall be effected without the consent of the Holders of the Securities of any
Series. Upon such an assumption, the Guarantor shall execute a supplemental
indenture evidencing its assumption of all such rights and obligations of the
Company, and the Company shall be released from its liabilities hereunder and
under such Securities as obligor on the Securities of such Series.

SECTION 13.2 Guarantee Unconditional, etc. The Guarantor hereby agrees that its
obligations hereunder shall be as principal and not merely as surety, and shall
be absolute, irrevocable and unconditional, irrespective of, and shall be
unaffected by, any invalidity, irregularity or unenforceability of any Security
or this Indenture, any failure to enforce the provisions of any Security or this
Indenture, or any waiver, modification, consent or indulgence granted with
respect thereto by the Holder of such Security or the Trustee, the recovery of
any judgment against the Company or any action to enforce the same, or any other
circumstances which may otherwise constitute a legal or equitable discharge of a
surety or guarantor. The Guarantor hereby waives diligence, presentment, demand
of payment, filing of claims with a court in the event of merger, insolvency or
bankruptcy of the Company, any right to require a proceeding first against the
Company, protest or notice with respect to any such Security or the Indebtedness
evidenced thereby and all demands whatsoever, and covenants that this Guarantee
will not be discharged except by payment in full of the principal of, any
premium and interest on, and any Additional Amounts and sinking fund payments
required with respect to, the Securities and the complete performance of all
other obligations contained in the Securities. The Guarantor further agrees, to
the fullest extent that it lawfully may do so, that, as between the Guarantor,
on the one hand, and the Holders and the Trustee, on the other hand, the
Maturity of the obligations guaranteed hereby may be accelerated as provided in
Section 5.1 hereof for the purposes of this Guarantee, notwithstanding any stay,
injunction or prohibition extant under any bankruptcy, insolvency,
reorganization or other similar law of any jurisdiction preventing such
acceleration in respect of the obligations guaranteed hereby.

SECTION 13.3 Reinstatement. This Guarantee shall continue to be effective or be
reinstated, as the case may be, if at any time payment on any Security, in whole
or in part, is rescinded or must otherwise be restored to the Company or the
Guarantor upon the bankruptcy, liquidation or reorganization of the Company or
otherwise.

SECTION 13.4 Subrogation. The Guarantor shall be subrogated to all rights of the
Holder of any Security against the Company in respect of any amounts paid to
such Holder by the Guarantor pursuant to the provisions of this Guarantee;
provided, however, that the Guarantor shall not be entitled to enforce, or to
receive any payments arising out of or based upon, such right of subrogation
until the principal of, any premium and interest on, and any Additional Amounts
and sinking fund payments required with respect to, all Securities shall have
been paid in full.

SECTION 13.5 Indemnity. As a separate and alternative stipulation, the Guarantor
unconditionally and irrevocably agrees that any sum expressed to be payable by
the Company under this Indenture, the Securities but which is for any reason
(whether or not now known or becoming known to the Company, the Guarantor, the
Trustee or any Holder of any Security) not recoverable from the Guarantor on the
basis of a guarantee will nevertheless be recoverable from it as if it were the
sole principal debtor and will be paid by it to the Trustee on demand. This
indemnity constitutes a separate and independent obligation from the other
obligations in this Indenture, gives rise to a separate and independent cause of
action and will apply irrespective of any indulgence granted by the Trustee or
any Holder of any Security.

[signature page follows]

2

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

MAX USA HOLDINGS LTD.,

as Issuer

By:     
Name:
Title:


MAX RE CAPITAL LTD.,

as Guarantor

By:     
Name:
Title:


3

THE BANK OF NEW YORK,

as Trustee

By:     
Name:
Title:


4

EXHIBIT A

FORM OF CERTIFICATE OF TRANSFER

Max Re USA Holdings Ltd.
[     ]
[     ]
Attention: General Counsel

The Bank of New York
[     ]
[     ]
Attention: Corporate Trust Administration

Re: [Description of Series]

Reference is hereby made to the Indenture, dated as of April      , 2007 (the
“Indenture”), between Max Re USA Holdings Ltd., as issuer (the “Company”), Max
Re Capital Ltd., as Guarantor and The Bank of New York, as trustee. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.

     , (the “Transferor”) owns and proposes to transfer the Security[ies] or
interest in such Security[ies] specified in Annex A hereto, in the principal
amount of $      in such Security[ies] or interests (the “Transfer”), to
     (the “Transferee”), as further specified in Annex A hereto. In connection
with the Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1. [ ] Check if Transferee will take delivery of a beneficial interest in the
144A Global Security or a Definitive Security Pursuant to Rule 144A. The
Transfer is being effected pursuant to and in accordance with Rule 144A under
the United States Securities Act of 1933, as amended (the “Securities Act”),
and, accordingly, the Transferor hereby further certifies that the beneficial
interest or Definitive Security is being transferred to a Person that the
Transferor reasonably believed and believes is purchasing the beneficial
interest or Definitive Security for its own account, or for one or more accounts
with respect to which such Person exercises sole investment discretion, and such
Person and each such account is a “qualified institutional buyer” within the
meaning of Rule 144A in a transaction meeting the requirements of Rule 144A and
such Transfer is in compliance with any applicable blue sky securities laws of
any state of the United States. Upon consummation of the proposed Transfer in
accordance with the terms of the Indenture, the transferred beneficial interest
or Definitive Security will be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the 144A Global Security
and/or the Definitive Security and in the Indenture and the Securities Act.

2. [ ] Check if Transferee will take delivery of a beneficial interest in the
Regulation S Global Security or a Definitive Security pursuant to Regulation S.
The Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and, accordingly, the Transferor hereby
further certifies that (i) the Transfer is not being made to a Person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the
United States or (y) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(a) of Regulation S under the Securities Act, and (iii) the transaction is
not part of a plan or scheme to evade the registration requirements of the
Securities Act. Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Security will be subject to the restrictions on Transfer enumerated in the
Private Placement Legend printed on the Regulation S Global Security, the
temporary Regulation S Global Security and/or the Definitive Security and in the
Indenture and the Securities Act.

3. [ ] Check and complete if Transferee will take delivery of a beneficial
interest in a Definitive Security pursuant to any provision of the Securities
Act other than Rule 144A or Regulation S. The Transfer is being effected in
compliance with the transfer restrictions applicable to beneficial interests in
Restricted Global Securities and Restricted Definitive Securities and pursuant
to and in accordance with the Securities Act and any applicable blue sky
securities laws of any state of the United States, and accordingly the
Transferor hereby further certifies that (check one):

(a) [ ] such Transfer is being effected pursuant to and in accordance with
Rule 144 under the Securities Act;

or

(b) [ ] such Transfer is being effected to the Company or a subsidiary thereof;

or

(c) [ ] such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act.

4. [ ] Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Security or of an Unrestricted Definitive Security.

(a) [ ] CHECK IF TRANSFER IS PURSUANT TO RULE 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Security will no longer be subject to the restrictions on transfer enumerated in
the Private Placement Legend printed on the Restricted Global Securities, on
Restricted Definitive Securities and in the Indenture.

(b) [ ] CHECK IF TRANSFER IS PURSUANT TO REGULATION S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Security will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Securities, on Restricted Definitive Securities and in the Indenture.

(c) [ ] CHECK IF TRANSFER IS PURSUANT TO OTHER EXEMPTION. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Security will not be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Securities or Restricted Definitive Securities and in the Indenture.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company and the Guarantor.

[Insert Name of Transferor]

By:
Name:
Title:


Dated:

5

ANNEX A TO CERTIFICATE OF TRANSFER

1. The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

(a) [ ] a beneficial interest in the:

(i) [ ] 144A Global Security (CUSIP      ), or

(ii) [ ] Regulation S Global Security (CUSIP      ), or

(b) [ ] a Restricted Definitive Security.

2. After the Transfer the Transferee will hold:

[CHECK ONE OF (a), (b) OR (c)]

(a) [ ] a beneficial interest in the:

(i) [ ] 144A Global Security (CUSIP      ), or

(ii) [ ] Regulation S Global Security (CUSIP      ), or

(ii) [ ] Unrestricted Global Security (CUSIP      ); or

(b) [ ] a Restricted Definitive Security; or

(c) [ ] an Unrestricted Definitive Security,

in accordance with the terms of the Indenture.

6

EXHIBIT B

FORM OF CERTIFICATE OF EXCHANGE

Max Re USA Holdings Ltd.
[     ]
[     ]
Attention: General Counsel

The Bank of New York

[     ]

[     ]

Attention: Corporate Trust Administration

Re: [Description of Series]

Reference is hereby made to the Indenture, dated as of April      , 2007 (the
“Indenture”), between Max Re USA Holdings Ltd.., as issuer (the “Company”), Max
Re Capital Ltd., as Guarantor and The Bank of New York, as trustee. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.

     , (the “Owner”) owns and proposes to exchange the Security[ies] or interest
in such Security[ies] specified herein, in the principal amount of $     in such
Security[ies] or interests (the “Exchange”). In connection with the Exchange,
the Owner hereby certifies that:

1. [ ] Exchange of Restricted Definitive Securities or Beneficial Interests in a
Restricted Global Security for Unrestricted Definitive Securities or Beneficial
Interests in an Unrestricted Global Security

(a) [ ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
SECURITY TO BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL SECURITY. In
connection with the Exchange of the Owner’s beneficial interest in a Restricted
Global Security for a beneficial interest in an Unrestricted Global Security in
an equal principal amount, the Owner hereby certifies (i) the beneficial
interest is being acquired for the Owner’s own account without transfer,
(ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Restricted Global Security and pursuant to and in
accordance with the United States Securities Act of 1933, as amended (the
“Securities Act”), (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest in an
Unrestricted Global Security is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

(b) [ ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
SECURITY TO UNRESTRICTED DEFINITIVE SECURITY. In connection with the Exchange of
the Owner’s beneficial interest in a Restricted Global Security for an
Unrestricted Definitive Security, the Owner hereby certifies (i) the
Unrestricted Definitive Security is being acquired for the Owner’s own account
without transfer, (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Global Security and pursuant
to and in accordance with the Securities Act, (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the Unrestricted
Definitive Security is being acquired in compliance with any applicable blue sky
securities laws of any state of the United States.

(c) [ ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE SECURITY TO BENEFICIAL
INTEREST IN AN UNRESTRICTED GLOBAL SECURITY. In connection with the Owner’s
Exchange of a Restricted Definitive Security for a beneficial interest in an
Unrestricted Global Security, the Owner hereby certifies (i) the beneficial
interest is being acquired for the Owner’s own account without transfer, (ii)
such Exchange has been effected in compliance with the transfer restrictions
applicable to Restricted Definitive Securities and pursuant to and in accordance
with the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

(d) [ ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE SECURITY TO UNRESTRICTED
DEFINITIVE SECURITY. In connection with the Owner’s Exchange of a Restricted
Definitive Security for an Unrestricted Definitive Security, the Owner hereby
certifies (i) the Unrestricted Definitive Security is being acquired for the
Owner’s own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to Restricted Definitive
Securities and pursuant to and in accordance with the Securities Act, (iii) the
restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act
and (iv) the Unrestricted Definitive Security is being acquired in compliance
with any applicable blue sky securities laws of any state of the United States.

2. Exchange of Restricted Definitive Securities or Beneficial Interests in
Restricted Global Securities for Restricted Definitive Securities or Beneficial
Interests in Restricted Global Securities

(a) [ ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
SECURITY TO RESTRICTED DEFINITIVE SECURITY. In connection with the Exchange of
the Owner’s beneficial interest in a Restricted Global Security for a Restricted
Definitive Security with an equal principal amount, the Owner hereby certifies
that the Restricted Definitive Security is being acquired for the Owner’s own
account without transfer. Upon consummation of the proposed Exchange in
accordance with the terms of the Indenture, the Restricted Definitive Security
issued will continue to be subject to the restrictions on transfer enumerated in
the Private Placement Legend printed on the Restricted Definitive Security and
in the Indenture and the Securities Act.

(b) [ ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE SECURITY TO BENEFICIAL
INTEREST IN A RESTRICTED GLOBAL SECURITY. In connection with the Exchange of the
Owner’s Restricted Definitive Security for a beneficial interest in the [CIRCLE
ONE] 144A Global Security or Regulation S Global Security with an equal
principal amount, the Owner hereby certifies (i) the beneficial interest is
being acquired for the Owner’s own account without transfer and (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Definitive Security and pursuant to and in
accordance with the Securities Act, and in compliance with any applicable blue
sky securities laws of any state of the United States. Upon consummation of the
proposed Exchange in accordance with the terms of the Indenture, the beneficial
interest issued will be subject to the restrictions on transfer enumerated in
the Private Placement Legend printed on the relevant Restricted Global Security
and in the Indenture and the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company and the Guarantor.

[Insert Name of Transferor]

By:
Name:
Title:


Dated:

7